“PAS
TITRE I - DISPOSITIONS GENERALES...

TABLE DES MATIERES

ARTICLE 1, DEFINITIONS ET INTERPRETATION
11 Définition
17 Interprétation.
ARTICLE 2. NATURE JURIDIQUE ET OBJET DU CONTRAT è
ARTICLE 3, DATE D’ENTREE EN VIGUEUR ET DUREE DU CONTRAT - CONDITION
RESOLUTOIRE
3.1 Entrée en vigueur
3.2 Durée.
33 Condition résolutoi
3.4 Fin anticipée...
38 PRES. .
ARTICLE 4. CHAMP D'APPLICA TION ET ETE IDUE. DU CONTRAT.
4.1 Champ d'application du Contrat …
42 Droits conférés
43 Application du Contrat
ARTICLE 5. DROITS DU CONTRACTANT DANS LA CONDUITE DES OPERATIONS
PETROLIERES
S:1 Droit exclusif de conduire les Opérations Pétro
Contractuelles
52 Droits du Contractant .
53 Droits complémentaires.
S.4 Autorisation de Transport Intérieur.
ARTICLE 6. OBLIGATIONS GENERALES DU CONTRACTANT DANS LA CONDUITE DES
OPERATIONS PETROLIERES score
6.1 Respect des lois et règlements
62 Conduite des Opérations Pétrolières ….
6.3 Diligence dans la conduite des Opérations Pétrolières.…
6.4 Responsabilité
6.5 Contentieux …
ARTICLE 7. OBLIGATIONS DE L'ETAT.
741 Délivrance des Autorisations
72 Obligation d'assistance de l'Etat
7.3 Conventions Internationales
74 Rémunération du Contractant
7.5 Stabilisation … 5
7.6 Transport des Hydrocarbures par canalisations
7.7 Communication des données préexistantes …
TITRE II - DE LA RECHERCHE...
ARTICLE 8. DE L'ATTRIBUTION, DE LA DUR >
L'AUTORISATION EXCLUSIVE DE RECHERCHE
8.1 ANIDUHON. 2, sevrrsiseviere
8.2 Renouvellement...
83 Terme de l'Autorisation e de Recherche
ARTICLE 9. DU PROGRAMME DE TRAVAIL MINIMUM...
S1 Période Initiale.
92

Un Programme Annuel de Travaux onforme aux stipulations de |” Article 24 sera

présenté par le Contractant pour chacune des Années Civiles relevant de la Période Initiale.

Période de Renouvellement

9.3

36

Modification du Programme de Travail Minimum 31

ARTICLE 10.

10.1
10.2
10,3
10.4
10.5

ARTICLE 11.

11.1
112
11.3
11.4

TITRE II - DE L'EXPLOITATION?
ARTICLE 12.

12.1
122
12.3
12.4
12:5
12.6
12.7

ARTICLE 13.

13.1
132
13.3
13.4
13:55

ARTICLE 14,

14,1
142
14.3
14.4
14.5
14.6

ARTICLE 15.

S 481
15.2
15.3
15.4

ARTICLE 16.

16.1
16.2
16.3

ARTICLE 17.
ARTICLE 18.

18.1
18.2

Pénalités .
Garantie
Satisfaction de l'obligation de Forage
Travaux par anticipatior

Représentant de l'Etat
DE LA DECOUVERTE D'HYDROCARBUR
Découverte d'Hydrocarbures .
Etude de Faisabilité
Prorogation de la validité de l'Autorisation Exclusive de Recherche.
Déclaration de commercialité.
Retrait du Périmètre d'Evaluation
DE LA DIVISION DE L’AUTORISATION EXCLUSIVE DER HERCHE
Demande de division.
Recevabilité de la demande.
Avenant de Division.
Arrêté autorisant la d

DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUV
AUTORISATION EXCLUSIVE D'EXPLOITATION.
Autorisation Exclusive d'Exploitation...
Demande d'Autorisation Exclusive d'Exploitation
Certificat de dépôt ……
Instruction de la demande .
Notification de la décision de recevabilité
Attribution de l'Autorisation Exclusive d'Exploitation

Renouvellement de l'Autorisation Exclusive d'Exploitation
DE L'UNITISATION

Principe
Accord d'Uni sation
Défaut d'accord entre les Titulaires
Gisement s'étendant hors du territoire national
Extension de la Zone Contractuelle

DE LA PARTICIPATION DE L'ETAT DANS L'AUTORISATION EXCLUSIVE
D'EXPLOITATION...
Niveau de la Participation Publique
Notification de prise de participation .
Cession de la Participation Publique

D'UNE

.48
Modalités de cession de la Participation Publique. .48
Avances.… .49
Contrat a' Assoc tion 50

DES OPERATIONS DE DEVELOPPEMENT ET DE PRODUCTION.
Commencement des Opérations de Développement.
Obligations d'exploitation...
Programmes Annuels de Production.
Registres d'exploitation.
DU GAZ NATUREL ASSOCT
Utilisation du Gaz Associé pour les Opérations Pétro
Excédent commercial .…..
Torchage du Gaz Naturel assoc
DU GAZ NATUREL NON ASSOCIE.
DU MESURAGE ET DU TRANSFERT DE LA PROPRIETE
HYDROCARBURES

Propriété indivise à la tête des Puits s de Développement 0 ou ide. Productior Fe
Point de Mesurage … PR LT TT 53

18.3 Transfert de propriété

18.4 Mesurage aux Points de Livraison
18.5 Equipements et instruments de mesurag
18.6 Pertes d'Hydrocarbures …

18.7 Enlèvement des Hydrocarbures ee
ARTICLE 19. DU TRANSPORT DES HYDROCARBURES

19.1 Droit au transport des Hydrocarbures par Cana

19.2

Attribution de l’Autorisation de Transport Intérieur et signature dela
Convention de Transport

19.3 Tarif de Transpor

19.4 Occupation des terrains ee
19.5 Canalisations constr: ites : à l’intérieur d’une Autor isation Exclusive
d'Exploitation

ARTICLE 20, DE 'OBLIGATION D'APPROVISIONNEMENT DU MARC HE INTERIEUR. 57
20.1 Obligation d'approvisionnement du marché intérieu
20.2 Notification des besoins à COUVrir
20.3 Répartition de l'obligation d'approvisionnement
20.4 Substitution

20.5 Conditions de vente
20.6 Paiement …

TITRE IV - DISPOSITIONS COMMUNES A LA RECHERCHE ET A L'EXPLOITATION. 59
ARTICLE 21. CONTRATS D'ASSOCIATION.

21.1 PÉINCIPE....-26.runnerss
212 Modification des Contrats d'Association.
21.3 Procédure d'approbation
ARTICLE 22. DE L'OPERATEUR
22.1 Désignation...
22.2 Missions de l'Opérateur .
ARTICLE 23. DES COMITES DE GESTION
23.1 Création des Comités de Gestion
23.2 Composition du Comité de Gestion
23.3 Compétence...
23.4 Réunions … ne
23.5 Présidence | et ‘secrétariat,
23.6 Procès-verbaux..…..
23.7 Décision sans réunion.
23.8 Auditeurs externes.
ARTICLE 24, DU PROGRAMME ANNUEL DE TRAVAUX.
24.1 Préparation des Programmes Annuels de Travaux et des Budgets
correspondants - 63

24.2 Contenu du Programme Annuel de Travaux et du Budget .64
24.3 Adoption .65
24.4 Exécution du Programme Annuel de Travaux et du Budget
24.5 Recours à une procédure d'appel d'offres.
24.6 Préférence aux entreprises tchadiennes…...........…

ARTICLE 25. DES OBLIGATIONS D'INFORMATION ET DES RAPPORT
25.1 Représentant du Contractant

25.2 Données Pétrolières
253 Notification du début des Opérations Pétrolières
25.4 Travaux de Forage….…...….

25.5 Traitement des Données Pétrolières à l"
25.6 Stockage des données.
25.7 Exemplaires à remettre à l'Eta
25.8 Rapports périodiques

4
d 25.9
25.10
25.11
ARTICLE 26.
26.1
262
26.3
ARTICLE 27,
27.1

internationale

27.2

273
ARTICLE 28.

28.1

28.2

28.3

28.4

28.5

28.6

28.7

28.8

28.9
"£ ARTICLE 29,

29.1

29.2
ARTICLE 30.
ARTICLE 31.

31.1

312

313

ARTICLE 32.

32.1
322
323

ARTICLE 33,

33.1
332
33.3
33.4

TITRE V -

35.1
35.2
35,3
35.4

ARTICLE 36.

36.1
36.2
36.3
36.4
36.5
36.6

[re
Î

DE LA PROTECTION D
SECURITE...

ARTICLE 34.
ARTICLE 35.

Personnel tchadien et formation.
Contrat avec les Sous-Traitants.
Mesures d'allégement
DU PERSONNEL...
Priorité au personnel qualifié nationa
Formation du personnel national
Personnel étranger...
DES PRATIQUES DE FORAG
Respect des normes et pratiques en vigueur dans

industrie pétrolière

Identification des Puits
Forage hors de la Zone Contractuelle..
DE LA PROPRIETE DES BIENS MOBILIERS ET IMMOBIL IERS
Transfert de propriété. de
Utilisation des biens transférés | par le Contractant
Cession des biens transférés
Sûretés constituées sur les biens.
Biens non transférés

Puits de Développement 0! ou de Protuction
Sondages
Poursuite de l'exploitation
Subrogation de l'Eta
DES ASSURANCES
Principe...
Risques couvert
DES ARCHIVES
DE LA CONFIDENTIALITE
Obligation de confidentialité à la charge de l'Etat
Obligation de confidentialité à la charge du Contractant.
Exceptions.
DES CESSIONS ET DES CHANGEMENTS DE CONTROLE
Cession soumises à approbation
Procédure
Cessions entre Sociétés Af é
DE LA RENONCIATION
Principe.
Renonciation d'une sent é composant le Contractant
Approbation de la renonciation
Date d'Effet

es et entre entités composant le Contractant …

L'ENVIRONNEMENT ET DE

DISPOSITIONS GENERALES
DU PLAN DE GESTION DES D
Préparation du plan de gestion des déchets .
Procédure d'approbation.
Information du public
Manquements du Contractant…
DE L’ETUDE D’IMPACT SUR L’ENVIRONN
Engagement relatif à la réalisation d'Etudes d' Impact sur l'Environn
Intervention d'un expert
Contenu de l'Etude d'Impact sur l'Environnement.
Procédure d'approbation.
Information du public
Contrôle.

36.7
36.8
36.9

ARTICLE 37.

37.1
37.2
373
37.4

TITRE VI : DISPOSITIONS ECONOMIQUES ET FISCALES...
ARTICLE 38.

38.1
38.2
38.3
38.4
38.5
ARTICLE 39.
39.1
39.2

ARTICLE 40.
= ARTICLE 41.

41.1
412

ARTICLE 42.

42.1
422

ARTICLE 43.

43.1
43.2
43.3
43.4
43.5
43.6

ARTICLE 44,

44.1
442

ARTICLE 45.

45.1
45.2

ARTICLE 46.

46.1
46.2
46.3
46.4
46.5

4 ARTICLE 47.

47.1
472
47.3
47.4

Obligations complémentaires
Pollution préexistante.….…..
Périmètres classés ou protégés.
DES TRAVAUX D'ABANDON
Obligations de remise en état des sites.
Programme de Travaux d'Abandon
Provision pour Travaux d'Abandon
Exécution des Travaux d'Abandon.…

DU BONUS DE SIGNATURE ET DU BONUS D'ATTRIBUTION D'UNE

AUTORISATION EXCLUSIVE D'EXPLOITATION - HONORAIRES DU
CONSEIL

Bonus de Signature …
Bonus d’Attribution d’une Autorisation d'Exploitation.
Paiement

Traitement fiscal du Bonus de Signature.
Honoraires du Conseil...
DE LA VALORISATION DES HYDROCARBURES
Prix du Marché Départ Champ
Prix du Marché.
DE LA REDEVANCE SUR LA PRODUCTION
DE LA RECUPERATION DES COUTS PETROLIERS
Financement des Coûts Pétroliers
Remboursement des Coûts Pétroliers…
DU PARTAGE DE LA PRODUCTION .
Profit Oil
Règles de partage du Profit Oil

DE LA LIQUIDATION ET DU PAIEMENT DE LA REDEVANCE SUR LA
PRODUCTION ET DE LA PART DE PROFIT OIL REVENANT A L'ETAT .….. 95
Méthode de paiement de la Redevance sur la Production et du Tax Oil

Relevé de la production mensuelle...
Paiement en espèces de la Redevance sur la Production et du Tax O
Paiement en nature de la Redevance sur la Production et du Tax Oil
Relevé Trimestriel
Remplissage
DES ENGAGEMENTS LIES A LA FO GEN' TS DU MINIST ERE
CHARGE DES HYDROCARBURES ET A LA PROMOTION DE L'EMPLOI .. 98

Contribution du Contractant à la formation et au perfectionnement 98

Modalités de contribution
DE LA REDEVANCE SUPERFICIAIRE
Barème de la taxe superficiaire
Liquidation et recouvrement
DU PRELEVEMENT EXCEPTIONNEL SUR LES PLUS-VALUES DE C
D'ELEMENTS D'ACTIFS. ”

Principe de l'imposition
Cessions taxables……
Détermination de la plus-value taxable
Liquidation du prélèvement ….
Cessions entre Sociétés Affiliées . ;
AUTRES DISPOSITIONS FISCALES

Exonération générale d'imposition
Impôt sur les bénéfices
Taxes sur le chiffre d'affaires
Retenue à la source

À ARTICLE 48. DISPOSITIONS DOUANIERES.
48.1 Exonérations dans le cadre d'une Autorisation Exclusive ede Recher. Ch 5

48.2 Exonérations dans le cadre d'une Autorisation Exclusive d'Exploitation
48.3 Stocks de pièces détachées... a  .
48.4 Liste...
48.5 Régime d° admission temporaire
48.6 BÉRÉGES CE L'eRONÉTATON nement.
48.7 Formalités douanières …
48.8 Mise à la consommation
48.9 Personnel expatrié
48.10 Régime applicable aux Hydrocarbures
48.11 Régime de droit commun
48.12 Facilitation des procédures d'importation et d' exportation «
ARTICLE 49, DE LA COMPTABILITE
49.1 Procédure comptable.
49.2 Comptabilité en Dollars
ARTIC .

DU REGIME DES CHANGES .…..

50.1 Application de la réglementation. des ‘changes
50.2 Dérogations à la réglementation des changes applicable au Contractant
50.3

Garanties de change au profit du personnel étranger.
50.4 Obligations déclaratives

ARTICLE 51. DISPOSITIONS PARTICULIERES AUX SOUS-TRAITANTS .
TITRE VII - DISPOSITIONS DIVERSES
ARTICLE 52.

DE LA SURVEILLANCE ADMINISTRATIVE ET TECHNIQUE ET DU
CONTROLE FINANCIER

S2:1 Exercice du droit de surveillance administrative et technique et de contrôle
financier 109

522 Domaine de la surveillance administrativ!

52.3

Droits des agents et Auditeurs.
52.4 Procédures de contrôle
52.5 Notification en cas d'accident.
ARTICLE 53. DE LA FORCE MAJEURE...

53.1 Principe.

532 Notion de Force Majeure.
53.3 Procédure

53.4 Extension des délais

53.5 Fin du Contrat

53.6 Litiges.

ARTICLE 54. DES SANC IONS ET DE LA RESILIATION DU CONTRA 112
54.1 Défaillance du Contractant. 112
542 Cas de Manquements
54.3 Notification
54.4 Retrait ….

54.5 Effets de la R atior
54.6 Règlement des différends
54.7 Sanctions...

ARTICLE 55. DE LA SOLIDARITE sens

ARTICLE 56. DROIT APPLICABLE ET STABILISATION DES CONDITIONS
56.1 Droit applicabl
56.2 Stabilisation.

ARTICLE 57. DU REGLEMENT DES DIFFERENDS .

57.1 Règlement amiable
57.2 Procédure d'Expertise.
57.3 Procédure de Conciliation…

sf
| LA
D PUR
ARTIC
58.1
58.2
58.3
58.4

ARTICLE 59,

59.1
59.2
59.3
59.4

ations contractuelles des Parties
8.

Procédure d'Arbitrage

Effets des procédures de con

NOTIFICATIONS
Mode de transmission.
Adresses ….
Calcul des délai
Pouvoirs.

DU CONTRAT
Langue …

Avenants
Interprétatio:

Monnaïe.de compte:et révision...

se .122
DES DOCUMENTS CONTRACI UELS, DE LA LANGUE ET DE LA MONNAIE

se 122
122
122
122
123

74
Annexe A.
Annexe B.
Annexe C.

Annexe D.

Annexe E.

Annexe F.

LISTE DES ANNEXES

Délimitation de la Zone Contractuelle de Recherche

Procédure comptable

Plans prévisionnels de travaux de recherche pour la Période Initiale

Principes du Contrat d'Association

Liste des fournitures de biens et de prestations de services pouvant bénéficier des
exonérations de taxe sur le chiffre d'affaires en vertu de l'Article 47 du Contrat et

des droits de douane en vertu de l’Article 48

Régime du Transport des Hydrocarbures par Canalisations
IL A ÊETE PRÉALABLEMENT EXPOSE CE QUI SUIT :

Tous les Gisements d'Hydrocarbures solides, liquides ou gazeux dont recèle le sol ou le sous-sol du
territoire de la République du Tchad sont et demeurent la propriété exclusive de l'Etat

L'ordonnance n°00 1/PR/2010 du 30 septembre 2010 portant approbation du contrat type de partage
de production régissant les activités de recherche et d'exploitation des hydrocarbures liquides ou
gazeux en République du Tchad et modifiant et complétant la loi n°006/PR/2007 du 02 mai 2007
relative aux hydrocarbures (ci-après désignée l'“Ordonnance”, l'Ordonnance et la loi susvisée étant
désignés conjointement sous l'expression la “Loi Pétrolière”) autorise le Gouvernement de la
République du Tchad à attribuer aux Sociétés Pétrolières ou aux consortiums justifiant des capacités
techniques et financières en vue de la réalisation de telles opérations, une autorisation exclusive de
recherche d'Hydrocarbures et, en cas de découverte d'une quantité d'Hydrocarbures
commercialement exploitable, une autorisation exclusive d'exploitation des Hydrocarbures
découverts, sous réserve de la conclusion avec l'Etat d'un contrat de partage de production.

Le Contractant s'est déclaré désireux d'entreprendre des Opérations de Recherche d'Hydrocarbures
et, en cas de Découverte d'un Gisement Commercial, des Opérations d'Exploitation et, le cas
échéant, des Opérations de Transport. 11 a formé à cet effet une demande conforme aux dispositions
du décret n°796/PR/PM/MPE/2010 du 30 septembre 2010 pris pour l’application de la Loi
Pétrolière (“Le Décret d’ Application”) et cette demande a été jugée recevable.

Les Parties se sont dès lors rapprochées en vue de l'élaboration du présent Contrat.

EN CONSEQUENCE DE QUOI, IL A ETE CONVENU CE QUI SUIT :

11

TIT

RE I - DISPOSITIONS GE

RALES

Article 1. DEFINITIONS ET INTERPRETATION
Définitions

Les termes et expressions visés ci-après ont, lorsqu'ils sont précédés d'une lettre

majuscule, la signification qui leur est donnée ci-après pour les besoins de l'interprétation
et de l'exécution de ce Contrat :

Accord d'Unitisation : désigne l'accord visé à l'Article 13, par lequel le Contractant et
les Titulaires de Permis ou d’Autorisations portant sur le même Gisement Commercial,
conviennent de la désignation d'un Opérateur unique pour le Gisement, des conditions de

financement des dépenses et des modalités de partage des produits résultant du
développement et de l'exploitation du Gisement ;

Accords Internationaux de Transport : désignent les accords et conventions conclus
entre l'Etat et les états sur les territoires desquels sera construit et exploité tout Système de
Transport des Hydrocarbures par Canalisations appelé à traverser le territoire d’un ou de

plusieurs pays tiers, afin d'organiser cette construction et cette exploitation et de définir le
statut de l'ouvrage et du Contractant Transport ;

Actionnaire : désigne toute personne qui détient :

une ou plusieurs actions ou parts sociales ou des titres sociaux, tels que définis par
l'acte uniforme OHADA relatif au droit des sociétés commerciales et du

groupement d’intérêt économique, émis par toute société composant le
Contractant ;

des obligations ou des créances convertibles en actions d’une société composant le
Contractant ;

Activités Connexes : désignent les activités et travaux suivants, entrepris pour permettre
la réalisation des Opérations Pétrolières :

l'établissement et l'exploitation de centrales, postes et lignes électriques ;
la construction ou la mise en place de systèmes de télécommunication ;

la réalisation d’ouvrages de secours ;

l'établissement et l'exploitation d’installations de stockage et de mise en dépôt des
matériaux, équipements, produits et déchets, ainsi que la réalisation et

l'exploitation d’installations destinées au ballastage et à l'élimination de la
pollution ;

les adductions d’eau, forages, canalisations et tous autres ouvrages destinés à
l'approvisionnement en eau des Opérations Pétrolières et du personnel ;

les constructions destinées au logement, aux loisirs, à l’hygiène, aux soins et à
l'instruction du personnel et de leur famille ;

l'établissement ou l'amélioration de toutes voies de communication et notamment

les routes, ponts, chemins de fer, rigoles, canaux, ports fluviaux, terrains
d'atterrissage ;

, l'établissement de bornes repères et de bornes de délimitation ;

Année Civile : désigne la période de douze (12) mois consécutifs commençant le [*
Janvier et se terminant le 31 décembre de la même année ;

Annexe : désigne toute annexe jointe au présent acte ;

Arrêt de Service et Mise en Sécurité: désigne les opérations comprenant le
déplacement des matières et fournitures consommables utilisables pour les Opérations
Pétrolières, la vidange et le nettoyage des systèmes de traitement, la fermeture par phases

des services généraux et des systèmes de sécurité avec pour objectif de sécuriser
l'installation et de la préparer au Démantèlement ;

Arrêté d’Attribution: désigne l'arrêté qui délivrera l'Autorisation Exclusive de
Recherche conformément aux dispositions du Contrat et de la Législation Pétrolière ;

Assemblée Nationale : désigne le législateur en République du Tchad ;
ATS : désigne l'admission temporaire spéciale ;

Auditeur : a le sens donné à ce terme au Paragraphe 52.1 ;
Autorisation : désigne,

. au singulier, l’Autorisation Exclusive de Recherche ou une Autorisation Exclusive

d'Exploitation attribuée au Contractant,

. au pluriel, au moins deux de ces autorisations prises conjointement ;

Autorisation Exclusive de Recherche : désigne l’autorisation exclusive de recherche,
attribuée au Contractant et l’autorisant à entreprendre des Opérations de Recherche

d’Hydrocarbures dans la Zone Contractuelle de Recherche dont le périmètre est défini à
l’Annexe À :

Autorisation Exclusive d'Exploitation: désigne toute autorisation exclusive
d’exploitation attribuée au Contractant et l'autorisant à entreprendre des Opérations de

Développement et d'Exploitation d'Hydrocarbures dans la Zone

Contractuelle
d'Exploitation correspondante ;

Autorisation de Transport Intérieur : désigne toute autorisation de transport intérieur

autorisant son Titulaire à construire et à exploiter un Système de Transport des
Hydrocarbures par Canalisations sur le territoire de la République du Tchad ;

Autorisation Visée : a le sens donné à ce terme au Paragraphe 54.1 ;

Autorité Publique : désigne, suivant le cas, le Gouvernement de la République du Tchad
pris collectivement, l’un quelconque de ses membres compétent pour intervenir dans les
matières concernées par la stipulation contractuelle faisant référence à l'Autorité
Publique, tout ministère, autorité judiciaire, représentant légal de l’Organisme Public ou
personne habilité à engager l'Organisme Public, émanation de l'Etat ou représentant légal
ou autorité compétente de toute émanation de l'Etat (que ce soit au niveau national,

régional, départemental ou communal) ou des collectivités territoriales ou de toute autre
personne morale de droit public ;

Bail Emphytéotique : désigne le bail conclu entre le Contractant et l'Etat ou toute autre
personne morale de droit public en application des dispositions combinées des articles $
de l'Ordonnance et 22 de la loi n°67-23 du 22 juillet 1967 portant statut des biens

domaniaux, en vue de l'occupation des dépendances de leur domaine privé nécessaires
aux Opérations Pétrolières et Activités Connexes ;

Baril : signifie le volume de Pétrole Brut égal à 158,9 litres aux conditions normales de
température et de pression ;

Bonus de Signature : désigne la somme due par le Contractant dont le montant et les
modalités de paiement sont fixés à l'Article 38 ;

Bonus d’Attribution d’une Autorisation Exclusive d'Exploitation : désigne la somme

due par le Contractant dont le montant et les modalités de paiement sont fixés à l’Article
38;

Budget : désigne l'estimation détaillée de Coûts Pétroliers prévisionnels ;

Cédant : a le sens donné à ce terme au Paragraphe 46.1 ;

Cessation Définitive de l’Exploitation du Gisement : désigne les étapes terminales de
la gestion du Gisement, la fermeture par phase, l'obturation des Puits, la dépressurisation
et le drainage des systèmes de traitement et l'isolement des systèmes d'évacuation ;

Cessions d'Eléments d'Actif : a le sens donné à ce terme au Paragraphe 462 ;

Cessionnaire : désigne toute personne ayant acquis de toute entité composant le
Contractant des droits et obligations résultant de son Autorisation Exclusive de
Recherche, ou d’une ou plusieurs Autorisation(s) Exclusive(s) d'Exploitation, y compris

les personnes ayant acquis lesdits droits suite à la réalisation d’une sûreté ou par
subrogation ou de substitution de Prêteur ;

Cessionnaire Affilié : a le sens donné à ce terme au Paragraphe 46.5 ;

Comité de Gestion: désigne le comité dont la constitution, les attributions et les
modalités de fonctionnement sont fixées à l’Article 23 ;

Consortium : désigne, à tout moment, le groupement de sociétés ou autres enti
juridiques formé, le cas échéant, postérieurement à la conclusion du Contrat, dont les
membres sont conjointement titulaires de l’Autorisation Exclusive de Recherche ou le cas
échéant d’une Autorisation Exclusive d'Exploitation, étant précisé que tout Cessionnaire
succédant en tout ou partie aux droits et obligations de l’une des sociétés ou autres entités
susmentionnées dans l’Autorisation Exclusive de Recherche ou dans toute Autorisation
Exclusive d'Exploitation devient partie intégrante du Consortium. Le terme Consortium
n’est utilisé dans le Contrat que dans un souci de commodité et ne saurait en aucun cas
indiquer une intention quelconque de la part des sociétés et personnes morales constituant

le Consortium, de former entre elles une entité dotée de la personnalité juridique d’après
les lois de quelque Etat ou juridiction que ce soit ;

Contractant : désigne, à tout moment la société pétrolière ou le Consortium titulaire, à
titre individuel s’agissant de la société et en l'absence Consortium ou dans le cadre d’une
indivision à compter de la constitution d’un Consortium, de l’ensemble des droits et
obligations résultant de l’Autorisation Exclusive de Recherche et des Autorisations
Exclusives d'Exploitation, ladite société pétrolière ou ledit Consortium acquérant, de ce
fait, la qualité de Partie au Contrat. Etant précisé que : i) A la date de la conclusion du
Contrat et jusqu’à la première opération de cession réalisée conformément aux
stipulations de l’article 32 ci-après, le terme Contractant désigne GTI ; ü) à compter de la
première opération de cession, le terme Contractant désigne le Consortium formé
postérieurement à la conclusion du présent Contrat ou tout Cessionnaire titulaire, à un
moment donné, de l’ensemble des droits et obligations résultant de l’Autorisation
Exclusive de Recherche et des Autorisation Exclusive d'Exploitation et, de ce fait, Partie
au Contrat avec l'Etat. Lorsqu'il est fait mention de toute entité composant le Contractant
dans le présent Contrat, l’on se réfère à toute entité prise individuellement en sa qualité de

membre du Consortium ou, en l’absence de Consortium, au Contractant lui-même tel que
défini ci-dessus ;

Contractant Transport : désigne tout Titulaire d’une ou de plusieurs Autorisations de
Transport Intérieur octroyées en vue du transport des Hydrocarbures produits sur une

Zone Contractuelle d'Exploitation, et signataire avec l'Etat d'une Convention de
Transport ;

Contrat : désigne le présent acte et ses annexes ainsi que tout amendement, substitution,
extension ou renouvellement intervenu aux présentes en vertu de la convention des

Parties. Toutefois, lorsqu'il est fait référence au Contrat dans une Annexe, ce terme
désigne uniquement le présent acte ;

Contrat d’Association : désigne le contrat qui régit le fonctionnement du Consortium et
les relations entre les entités qui en sont membres ;

Contrat d’Occupation du Domaine Public: désigne le contrat élaboré suivant le
modèle figurant en annexe I, conclu entre le Contractant et l’Etat ou toute autre personne
morale de droit public en application des dispositions combinées des articles 7 de
l’Ordonnance et 22 de la loi n°67-23 du 22 juillet 1967 portant statut des biens

domaniaux, en vue de l’occupation des dépendances du domaine public nécessaires aux
Opérations Pétrolières et aux Activités Connexes ;

Contrôle : signifie,

(@)

soit la détention directe ou indirecte, par une personne physique ou morale, d’un
pourcentage d’actions ou de parts sociales ou de tout autre titre donnant lieu à la
majorité des droits de vote aux assemblées générales d’une entité ou permettant
l'exercice d’un pouvoir déterminant dans la direction de ladite entité, étant
précisé qu’au sens du Contrat, une personne est présumée exercer un pouvoir
déterminant dans la direction d’une entité lorsqu’en raison de circonstances de

droit ou de fait, elle est en mesure de faire prévaloir son point de vue dans les
prises de décision de cette entité ;

() soit la minorité de blocage des décisions de l’assemblée générale d’une entité,
déterminée, en ce qui concerné les sociétés, dans les conditions prévues par
lacte uniforme OHADA sur le droit des sociétés commerciales et le groupement
d'intérêt économique ou par la loi du lieu du siège social de la société
concernée, si celle-ci s’avère plus pertinente pour l'appréciation de cette

minorité de blocage ;
N es
15
(c)

soit l’exercice du pouvoir déterminant de décision mentionné ci-dessus en vertu

d'accords ou de pactes, statutaires ou non, conclus entre actionnaires ou
associés ;

Convention de Transport : désigne le contrat attaché à une Autorisation de Transport
Intérieur délivrée dans les conditions prévues par la Législation Pétrolière, la
Réglementation Pétrolière et les dispositions de l'Annexe F :

Cost Oil: désigne la part de la production totale d'Hydrocarbures d’une Zone
Contractuelle d'Exploitation, nette de la Redevance sur la Production, affectée au

remboursement des Coûts Pétroliers effectivement supportés par le Contractant pour la
réalisation des Opérations Pétrolières ;

Cost Stop : désigne le pourcentage maximum de la production totale d’Hydrocarbures
d’une Zone Contractuelle d'Exploitation, nette de la Redevance sur la Production, qui
peut être affecté au remboursement des Coûts Pétroliers au titre d’un Exercice Fiscal,
conformément aux stipulations de l'Article 41 ;

Co-Titulaire : désigne toute entité Titulaire avec d’autres de l’Autorisation Exclusive de
Recherche et, le cas échéant, d’une Autorisation Exclusive d'Exploitation ;

Coûts de Transport : a le sens donné à ce terme au Paragraphe 39.14 ;

Coûts Pétroliers : désigne l’ensemble des coûts, charges et dépenses encourus par le
Contractant en vue ou dans le cadre de l’exécution des Opérations Pétrolières prévues au
Contrat, et calculés selon les modalités de la procédure comptable objet de l'Annexe B du

Contrat. Ils se décomposent selon la procédure comptable objet de l'Annexe B du Contrat
en:

(a) coûts des Opérations de Recherche,

() coûts des Opérations de Développement,

(c) coûts des Opérations d'Exploitation,

(d) les provisions pour la couverture et les coûts des Travaux d’Abandon ;

Date d'Entrée en Vigueur : désigne la date de prise d'effet du Contrat telle que fixée à
l'Article 3 ;

Découverte : signifie (1) la découverte par le Contractant, au cours de ses Opérations de
Recherche, d’Hydrocarbures dont l'existence était inconnue jusque là et (ii) désigne
également les Hydrocarbures découverts avant la date de signature du Contrat que le
Contractant décide de traiter comme une découverte ;

Décret d’Application : a la signification qui lui est donnée dans le préambule du
Contrat;

Décret de Promulgation: désigne le décret présidentiel

promulguant la Loi
d’Approbation ;

Décret d’Octroi : désigne le décret octroyant au Contractant une Autorisation Exclusive
d'Exploitation ;

Délai de Commencement : désigne le délai dans lequel le Contractant est tenu de
commencer les Opérations de Développement, tel que ce délai est prévu à l'Article 15 ;

+ ie
Délai de Remédiation : a le sens donné à ce terme au Paragraphe 54.3 ;

Demande d'Occupation des Terrains : désigne la demande formée par le Titulaire en
vue de l'occupation des terrains nécessaires aux Opérations Pétrolières ;

Démantèlement : désigne l'opération consistant à procéder au dégagement permanent
d'une Zone Contractuelle et à la récupération des tuyauteries, câbles de connexion,
accessoires el autres équipements affectés aux Opérations Pétrolières ;

Dollar : désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique ;

Données Pétrolières : signifie toutes informations et données géologiques, géophysiques
et géochimiques obtenues par le Contractant à l’occasion des Opérations Pétrolières et
notamment les diagraphies, cartes, études, rapports d’études, déblais de Forage, carottes,
échantillons, résultats d’analyses, résultats de tests, mesures sur les Puits de
Développement ou de Production, évolution des pressions ;

Environnement : désigne l’ensemble des éléments physiques, chimiques et biologiques,

des facteurs sociaux et des relations dynamiques entretenues entre ces différentes
composantes ;

Etablissements Classés: désigne les installations classées pour la protection de
l’environnement au sens des dispositions de la loi n°014/PR/98 du 17 août 1998
définissant les principes généraux de la protection de l’environnement, c’est-à-dire toute
installation ou établissement exploité ou détenu par le Contractant, qui peut présenter des
dangers ou des inconvénients, soit pour la commodité du voisinage, soit pour la santé, la
sécurité, la salubrité publique, soit pour l’agriculture, soit pour la pêche, soit pour la
protection de la nature et de l’environnement, soit pour la conservation des sites et des

monuments et qui est visée dans la nomenclature des installations classées pour la
protection de l’environnement établie par un texte d'approche ;

Etat : désigne la personne morale de droit public Partie au Contrat avec le Contractant,
étant précisé que cette dernière se porte fort du respect par toutes autres personnes
morales de droit public tchadien des engagements souscrits par elle dans le cadre de ce
Contrat. Partout où il est fait mention de l’Etat au Contrat sans indication expresse de
l'autorité habilitée à agir en son nom, il conviendra de se reporter, pour l’identification de
cette autorité, suivant le cas, à la Législation Pétrolière ou aux Lois en Vigueur ;

Etude de Faisabilité : désigne l'évaluation et la délimitation d’un Gisement à l’intérieur
d’une Zone Contractuelle ainsi que toute étude économique et technique permettant

d'établir le caractère Commercial ou non du Gisement, telle que plus amplement décrite
au Paragraphe 10.2 ;

Etude d’Impact sur l'Environnement : désigne l'étude que le Contractant est tenu de
réaliser aux termes de l'Article 36 ;

Exercice Fiscal : désigne la période correspondant à l’Année Civile, qui sert notamment
de base à la détermination du Cost Oil et du Profit Oil fixés au Contrat ;

Facteur-R : désigne le ratio déterminé conformément aux stipulations de l’Article 42 et
servant de base au calcul de la part de Profit Oil revenant aux Parties ;

Forage : désigne l’ensemble des techniques permettant de creuser un Puits en vue de la
recherche, de l'évaluation ou de l’extraction des Hydrocarbures ;

mn LA

ue
Fournisseur: désigne toute personne physique ou morale qui livre des biens au
Contractant sans accomplir une Opération Pétrolière et dont les fournitures ne se
rattachent pas à un contrat d'entreprise comportant pour l'essentiel des obligations de
faire. La proportion des obligations de livrer emportant qualification du contrat en contrat

de fourniture est déterminée conformément aux dispositions de l'acte uniforme OHADA
sur le droit commercial général relatives à la vente commerciale ;

Force Majeure ; signific tout événement ou circonstance tel que défini à l'Article 53 ;
Franc CFA : désigne la monnaie ayant cours légal en République du Tchad ;

Gaz Naturel : désigne le gaz sec ou le gaz humide, produits isolément ou en association
avec le Pétrole Brut ainsi que tous autres constituants gazeux extraits des Puits ;

Gaz Naturel Associé : désigne le gaz sec ou humide existant dans un Réservoir en
solution avec le Pétrole Brut, ou sous forme de "gas-cap" en contact avec le Pétrole Brut,
et produit ou pouvant être produit en association avec le Pétrole Brut :

Gaz Naturel Non Associé : désigne tout produit ayant le caractère de Gaz Naturel au
sens du présent Article, à l'exclusion du Gaz Naturel Associé ;

Gisement : désigne une structure géologique imprégnée d'Hydrocarbures ;

Gisement Commercial : désigne un Gisement dont la rentabilité économique et la
faisabilité technique ont été mises en évidence par une Etude de Faisabilité, et qui peut
selon le Contractant, être développé et exploité dans des conditions économiques,
conformément aux règles en usage dans l'industrie pétrolière internationale ;

Hydrocarbures : désigne le Pétrole Brut et le Gaz Naturel ;

Ingénierie : signifie les travaux préparatoires associés notamment à la sélection des
différentes options, l'observation du déroulement des opérations, l'identification et la
gestion des risques et responsabilités, les études préliminaires et détaillées à l'appui de
chaque phase des opérations, les études de sécurité, les études conduites pour la
réalisation d'installations industrielles, les Etudes d’Impact sur l'Environnement, la
préparation de la documentation exigée par la législation et la réglementation en vigueur,

la mise en œuvre des processus de consultation, la vérification et l'évaluation par des tiers
indépendants commis par le Contractant ;

Jour : désigne toute période continue de 24 heures commençant à zéro (0) heure et se
terminant à vingt trois (23) heures et cinquante neuf (59) minutes sur le fuseau horaire de

la République du Tchad ou sur tout autre fuseau horaire arrêté d’un commun accord par
les Parties ;

Jour Ouvrable: désigne tout Jour considéré comme ouvrable au sens des Lois en
Vigueur ;

Journal Officiel : désigne le Journal Officiel de la République du Tchad ;

Législation Pétrolière : désigne l’ensemble des textes applicables en matière pétrolière
en République du Tchad, à la Date d’Entrée en Vigueur, et, en particulier, la Loi
Pétrolière, le Décret d’Application et l'Ordonnance ;

à 2

Loi d'Approbation : désigne suivant le cas, soit l’ordonnance prise par le Président de la
République en application de l’article 129 de la Constitution et portant approbation du
Contrat (étant précisé que cette ordonnance a valeur législative en application des

dispositions de l’article 129 susvisé), soit la loi adoptée par l'Assemblée Nationale en
vue de l’approbation du Contrat ;

Loi Pétrolière : la loi n°006/PR/2007 du 20 avril 2007 relative aux Hydrocarbures,
modifiée et complétée par l’'Ordonnance ;

Lois en Vigueur : désigne toute loi, tout acte administratif à caractère réglementaire ou
individuel, toute jurisprudence en vigueur en République du Tchad à la Date d’Entrée en
Vigueur, non contraire à la Législation Pétrolière ou au Contrat, auquel le Contractant

demeure soumis pour toutes les matières non régies par la Législation Pétrolière ou le
Contrat ;

Manquement : a le sens donné à ce terme au Paragraphe 54.1 ;

OHADA : désigne l'Organisation pour l'Harmonisation du Droit des Affaires en
Afrique ;

Opérateur : désigne la Société Pétrolière Co-Titulaire de l’Autorisation Exclusive de
Recherche ou d’une Autorisation Exclusive d'Exploitation, à laquelle est confiée la
charge de la conduite et de l'exécution des Opérations Pétrolières conformément aux
stipulations du Contrat d’Association et dans le respect des stipulations du Contrat ;

Opérations de Développement : désigne l’ensemble des opérations et des réalisations
entreprises par le Contractant en cas de Découverte d’un Gisement Commercial et après
la délivrance d’une Autorisation Exclusive d'Exploitation en vue de la mise en production
de ce Gisement ct de tout autre Gisement contenu dans la Zone Contractuelle
d’Exploitation. Ces opérations comprennent notamment la préparation du Plan de
Développement et d'Exploitation, le Forage de Puits de Développement ou de Production,
la construction d'installations et équipements, conduites de collecte, canalisations, usines
et autres aménagements nécessaires à la production, au stockage et au transport des
Hydrocarbures jusqu’au point de raccordement au Système de Transport des
Hydrocarbures par Canalisations, ainsi que les travaux préliminaires et tests de production
réalisés avant le début de la production commerciale des Hydrocarbures ;

Opérations d'Exploitation : désigne les activités d'exploitation, les activités liées à
l'extraction et au traitement des Hydrocarbures à des fins commerciales, notamment les
opérations de production, de stockage et d'évacuation des Hydrocarbures jusqu’au point
de raccordement au Système de Transport des Hydrocarbures par Canalisations, ainsi que
les activités connexes telles que l’abandon des Gisements et des installations de surface et
de fond, à l’exception des Opérations de Développement, réalisées en vertu de
PAutorisation Exclusive d'Exploitation et suivant les modalités prévues au Contrat ;

Opérations Pétrolières : signifie les Opérations de Recherche, les Opérations de
Développement, les Opérations d'Exploitation, les Travaux d’Abandon, y compris les
activités de construction et d’exploitation de systèmes de transport à l'intérieur de toute
Zone Contractuelle ou entre Zones Contractuelles d'Exploitation ou entre les périmètres
d'exploitation des différents Gisements appartenant à une même Zone Contractuelle

d'Exploitation, et y compris les Activités Connexes, entreprises en vertu du Contrat, à
l'exclusion :

(a) des activités de raffinage des Hydrocarbures, de stockage et de distribution des
Produits Pétroliers ; et
(b) de la construction et de l'exploitation du Système de Transport des

Hydrocarbures par Canalisations qui seront entreprises, le cas échéant, en vertu

d'une Autorisation de Transport Intérieur et d'une Convention de Transport
octroyée et conclue avec le Contractant Transport ;

Opérations de Recherche: désigne les activités de recherches d’Hydrocarbures,
notamment les levées géologiques, géochimiques ou géophysiques de sondage cet de
forage visant à mettre en évidence la présence de Gisement, réalisées en vertu de
l’Autorisation Exclusive de Recherche et suivant les modalités prévues au Contrat ;

Opérations de Transport : désigne toutes les opérations afférentes au(x) Système(s) de
Transport des Hydrocarbures par Canalisations, notamment les activités de conception,

d'assemblage, de construction, d'exploitation, de fonctionnement, de gestion, de
maintenance, de réparation et d'amélioration ;

Ordonnance : a la signification qui lui est donnée dans le préambule du Contrat ;

Organisme Public : désigne la Société des Hydrocarbures du Tchad (SHT) ou tout autre

entreprise constituée dans le but de réaliser des Opérations Pétrolières et à laquelle l'Etat
délègue expressément des compétences en la matière ;

Participation Publique : a le sens donné à ce terme à l'Article 14 ;

Périmètre d’Evaluation : désigne le périmètre de la Zone Contractuelle de Recherche
sur lequel le Contractant envisage de réaliser une Etude de Faisabilité permettant d'établir

le caractère commercial ou non de tout Gisement découvert dans ladite Zone
Contractuelle ;

Période Initiale : désigne la première période de recherche définie au Paragraphe 8.1 ;

Permis : désigne tout permis de recherche ou permis d’exploitation d’Hydrocarbures
attribué par l'Etat ;

Période Intermédiaire : a le sens donné à ce terme au Paragraphe 15.1 :

Pétrole Brut: désigne l’huile minérale brute, l’asphalte, l’ozokérite et tous autres
Hydrocarbures liquides à l'état naturel ou obtenus du Gaz Naturel par condensation où
extraction, y compris les condensas et les liquides de Gaz Naturel ;

Plan de Développement et d'Exploitation : désigne le plan présenté par le Contractant
conformément aux stipulations de l’Article 12 ;

Point de Livraison: désigne tout point de transfert, par le Contractant à ses acheteurs, de
la propriété des Hydrocarbures, fixé d’un commun accord entre les Parties soit au point
de chargement F.0.B. au port d'embarquement sur la côte maritime, soit à tout autre point
situé à l'intérieur ou à l'extérieur de la République du Tchad ;

Point de Mesurage : désigne le point servant de base à la mesure des Hydrocarbures
extraits d’un Gisement Commercial, tel que défini au Paragraphe 18.2, soit à la bride de
sortie du réservoir de stockage, soit à la sortie des usines de traitement et de séparation ;

Prêteurs: désigne les personnes participant au financement où au refinancement,
lorsqu'il ne s’agit pas d’apport en capital, des Opérations Pétrolières, y compris tout
garant ou assureur des prêts souscrits à cet effet par le Contractant et tous cessionnaires,
représentants, fiduciaires ou sociétés affiliées auxdites personnes ;

20
Prix du Marché : désigne le prix de vente, au Point de Livraison, du Pétrole Brut de

toute Zone Contractuelle d'Exploitation, déterminé conformément aux stipulations du
Paragraphe 39.2 ;

Prix du Marché Départ Champ: désigne le prix du Pétrole Brut de toute Zone

Contractuelle d'Exploitation, au Point de Mesurage, déterminé conformément aux
stipulations du Paragraphe 39.1 :

Procédure d'Arbitrage : désigne la procédure décrite au Paragraphe 57.4 :
Procédure de Conciliation : désigne la procédure écrite au Paragraphe 57.3 ;

Procédure d’Expertise: désigne la procédure décrite au Paragraphe 57.2 pour la
résolution des différends de nature technique ;

Production Nette: désigne la production totale d'Hydrocarbures d’une Zone
Contractuelle d'Exploitation diminuée de toutes eaux, de tous sédiments produits, de

toutes quantités d’Hydrocarbures réinjectées dans le Gisement ou les Gisements, utilisées
ou perdues au cours des Opérations Pétrolières ;

Produits Pétroliers : désigne tous les produits résultant des opérations de raffinage,

notamment les carburants automobiles, les carburants aviation, les soutes maritimes et le
pétrole lampant ;

Programme Annuel de Travaux: désigne le document descriptif des Opérations
Pétrolières que le Contractant s'engage à réaliser au cours d’une Année Civile,
notamment sur la base du Programme de Travail Minimum. Le Programme Annuel de
Travaux est établi conformément aux stipulations de l’Article 24 ;

Programme de Travail Minimum : désigne les travaux et dépenses minimum prévus à
l'Article 9 pour chaque période de recherche et que le Contractant s'engage à réaliser ;

Puits: désigne l'ouverture pratiquée dans le sous-sol en vue de l'exploration ou de
l'exploitation des Hydrocarbures, ainsi que tout appareïllage y afférent ;

Puits d’Exploration: désigne tout Puits foré pour rechercher un Gisement
d'Hydrocarbures ;

Puits d’Evaluation : désigne tout Puits foré pour évaluer une Découverte ;

Puits de Développement ou de Production : désigne tout Puits foré conformément à un
Plan de Développement et d'Exploitation ou à un Programme Annuel de Travaux, en vue
de la production d'Hydrocarbures, y compris les Forages d'injection d'eau ou de gaz
destinés à maintenir la pression ou à remettre Le Gisement en pression ;

Redevance sur la Production : a le sens donné à ce terme à l'Article 40 ;

Remboursement complet : a le sens donné à ce terme à l'Article 14 ;

,
Réservoir : désigne la partie de la formation géologique poreuse et perméable contenant
une accumulation distincte d'Hydrocarbures, caractérisée par un système de pression

unique telle que la production d’Hydrocarbures d’une partie de la formation affecte la
pression de la formation toute entière ;

Secteur Pétrolier Aval: désigne les activités de raffinage des Hydrocarbures, de
transport, de stockage et de distribution des Produits Pétroliers ;
| TT

A
33

34

3,5

Contractuelle de Recherche. Chaque renouvellement d'une Autorisation Exclusive

d'Exploitation donnera lieu à un avenant modifiant en tout où partie les termes du Contrat
et qui devra être approuvé par voie législative.

Condition résolutoire

Le Contrat sera résolu de plein droit en cas d'inexécution par le Contractant de tout ou
partie de ses obligations relatives au paiement du Bonus de Signature et des honoraires du
conseil (ci-après désignés les "Honoraires du Conseil") stipulés à l'Article 38 et, en

particulier à défaut de paiement de la totalité du Bonus de Signature et des Honoraires du
Conseil dans les délais stipulés audit Article 38.

Fin anticipée
Il ne peut être mis fin de façon anticipée au présent Contrat que dans les cas suivants :

(a) par consentement mutuel des Parties ;

en cas de renonciation par le Contractant à la totalité des droits et obligations
résultant de l'Autorisation Exclusive de Recherche et, le cas échéant, de
l'ensemble des Autorisations Exclusives d'Exploitation ;

(c) en cas de retrait de l'Autorisation Exclusive de Recherche ou de l'ensemble des
Autorisations Exclusives d'Exploitation pour les causes et suivant les modalités
prévues à l'Article 54, étant précisé que, conformément aux stipulations de
l'Article 54 susmentionné, le retrait de l'Autorisation Exclusive de Recherche ou
d'une Autorisation Exclusive d'Exploitation n'entraîne la résiliation anticipée du
présent Contrat que pour l'Autorisation et la Zone Contractuelle concernées.

Effets

La fin du présent Contrat pour les causes prévues aux Paragraphes 3.2 et 3.3, n'aura pas
pour effet de décharger les Parties de leurs obligations ou de les priver des droits nés
antérieurement à l'arrivée du Terme, notamment le droit d'obtenir la résolution de tous
différends nés du Contrat dans les conditions prévues à l'Article 57, l'obligation de verser
les sommes dues ou payables à l'Etat ou au Contractant en vertu du Contrat et se
rapportant à la période antérieure à l'arrivée du Terme, ainsi que les obligations

concernant les Travaux d'Abandon et la fourniture à l'Etat des rapports et informations
prévus à l'Article 25.

Article 4, CHAMP D'APPLICATION ET ETENDUE DU CONTRAT

4.1

Champ d'application du Contrat

Les stipulations du présent Contrat régissent l'ensemble des Opérations Pétrolières
réalisées :

(a) à l'intérieur de la Zone Contractuelle de Recherche,

(b) et, à compter de la Découverte d'un ou de plusieurs Gisements Commerciaux, à
l'intérieur de la Zone Contractuelle d'Exploitation de chacune des Autorisations
Exclusives d'Exploitation attribuées en vue de l'exploitation desdits Gisements
ainsi qu'à l'extérieur de la Zone Contractuelle d'Exploitation pour les besoins des
Opérations de Développement et des Opérations d'Exploitation desdits
Gisements, ainsi que pour les Activités Connexes.

42 Droits conférés

Le Contrat ne confère au Contractant aucun droit sur le sol ou le sous-sol ni sur les

ressources naturelles des Zones Contractuelles concernées, autres que ceux qu'il prévoit
expressément.

43 Application du Contrat

Les stipulations du Contrat s'appliquent également à tout Cessionnaire.

Les Actionnaires, Sociétés Affiliées, Sous-traitants, Fournisseurs, Prêteurs, et les
employés du Contractant, des Sous-traitants et des Fournisseurs bénéficient, pour leurs
activités liées aux Opérations Pétrolières et dans les conditions prévues au présent

Contrat, des droits et garanties dont il est expressément précisé au présent Contrat qu'ils
leur sont respectivement étendus.

La suspension, la dénonciation, l'extinction ou la déchéance des droits et avantages
accordés au Contractant en vertu du présent Contrat emporte, de plein droit et dans les
mêmes conditions, suspension, dénonciation, extinction ou déchéance de l'extension
desdits droits et avantages aux personnes mentionnées au Paragraphe précédent.

Article 5. DROITS DU CONTRACTANT DANS LA CONDUITE DES

OPERATIONS PETROLIERES

on

BI Droit exclusif de conduire les Opérations Pétrolières dans les Zones Contractuelles

Sous réserve de la délivrance de l'Autorisation Exclusive de Recherche ou, selon le cas,
de chaque Autorisation Exclusive d'Exploitation, le Contractant bénéficie du droit
exclusif d'entreprendre, à ses seuls risques et périls et pendant toute la durée du Contrat,
les Opérations Pétrolières dans la Zone Contractuelle de Recherche et, selon le cas, dans
la ou les Zone(s) Contractuelle(s) d'Exploitation.

L'Etat garantit à cet égard au Contractant que la Zone Contractuelle de Recherche est (et à
compter de leur octroi, les Zones Contractuelles d'Exploitation seront) libre(s) de tout

droit, demande ou réclamation de Tiers relativement aux Opérations Pétrolières dans
ladite zone.

L'Etat confirme également qu'il n'a pas été consenti de droits sur les substances minérales
à l'intérieur de la Zone Contractuelle de Recherche et que dans l'hypothèse d'une telle
délivrance à une date ultérieure, les activités minières devront être entreprises de manière
à ne pas gêner ou entraver de quelque manière que ce soit les activités du Contractant
Elles ne pourront être entreprises en tout état de cause dans le voisinage immédiat des

installations sises à l'intérieur des Zones Contractuelles d'Exploitation affectées à la
réalisation des Opérations Pétrolières.

52 Droits du Contractant

Pour l'application du Paragraphe 5.1, le Contractant a le droit, dans les limites et suivant
les modalités prévues par la Législation Pétrolière et dans le présent Contrat et sous
réserve du respect des Lois en Vigueur auxquelles le Contractant demeure soumis pour
toutes les matières non régies par la Législation Pétrolière ou le Contrat :

\_ D
Le L

! {#21
(a)

@)

(c)

(a)

(e)

(0

(g)

@)

G)

de bénéficier de l'Autorisation Exclusive de Recherche et de réaliser des
Opérations de Recherche à l'intérieur de la Zone Contractuelle de Recherche :

de bénéficier d'une Autorisation Exclusive d'Exploitation pour chaque

Découverte d'un Gisement Commercial à l'intérieur de la Zone Contractuelle de
Recherche ;

sous réserve de l'attribution de l'Autorisation Exclusive d'Exploitation y
afférente, d'exploiter les Hydrocarbures extraits de tout Gisement situé dans les
limites de l’Autorisation Exclusive d'Exploitation ainsi que les Substances
Connexes, notamment à travers la réalisation d'Opérations de Développement et
d'Exploitation, ainsi qu'à travers la séparation, le traitement primaire, la
liquéfaction, le stockage, le transport, la vente, la cession et l'exportation de ces
Hydrocarbures et Substances Connexes. Le raffinage proprement dit est exclu, à
l'exception de celui strictement nécessaire à la réalisation des Opérations

Pétrolières et sous réserve de l'approbation préalable du Ministre chargé des
Hydrocarbures ;

en cas d'attribution d'une Autorisation Exclusive d'Exploitation, d'obtenir, pour
le Contractant Transport, une Autorisation de Transport Intérieur et la signature
d’une Convention de Transport entre l'Etat et le Contractant Transport
conformément à la Législation Pétrolière et aux stipulations de | Annexe F ;

d'accéder librement et de donner accès à toute personne de son choix aux Zones
Contractuelles affectées à la réalisation des Opérations Pétrolières ;

de décider librement de la manière de conduire les Opérations Pétrolières,
d'entreprendre toutes études et travaux d'Ingénierie, d'accomplir tous actes
juridiques et opérations administratives, de construire et d'exploiter toutes
installations et aménagements et de réaliser tous travaux nécessaires aux
Opérations Pétrolières, notamment les Puits, les installations de transport, de
stockage, de mise en dépôt des matériaux, équipements, produits et déchets,
ainsi que les installations destinées au ballastage et à l'élimination de la

pollution, le tout conformément aux règles de l'art de l'industrie pétrolière
internationale ;

d'emprunter toutes sommes et de recourir à tous financements nécessaires à la
réalisation des Opérations Pétrolières ;

de recevoir, le cas échéant, et en pleine propriété, une part de la production
d'Hydrocarbures issue de la ou des Zone(s) Contractuelle(s) d'Exploitation, pour
le remboursement de ses Coûts Pétroliers et à titre de rémunération ;

de disposer librement de la part des Hydrocarbures lui revenant en pleine
propriété suivant les termes du présent Contrat, étant précisé que chaque entité
composant le Contractant sera propriétaire d'une quote-part des Hydrocarbures

extraits suivant la répartition prévue au présent Contrat, et pourra en disposer
librement.
53

S.4

Droits complémentaires

Dans les conditions et limites prévues par la Législation Pétrolière et par les Lois en
Vigueur, le Contractant pourra également :

(a)

[Q]

(ce)

(a)

(0)

utiliser les installations publiques utiles aux Opérations Pétrolières, y compris
les aéroports, routes, chantiers et autres installations similaires, moyennant le
paiement des redevances dues, le cas échéant, pour une telle utilisation ;

occuper les terrains nécessaires à la réalisation des Opérations Pétrolières,
conformément aux dispositions de l’Ordonnance et du Décret d’Application
relatives à l’occupation des terrains, étant rappelé que l'Etat est tenu d'accéder
aux Demandes d'Occupation des Terrains régulièrement formulées par le
Contractant pour les parcelles relevant de sa Zone Contractuelle de Recherche
ou d'Exploitation, sous réserve qu'il ne pourra être fait de travaux de surface à
moins de cinquante (50) mètres autour des agglomérations, terrains de culture,
plantations, points d’eau, sites archéologiques, lieux culturels et lieux de
sépulture sauf autorisation délivrée par un arrêté conjoint pris par le Ministre

chargé des domaines, le Ministre chargé de l’environnement et le Ministre
chargé des Hydrocarbures ;

procéder ou faire procéder, sur lesdits terrains, à tous travaux de construction et
d'infrastructures nécessaires ou utiles aux Opérations Pétrolières, y compris
l'établissement de bornes repères et de bornes de délimitation, la construction
d'installations nécessaires au stockage et à la mise en dépôt des matériaux,
équipements, produits et déchets, au ballastage et à l'élimination de la pollution
ainsi qu'au transport du matériel, des équipements et des produits extraits, sans
préjudice du respect des règles relatives à la réalisation de travaux de
construction et d'infrastructures applicables dans les périmètres de protection qui
pourraient être institués autour des agglomérations, terrains de culture,

plantations, points d’eau, sites archéologiques, lieux culturels et lieux de
sépulture ;

utiliser l'eau nécessaire aux Opérations Pétrolières et exécuter ou faire exécuter
les sondages et travaux requis pour l'approvisionnement en eau des Opérations
Pétrolières et du personnel, ainsi que les ouvrages de dérivation des cours d'eau
et tous autres ouvrages modifiant le cours des eaux dont la construction aura été
dûment autorisée par les autorités compétentes, sous réserve de ne pas porter

atteinte à l'approvisionnement en eau des personnes, du bétail, de la faune et de
la flore ;

utiliser les pierres, le sable, l'argile, le gypse, la chaux et toutes autres substances
similaires nécessaires à la conduite des Opérations Pétrolières ;

utiliser gratuitement les Puits forés par les précédents titulaires sur la Zone
Contractuelle concernée ainsi que les équipements qui leur sont associés. La
responsabilité des Travaux d’Abandon afférents aux Puits et équipements

associés utilisés par le Contractant en vertu du présent alinéa 5.3.f, incombe à ce
dernier.

Autorisation de Transport Intérieur

Les Opérations de Transport et les droits du Contractant Transport à ce titre seront définis

dans les Autorisations de Transport Intérieur et dans les Conventions de Transport et, le
cas échéant, dans les Accords Internationaux de Transport.

Article 6.

6.1

62

OBLIGATIONS GENERALES DU CONTRACTANT DANS
CONDUITE DES OPERATIONS PETROLIERES

Respect des lois et règlements

LA

Le Contractant devra se conformer scrupuleusement à l'ensemble des stipulations du
présent Contrat et des dispositions de la Législation Pétrolière. Le Contractant se
conformera aux standards de l'industrie pétrolière intemationale. Le Contractant est
également tenu de se conformer aux Lois en Vigueur, non contraires au présent Contrat

ou à la Législation Pétrolière et pour les matières non traitées dans le Contrat ou la
Législation Pétrolière.

Conduite des Opérations Pétrolières

Le Contractant a l'obligation de mener les Opérations Pétrolières dans le respect des
usages généralement admis dans l'industrie pétrolière internationale et des dispositions de

la Législation Pétrolière. En particulier, le Contractant fait de son mieux pour respecter
les prescriptions suivantes, sans que cette liste soit limitative :

(a) veiller à ce que tous les matériaux, fournitures, installations et équipements que
lui-même ou ses Sous-traitants utilisent dans le cadre des Opérations Pétrolières
soient conformes aux normes généralement admises dans l'industrie pétrolière
internationale, et demeurent en bon état d'utilisation ;

(b) utiliser de la façon la plus rationnelle possible, les ressources disponibles dans
les Zones Contractuelles comme l'eau, le sable, le gravier et le bois ;

(c) s'assurer que les Hydrocarbures découverts ne s'échappent pas, ni ne se
gaspillent ;

(d) placer les rebuts et déchets dans des réceptacles construits à cet effet, qui
doivent être suffisamment éloignés de tout réservoir, puits d'eau ou installation
de stockage, et disposer lesdits rebuts et déchets conformément aux normes et
pratiques généralement admises dans l'industrie pétrolière internationale ;

(e) prendre toutes mesures usuelles dans l'industrie pétrolière internationale afin
d'éviter des dommages aux formations en exploitation ;

@ prévenir les dommages aux formations contenant des Hydrocarbures ou aux
ressources aquifères sous-jacentes aux formations en production, et prévenir
l'introduction d'eau dans les strates contenant des Hydrocarbures, à l'exception
des quantités d'eau produites aux fins d'utilisation de méthodes d'injection pour
la récupération assistée ou pour tout autre motif compatible avec les normes et
pratiques généralement admises dans l'industrie pétrolière internationale ;

(@) surveiller au mieux et continuellement le Réservoir pendant l'exploitation. A ces
fins, le Contractant mesure ou détermine régulièrement la pression et les
caractéristiques d'écoulement des fluides ;

@) stocker les Hydrocarbures produits conformément aux normes et pratiques en
usage dans l'industrie pétrolière internationale ;

Gi) mettre en place un système d'écoulement des Hydrocarbures utilisés pour les
Opérations Pétrolières et les eaux saumâtres ;

tC

30
6.3

6.4

64.1

642

64.3

QG) s'assurer que ses Sous-traitants se conforment, dans leurs domaines respectifs,

aux normes et pratiques généralement admises dans l'industr

internationale et aux Lois en Vigueur ;
i

pétrolière

@&) se conformer aux décisions du Comité de Gestion dans ies domaines relevant de
sa compétence ;

@ régler à la bonne date, les dépenses relatives aux Opérations Pétrolières ;

(m) acquérir ou obtenir tous permis, consentements, approbations, autorisation et
droits de passage ou d'occupation qui seraient nécessaires pour la conduite des
Opérations Pétrolières, en vertu des dispositions de la Législation Pétrolière et
des Lois en Vigueur non contraires à ladite législation ;

()

payer à qui de droit, tous impôts, droits, taxes et autres paiements divers prévus
par le Contrat.

Diligence dans la conduite des Opérations Pétrolières

Le Contractant devra effectuer tous les travaux nécessaires à la réalisation des Opérations

Pétrolières avec diligence et selon les règles de l'art en usage dans l'industrie pétrolière
internationale.

Responsabilité

Dans les limites et suivant les modalités prévues par les stipulations du Contrat relatives à
la responsabilité du Contractant et au règlement des différends, le Contractant devra
indemniser l'Etat de tout dommage direct causé à l'Etat par la faute du Contractant, ses

dirigeants, ses employés, préposés ou agents ainsi que les personnes qu'il se serait
substituées en vue de l'exécution du Contrat.

Le Contractant sera seul responsable des dommages directs causés aux Tiers du fait des
Opérations Pétrolières ou par le fait de ses préposés, agents ou employés ou de toute autre
personne qu'il se sera substituée dans l'exécution du Contrat et dans tous les cas,
uniquement dans la mesure où ils sont imputables à une faute du Contractant, ses
dirigeants, ses employés, préposés ou agents ou de toute autre personne dont le
Contractant doit répondre en vertu du Contrat. Pour l'application de ce Paragraphe, l'Etat
est considéré comme un Tiers en ce qui concerne les dommages causés aux ouvrages

publics, bâtiments et autres construction relevant du domaine public ou de son domaine
privé.

Cette stipulation est également applicable aux dommages directs à l'Environnement dès
lors que ces dommages excédent le niveau d'atteinte à l'Environnement généralement
admis dans l'industrie pétrolière internationale et par la Législation Pétrolière

Il est convenu que les dispositions du présent Paragraphe doivent s'interpréter
conformément aux règles fixées par la jurisprudence française relative à la responsabilité
du fait des choses ou à la responsabilité du fait d’autrui, suivant le cas, sous réserve que
ladite jurisprudence ne soit pas contraire aux Lois en Vigueur.

En cas de prise de participation de l'Etat ou de l’Organisme Public dans une Autorisation
Exclusive d'Exploitation conformément aux stipulations de l'Article 14 ci-après, la
responsabilité encourue par le Contractant en application des stipulations du présent
Paragraphe 6.4 sera supportée par l’Etat ou l’Organisme Public en proportion de sa
participation dans l’Autorisation Exclusive d'Exploitation concernée, dans les conditions
prévues par le Contrat d’Association conclue pour les besoins de la Participation de l'Etat
Les stipulations du présent Paragraphe 6.43 sont sans préjudice des actions récursoires
que l'Etat ou l'Organisme Public pourra intenter, le cas échéant, à l'encontre de
l'Opérateur, dans les conditions prévues au Contrat d’Association.

Contentieux

Le Contractant gère tout contentieux ou litige avec les Tiers découlant des Opérations
Pétrolières dans le cadre des Budgets autre que les contentieux ou litiges qui pourraient
survenir entre les Parties, et informe le Comité de Gestion du règlement de toute
réclamation fondée ou de toute somme due en vertu d'une décision juridictionnelle
devenue définitive. Le cas échéant, il soumet au Comité de Gestion le règlement de ces

réclamations pour approbation lorsqu'ils excédent les plafonds budgétaires fixés au
Paragraphe 243.

Si un contentieux en rapport avec les Opérations Pétrolières ou pouvant avoir un impact
sur celles-ci survient entre l'Etat et un Tiers et si la responsabilité du Contractant pourrait
être mise en cause au titre des stipulations de ce Contrat en relation avec ce contentieux,
l'Etat en informe le Contractant dans les plus brefs délais. Le Contractant est alors tenu :

(a) soit d'intervenir à l'instance aux côtés de l'Etat afin de faire valoir les
moyens de défense qu'il pourrait opposer aux prétentions du Tiers,
sans préjudice des réserves éventuelles qu'il pourrait avoir concernant
sa mise en cause par l'Etat au titre du Contrat,

() soit d'accéder à la demande, sous réserve d'en informer préalablement
le Comité de Gestion.

Les sommes payées par le Contractant en application des Paragraphes 6.4 et 6.5 sont
imputables aux Coûts Pétroliers sauf en cas de faute du Contractant, de ses dirigeants, ses

employés, préposés ou agents ou de toute autre personne dont le Contractant doit
répondre en vertu du Contrat.

Article 7. OBLIGATIONS DE L'ETAT

7.1

72

72:11

Délivrance des Autorisations

L'Etat s'engage dans les conditions et délais prévus par le Contrat et la Législation

Pétrolière à délivrer au Contractant l'Autorisation Exclusive de Recherche et le cas
échéant les Autorisations Exclusives d'Exploitation.

Obligation d'assistance de l'Etat

L'Etat est tenu de prendre toutes mesures nécessaires, ou raisonnablement requises par le
Contractant, à l'effet de faciliter le bon déroulement des Opérations Pétrolières et
d'apporter son assistance au Contractant ainsi qu'à ses Sociétés Affiliées, Sous-traitants,
Fournisseurs, Prêteurs, et employés pour leurs activités liées aux Opérations Pétrolières,
dans les limites fixées au présent Contrat et par les Lois en Vigueur.

L'obligation d'assistance mentionnée au Paragraphe 7.2.1, porte notamment sur les
domaines suivants, sans que cette liste ne soit exhaustive :

Lt

FE
13

TA

15

916

(a) la conclusion avec le Contractant d’un Contrat d’Occupation du Domaine Public

ou d’un Bail Emphytéotique aux fins d'occupation des terrains nécessaires à la
réalisation des Opérations Pétrolières et Activités Connexes, aux conditions et

suivants les modalités prévues par la Législation Pétrolière et les Lois en
Vigueur ;

(L) l'attribution de toutes autorisations ou attestations requises en matière de
changes, de douane et d'import export y compris notamment, l'attribution des

certificats d'exonération en matières fiscale et douanière, prévus respectivement
aux Articles 47 et 48 ;

(c) l'attribution de visas, permis de travail, cartes de séjour et de tous autres
documents nécessaires à l'entrée, au travail, au séjour et à la circulation en

République du Tchad du personnel expatrié employé par le Contractant et les
membres de leurs familles ;

(a) l'attribution des autorisations requises, le cas échéant, pour l'expédition à
l'étranger des documents, données ou échantillons aux fins d'analyse ou de
traitement pour les besoins des Opérations Pétrolières ;

(e) la facilitation des relations avec l'administration et les autorités administratives ;
(0) toute autre assistance de nature à faciliter et à sécuriser la réalisation des
Opérations Pétrolières, notamment en matière d'ordre et de sécurité publique.

Conventions Internationales

L'Etat accordera sans discrimination au Contractant tous les avantages résultant des
conventions passées entre la République du Tchad et d'autres états et ayant pour objet de

permettre ou de faciliter le transport par canalisations des Hydrocarbures à travers lesdits
états.

Rémunération du Contractant

L'Etat est tenu de rémunérer le Contractant dans les conditions prévues au Titre VI du
présent Contrat.

Stabilisation

L'Etat garantit au Contractant la stabilité du régime juridique, économique, fiscal,
douanier, financier et en matière de contrôle des changes applicable au Contrat et aux
Opérations Pétrolières dans les conditions fixées à l'Article 56 du présent Contrat

Transport des Hydrocarbures par canalisations

Le transport par canalisations des Hydrocarbures jusqu'aux Points de Livraison est un
élément essentiel à l'exécution du Contrat en cas de Découverte Commerciale.

Dans les meilleurs délais suivant une demande d'octroi de chaque Autorisation Exclusive
d'Exploitation pour laquelle le Contractant anticipe le besoin d'un Système de Transport
des Hydrocarbures par Canalisations, l'Etat, conformément à l'Annexe F, (a) signera avec
le Contractant Transport une Convention de Transport et (b) délivrera au Contractant

Transport une Autorisation de Transport Intérieur, sous réserve que ce dernier en ait fait la
demande dans les conditions prévues à l'Annexe F.

77

Article 8.

8.1

8.2

82.1

L'Etat déclare et garantit que, à compter de la délivrance d'une Autorisation de Transport
Intérieur et de la signature d'une Convention de Transport pour un Système de Transport
des Hydrocarbures par Canalisations donné, le Contractant Transport aura le droit de
conduire des Opérations de Transport relativement à un tel Système de Transport des
Hydrocarbures par Canalisations sans avoir besoin d'aucune autre convention avec l'Etat.
L'Etat garantit, par ailleurs, au Contractant Transport l’octroi, dans les meilleurs délais de
toutes les autorisations dont il pourrait avoir besoin, sous réserve du respect par le
Contractant Transport des formalités et conditions prévues à cet effet par la Législation en

Vigueur et tout retard de l'Etat dans l'octroi desdites autorisations prorogera la Période
Intermédiaire de la durée du retard.

Communication des données préexistantes

L'Etat communiquera immédiatement au Contractant toutes les données dont il dispose
concernant la Zone Contractuelle de Recherche, y compris toute information géologique,
géophysique et géochimique, et, en particulier, tous diagraphies, cartes, études, rapports
d'études, déblais de forage, carottes, échantillons, résultats d'analyses, résultats de tests,
mesures sur les Puits existants et évolution des pressions. L'Etat s'engage à adresser à
tout Tiers en possession des données visées ci-dessus, une lettre autorisant et demandant

la transmission de ces données au Contractant (“Lettre de Données”). Copie de cette lettre
sera fournie au Contractant.

Sauf en cas de mauvaise foi, la responsabilité contractuelle de l'Etat ne pourra pas être
recherchée dans le cadre de l'application de cette disposition.

TITRE II - DE LA RECHERCHE

DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT
DE L'AUTORISATION EXCLUSIVE DE RECHERCHE

Attribution

L'Etat octroiera au Contractant l'Autorisation Exclusive de Recherche par arrêté du
Ministre chargé des Hydrocarbures, dans un délai de trente (30) Jours suivant la date de
publication au Journal Officiel du Décret de Promulgation.

L'Autorisation Exclusive de Recherche est octroyée pour une durée de cinq ($) années à

compter de la date d'octroi, c'est-à-dire de la date de publication au Journal Officiel de
l'Arrêté d'Attribution (la "Période Initiale").

Renouvellement

L'Autorisation Exclusive de Recherche sera renouvelée, à la demande du Contractant, à

une reprise au maximum et pour la durée demandée par le Contractant dans sa demande
de renouvellement sous réserve :

(a) que la durée du renouvellement ne peut excéder trois (3) ans ;

() que la durée totale de validité de l'Autorisation Exclusive de Recherche résultant
du cumul de la Période Initiale et de la période de renouvellement n'excède pas

huit (8) ans, sans préjudice d’une éventuelle prorogation conformément aux
À dispositions du Paragraphe 10.3

823

82.4

8.2.5

Le renouvellement de l'Autorisation Exclusive de Recherche est de droit sous réserve du
respect par le Contractant de son Programme de Travail Minimum et que les obligations
légales, réglementaires et contractuelles résultant de l'Autorisation Exclusive de
Recherche aient été remplies. Tout rejet de la demande de renouvellement de
l'Autorisation Exclusive de Recherche doit donc être dûment motivé et notifié au
Contractant au plus tard trente (30) Jours avant la date d'expiration de la période de
validité en cours. A défaut de rejet dans les conditions ci-avant, le renouvellement est de

droit et le Ministre chargé des Hydrocarbures octroie le renouvellement de l'Autorisation
dans les meilleurs délais

Lorsque le droit à l’octroi du renouvellement est acquis au profit du Contractant
conformément au Paragraphe 8.2.2, celui-ci conserve l'intégralité de ses droits à
l’intérieur de la Zone Contractuelle de Recherche et demeure assujetti à l'intégralité des
obligations qui en découlent, dans la limite du périmètre objet de sa demande, jusqu'à
l'intervention formelle de la décision du Ministre chargé des Hydrocarbures octroyant le
renouvellement, Cette disposition n’impose pas toutefois au Contractant d'entreprendre ou

de poursuivre des travaux de recherche tant que le renouvellement n’a pas été
formellement octroyé.

La demande de renouvellement de l'Autarisation Exclusive de Recherche est adressée par
le Contractant au Ministre chargé des Hydrocarbures au moins cent vingt (120) Jours

avant la date d'expiration de la période de validité en cours, et comporte les éléments
suivants :

(a) les informations nécessaires à l'identification de l'Autorisation Exclusive de
Recherche dont le renouvellement est demandé ;

@) la carte géographique à l'échelle 1/200 000e du périmètre que le Contractant
souhaite conserver, précisant la superficie, les sommets et les limites dudit
périmètre, ainsi que les limites des Permis et des Autorisations distants de moins
de cent (100) kilomètres du périmètre visé par la demande ;

(c) un mémoire géologique détaillé qui expose les travaux déjà exécutés et leurs
résultats, précise dans quelle mesure les objectifs indiqués dans la demande
initiale ont été atteints ou modifiés ;

(d) la durée du renouvellement sollicité ;

(e) l'état de réalisation, à la date de la demande de renouvellement, du Programme
de Travail Minimum souscrit pour la période de validité en cours ;

@ une garantie bancaire établie dans les conditions prévues au Paragraphe 9.5 ;

(g) une quittance attestant le versement au Ministère Chargé des Hydrocarbures des
droits fixes pour le renouvellement de l'Autorisation Exclusive de Recherche ;

() la durée, le programme général et l'échelonnement des Opérations de Recherche
que le Contractant se propose d'exécuter pendant la durée du renouvellement
sollicité.

Le Contractant est tenu d'indiquer dans sa demande de renouvellement le périmètre qu'il
choisit de conserver, lequel ne peut pas excéder cinquante pour cent (50%) de la superficie
de l'Autorisation Exclusive de Recherche telle que fixée au début de la période en cours
d'achèvement, mais déduction faite des Zones Contractuelles ayant fait l’objet d'une

Autorisation Exclusive d'Exploitation à la date d'expiration de la période en cours
d’achèvement

En cas de renouvellement de l'Autorisation Exclusive de Recherche, les surfaces faisant
l'objet d'une demande d'attribution d'une Autorisation Exelusive d'Exploitation déclarée
recevable font automatiquement partie de la Zone Contractuelle de Recherche renouvelée.

Le renouvellement de l'Autorisation Exclusive de Recherche est octroyé au Contractant
par arrêté du Ministre chargé des Hydrocarbures notifié au Contractant dans un délai de
quinze (15) Jours à compter de la date de signature de cet arrêté. L'arrêté de

renouvellement précise la durée de validité de l'Autorisation Exclusive de Recherche
renouvelée.

8.3 Terme de l'Autorisation Exclusive de Recherche

Sous réserve des stipulations du Paragraphe 8.2.3, à l'arrivée du terme de l'Autorisation
Exclusive de Recherche pour quelque raison que ce soit et notamment du fait de la
renonciation totale, du retrait ou de l'expiration de la période de validité de ladite
Autorisation, renouvelée et prorogée le cas échéant, le Contractant procédera au rendu de
la totalité de la Zone Contractuelle, à l'exclusion de toutes surfaces déjà couvertes par des

Autorisations Exclusives d'Exploitation ou par des demandes relevant de l'Article 12 ci-
dessous.

Article 9. DU PROGRAMME DE TRAVAIL MINIMUM

9.1 Période Initiale

Pendant la Période Initiale, le Contractant s'engage à effectuer le Programme de Travail
Minimum suivant :

(a) retraitement et réinterprétation de profils sismiques existants (2D) sur la base
des données fournies par l'Etat ;

() acquisition, traitement et interpretation de [1000] km de profils sismiques
nouveaux (2D);

(c) acquisition, traitement et interprétation de [200] km? de profils sismiques
nouveaux (3D) ; et

(d) forage d’un (1) Puits d'Exploration et de deux (2) Puits d'Evaluation.

Le Contractant communiquera à l'Etat tout changement qu'il pourrait être amené à apporter à ces
plans.

9.2 Période de Renouvellement

Pendant la période de renouvellement de l'Autorisation Exclusive de Recherche le
Contractant s'engage à effectuer le Programme de Travail Minimum suivant :

(a) retraitement et réinterprétation de 500 km de profils sismiques existants (2D)
acquis par le Contractant au cours de la Période Initiale ;

() acquisition, traitement et interpretation de 100 km de profils sismiques
nouveaux (2D);

+ | /2

4
33

9.4

9.5

9.6

9.6.1

9.62

acquisition. traitement et interpretation de 200 km’ de profils sismiques (3D) :
et

(d) forage d’un (1) Puits d'Exploration, à une profondeur minimum de 2000 mètres

ou jusqu'au socle avant cette profondeur, et d'un (1) Puits d'Evaluation

Modification du Programme de Travail Minimum

En fonction du résultat des travaux de recherche entrepris lors de la Période Initiale, le
Contractant pourra proposer à l'Etat la modification du Programme de Travail Minimum
pour la période suivante. Cette modification prendra, notamment, en considération la
réduction de la Zone Contractuelle de Recherche du fait, le cas échéant, de la demande ou
de l'octroi d'une ou plusieurs Autorisations Exclusives d'Exploitation

Conformément à la Législation Pétrolière, une modification du Programme de Travail

Minimum ne peut intervenir que par voie d’avenant au Contrat approuvé par l'Assemblée
Nationale.

Pénalités

Si au terme de la Période Initiale ou de la période de renouvellement, accordée, le cas
échéant, au Contractant, ou si du fait de la renonciation totale ou du retrait de
l’Autorisation Exclusive de Recherche au cours desdites périodes, les travaux n'ont pas
atteint les engagements minima relatifs à la période concernée tels que stipulés dans les
Paragraphes 9.1 et 9.2, le Contractant versera à l'Etat, dans les trente (30) Jours suivant la
fin de la période concernée, la date de prise d’effet de la renonciation totale ou la date du
retrait de l'Autorisation Exclusive de Recherche, à titre d'indemnité forfaitaire, une

pénalité égale à 50% de la valeur des travaux prévus au Programme Minimum de Travail
qui n'auront pas été réalisés.

Le paiement de ces pénalités forfaitaires pour non exécution du Programme de Travail
Minimum n'exonère pas le Contractant de l'exécution des obligations autres que celies du
Programme de Travail Minimum à la charge du Contractant au terme du Contrat.

Garantie

Le Contractant fournit à l'Etat, avant le début de la période de renouvellement, une
garantie bancaire, dont le montant correspondra à 50% de la valeur des travaux relevant
du Programme de Travail Minimum afférent à ladite période de renouvellement. Au fur et
à mesure de la réalisation du Programme de Travail Minimum stipulé ci-dessus, le
montant de la garantie bancaire sera, à la demande du Contractant, diminué de manière à

couvrir 50% de la valeur des travaux restant à réaliser dans le cadre du Programme de
Travail Minimum de la période considérée.

Satisfaction de l'obligation de Forage

L'obligation de Forage pour un Puits donné sera considérée comme satisfaite lorsque ce
Puits aura atteint son objectif de profondeur contractuel ou si des Hydrocarbures en

quantités potentiellement commerciales ont été trouvés avant d'atteindre cet objectif de
profondeur

Un Forage sera réputé avoir atteint l'objectif de profondeur contractuel si, le Forage ayant
été exécuté selon les règles de l'art généralement admises dans l'industrie pétrolière
internationale, l'arrêt est notamment justifié par l'une des raisons suivantes :
9.7

9.8

(a)

la formation visée est rencontrée à une profondeur inférieure à la profondeur
contractuelle ; dans ce cas, le Comité de Gestion sera saisi en vue de décider si
la poursuite du Forage présente un intérêt ;

(b) rencontre de couches sur pressurisées ou perte de circulation que le Contractant
n'est pas parvenu à surmonter en dépit de tentatives raisonnables :

(c) des formations rocheuses sont rencontrées, dont la dureté ne permet pas la
poursuite du Forage avec des équipements habituels ;

(d) des formations pétrolifères sont rencontrées, dont la traversée nécessite, pour
leur protection, la pose de tubes ne permettant pas d'atteindre la profondeur
contractuelle ; ou

(e) d’autres circonstances techniques non imputables au Contractant sont
rencontrées qui ne permettent pas la poursuite du Forage avec des équipements
habituels.

Le Forage arrêté pour les raisons ci-dessus est réputé avoir été foré à la profondeur
contractuelle à condition que les raisons invoquées aient été aussitôt portées à la
connaissance du Comité de Gestion. Les différends y afférents intervenus entre les Parties
sont, à défaut de conciliation, soumis à la Procédure d'Expertise.

Travaux par anticipation

Si, au cours de la Période Initiale, le Contractant réalise, en sus du Programme de Travail
Minimum prévu au titre de ladite période, des travaux de recherche dont l'exécution fait
partie du Programme de Travail Minimum de la période de renouvellement de
l'Autorisation Exclusive de Recherche, les travaux supplémentaires ainsi réalisés
viendront en déduction de ses obligations contractuelles prévues pour la période
suivantes, sous réserve que ces travaux aient été réalisés conformément aux normes et
pratiques généralement admises dans l'industrie pétrolière internationale.

Si le Programme de Travail Minimum afférent à la période de renouvellement a été
réalisé en totalité durant la Période Initiale, le Contractant s'engage néanmoins à exécuter
à l’intérieur de la Zone Contractuelle de Recherche et durant la période de
renouvellement, le Forage d’au moins un (1) Puits d’Exploration.

Représentant de l'Etat

Un représentant de l'Etat sera associé aux travaux de recherche prévus au présent Article
et effectués sur le territoire de la République du Tchad. Tous les éléments de
rémunération de ce représentant resteront à la charge de l'Etat. Toutefois, les frais associés
à cette participation seront à la charge du Contractant. Un protocole sera établi entre les
Parties pour préciser les frais à prendre en considération.

Les frais supportés par le Contractant en application des stipulations du présent
Paragraphe 9.8 constituent un Coût Pétrolier récupérable.

38
Article 10.

10.1

10.2

102.1

10.22

10.23

102.4

10.2.5

10.2.6

10.3

103.1

DE LA DECOUVERTE D'HYDROCARBURES
Découverte d'Hydrocarbures

Le Contractant est tenu de notifier à l'Etat toute Découverte effectuée à l'intérieur de la
Zone Contractuelle de Recherche, le plus tôt possible et au plus tard dans les deux (2)
Jours Ouvrables de ladite découverte. Dans les trente (30) Jours qui suivent la
Découverte, le Contractant transmet au Comité de Gestion un rapport concernant ladite
Découverte et contenant toutes les informations disponibles au sujet de cette Découverte.

Etude de Faisabilité

Au plus tard dans les quatre vingt dix (90) Jours qui suivent la notification de la
Découverte et si le Contractant estime que ladite Découverte mérite d'être évaluée, il

transmet au Comité de Gestion le programme envisagé pour l'Etude de Faisabilité et le
Budget correspondant.

Le programme envisagé pour l'Etude de Faisabilité mentionné ci-dessus doit inclure une
indication du lieu de la Découverte, sa nature et la désignation du Périmètre d'Evaluation
ainsi qu'une estimation des réserves, y compris des réserves possibles. Ce programme doit
également indiquer les évaluations, essais et Forages à conduire sur le Périmètre
d'Evaluation ainsi que les études économiques et techniques liées à la récupération, au

traitement et au transport des Hydrocarbures jusqu'au Point de Livraison à préparer par le
Contractant.

Un membre du Comité de Gestion peut soumettre par écrit une demande de correction à
apporter au programme envisagé pour l'Etude de Faisabilité au plus tard dans les dix (10)
Jours qui suivent la transmission du programme envisagé conformément au présent
Paragraphe 10.2. Dans ce cas, les corrections proposées doivent être conformes aux
pratiques couramment utilisées dans l'industrie pétrolière internationale. Le Comité de
Gestion se réunira dans les quinze (15) Jours au plus, suivant l'expiration du délai de dix
(10) Jours mentionné ci-avant pour statuer sur les corrections éventuelles à apporter au
programme envisagé pour l'Etude de Faisabilité et adopter le programme définitif de
l'Etude de Faisabilité et le Budget correspondant.

Après l'adoption par le Comité de Gestion du programme de l'Etude de Faisabilité et du
Budget correspondant, le Contractant poursuivra diligemment son évaluation de la
Découverte jusqu'à ce qu'il détermine si ladite découverte révèle l'existence d'un Gisement
Commercial ou non. [l peut toutefois, sur approbation du Comité de Gestion, interrompre

l'Etude de Faisabilité, dès lors que le programme de délinéation de la Découverte ne
confirme pas l'intérêt de cette dernière.

Dans les trente (30) Jours qui suivent l'achèvement de l'Etude de Faisabilité, et dans tous
les cas, avant l'expiration de l'Autorisation Exclusive de Recherche, prorogée le cas

échéant, le Contractant présentera, pour information, au Comité de Gestion, le rapport
d'Etude de Faisabilité.

Si le Comité de Gestion décide de ne pas autoriser la réalisation d’une Etude de
Faisabilité, le Contractant peut décider soit de boucher et d'abandonner le Puits, soit de
reporter la décision d'entreprendre d'autres travaux sur le Puits et sur le Gisement.

Prorogation de la validité de l'Autorisation Exclusive de Recherche

La durée de validité de l'Autorisation Exclusive de Recherche sera prorogée d'une durée

supplémentaire de deux (2) années, sur demande du Contractant, afin de lui permettre de
finaliser une Etude de Faisabilité.

7
10.32 Le Contractant dépose à cet effet auprès du Ministre chargé des Hydrocarbures, une

demande, au moins cent vingt (120) Jours avant la date d'expiration de la période de

validité en cours. Cette demande de prorogation de la période de validité de l'Autorisation
Exclusive de Recherche inclut :

(a)

les renseignements nécessaires à l'identification de l'Autorisation Exclusive de
Recherche ;

b) la carte géographique à l'échelle 1/200 000e de la zone que le Contractant
souhaite conserver à titre de Périmètre d'Evaluation, précisant les sommets et les
limites dudit périmètre, ainsi que les limites des Autorisations et Permis dont le
Contractant est informé qu'ils sont distants de moins de cent (100) kilomètres du
périmètre visé par la demande de prorogation ;

(ce) un mémoire géologique détaillé qui expose notamment les travaux déjà exécutés

au cours de l'ensemble de la période de validité de l'Autorisation, y compris, les

périodes de renouvellement obtenues, le cas échéant, conformément aux
stipulations de l'Article 8 du Contrat, les résultats de ces travaux et notamment
les modalités suivant lesquelles les objectifs indiqués dans la demande initiale
ont été atteints ou modifiés, ainsi que les raisons économiques ou techniques
justifiant le besoin d'obtenir une prorogation. Le mémoire devra notamment

contenir l'évaluation des Découvertes d'Hydrocarbures faites à l'issue des
travaux de Forage ;

(d) le programme envisagé pour l'Etude de Faisabilité :
(e) la durée de la prorogation sollicitée ;

® l'état de réalisation, à la date de la demande de prorogation, du Programme de
Travail Minimum souscrit pour la période en cours :

(8) une quittance attestant le versement au Ministère chargé des Hydrocarbures des
droits fixes pour la prorogation de l'Autorisation Exclusive de Recherche ;

(h) le programme général échelonné des travaux supplémentaires nécessaires à la
finalisation de l'Etude de Faisabili

Aux fins d'accorder la prorogation, le Ministre peut faire rectifier ou compléter le dossier
de demande de prorogation par le Contractant, s'il y a lieu.
103.3 La prorogation de l'Autorisation Exclusive de Recherche est accordée par arrêté du
Ministre chargé des Hydrocarbures et notifiée au Contractant dans un délai de quinze (15)
Jours à compter de la date de signature de l'arrêté. Le rejet de la demande de prorogation
doit être dûment motivé et notifié au Contractant au plus tard trente (30) Jours avant la
date d'expiration de la période de validité en cours. A défaut de rejet dans les conditions

ci-avant, le renouvellement est de droit et le Ministre chargé des Hydrocarbures octroie le
renouvellement de l'Autorisation dans les meilleurs délais.

103.4 Lorsque le droit à la prorogation est acquis au profit du Contractant conformément aux
stipulations du présent Paragraphe 10.3, celui-ci conserve l'intégralité de ses droits à
l’intérieur de la Zone Contractuelle de Recherche et demeure assujetti à l'intégralité des
obligations qui en découlent jusqu’à l'intervention formelle de la décision du Ministre
chargé des Hydrocarbures octroyant la prorogation. Cette disposition n’impose pas
toutefois au Contractant d'entreprendre ou de poursuivre des travaux de recherche tant
que la prorogation n’a pas été formellement octroyée.

k EE

4û
10.4

Déclaration de commercialité

A l'issue de l'Etude de Faisabilité, la décision de procéder à des Opérations de
Développement du Gisement découvert, qui tient lieu de déclaration confirmant

l'existence d'un Gisement Commercial, est prise en Comité de Gestion par le Contractant
uniquement.

10,5 Retrait du Périmètre d'Evaluation

105.1 Sauf cas de Force Majeure, le Ministre chargé des Hydrocarbures peut retirer le Périmètre
d'Evaluation de la Zone Contractuelle de Recherche au Contractant, dans les conditions et
formes prévues à l'Article 54 et dans les cas suivants limitativement énumérés :

(a) si le Contractant n'a pas soumis au Comité de Gestion le programme envisagé
pour l'Etude de Faisabilité dans les quatre-vingt-dix (90) Jours à compter de la
date de la notification de la Découverte ;

() si le Contractant n'a pas commencé l'Etude de Faisabilité dans un délai de cent
vingt (120) Jours à compter de l'adoption par le Comité de Gestion du
programme définitif de l'Etude de Faisabilité et du Budget correspondant
conformément aux stipulations du présent Article ;

(c) à l'issue d'un délai de dix-huit (18) mois après l'achèvement de l'Etude de
Faisabilité si, le Contractant ne déclare pas la Découverte comme étant
Commerciale. Ce délai de dix-huit (18) mois doit cependant être étendu de toute
période destinée à permettre au Contractant de vérifier la préfaisabilité de la
construction d'un Système de Transport des Hydrocarbures par Canalisations
dans le voisinage du Périmètre d'Evaluation de la Découverte jusqu'au Point de
Livraison des Hydrocarbures.

10.52 La décision de retrait du Périmètre d'Evaluation ne peut intervenir qu'après une mise en
demeure de remédier aux manquements ci-dessus identifiés dans les délais prescrits par
cette mise en demeure qui ne peuvent être inférieurs à soixante (60) Jours.

10.5.3 Les délais mentionnés au présent Paragraphe 10.5 sont stipulés sans préjudice des
dispositions de la Législation Pétrolière et du présent Contrat concernant la durée
maximale de la période de validité de l'Autorisation Exclusive de Recherche, prorogée le
cas échéant.

10.5.4 Toute surface rendue en application du présent Paragraphe 10.5 viendra en déduction des
surfaces à rendre au titre du Paragraphe 8.2.5 et le Contractant perdra tout droit sur les
Hydrocarbures qui pourraient être extraits à partir de ladite Découverte.

Article 11. DE LA DIVISION DE L'AUTORISATION EXCLUSIVE DE

RECHERCHE
II Demande de division

Le Contractant pourra, à tout moment, demander la division de l'Autorisation Exclusive

de Recherche. A cet effet, il dépose auprès du Ministre chargé des Hydrocarbures, une
demande d'autorisation de division comportant :

(a)

les renseignements nécessaires à l'identification de l'Autorisation Exclusive de
Recherche ;

- Vas €
113

11.4

() la carte géographique à l'échelle 1/200 000e des périmètres résultants de la

division, précisant les superficies, sommets et limites desdits périmètres, ainsi

que les limites des Permis et Autorisations distants de moins de cent (100)
kilomètres des périmètres visés par la demande ;

{(c) une quittance attestant le versement au Ministère chargé des Hydrocarbures des
droits fixes pour la division de l'Autorisation Exclusive de Recherche ;

(d) les raisons, notamment d'ordre technique ou financier, qui motivent la demande

de division ;
(e) le Programme de Travail Minimum qui sera réalisé par les Titulaires pour
chacune des Autorisations résultant de la division ; les Programmes de Travail
Minimum à réaliser pour chacune des Autorisations résultant de la division
correspondront à la division du Programme de Travail Minimum restant à

effectuer pour la période en cours par le Titulaire de l'Autorisation faisant l'objet
de la division ;

l'engagement de présenter à l'Etat, dans les trente (30) Jours qui suivent la date
de la notification de l'arrêté. autorisant la division et pour chacune des
Autorisations Exclusives de Recherche résultant de la division, le programme de
travail du reste de l'Année Civile en cours et, avant le 31 octobre de chaque
année, le programme de l'Année Civile suivante.

Recevabilité de la demande

L'Etat fait rectifier ou compléter le dossier de la demande par le Contractant, s'il y a lieu.
Le Contractant est notifié de la recevabilité de sa demande de division. Tout refus est

motivé et doit être fondé sur de justes motifs. Le défaut de refus motivé dans un délai de
trente (30) Jours est réputé constituer une approbation de la division.

Avenant de Division

La division donne lieu à l'établissement d'un projet d'avenant au présent Contrat qui doit
être signé par le Ministre chargé des Hydrocarbures et le Contractant puis approuvé par
l’Assemblée Nationale dans les soixante (60) Jours suivant la date de la décision de
recevabilité de la demande d'autorisation de division ou, selon le cas, de la date
d'expiration du délai de trente (30) Jours visé ci-dessus.

Arrêté autorisant la division

La division de l'Autorisation Exclusive de Recherche est accordée par arrêté du Ministre
chargé des Hydrocarbures dans les trente (30) Jours suivant la promulgation de la loi

approuvant l'avenant mentionné au Paragraphe 11.3. Notification en est faite dans les
meilleurs délais au Contractant.
Article 12.

12.1

12.2

TITRE HI - DE L'EXPLOITATION

DE L'ATTRIBUTION, DE LA DUREE ET DU RENOUVELLEMENT
D'UNE AUTORISATION EXCLUSIVE D'EXPLOITATION

Autorisation Exclusive d'Exploitation

Si le Contractant conclut dans les formes prévues au Paragraphe 10.4, qu'un Gisement est
un Gisement Commercial, ou que plusieurs Gisements sont des Gisements Commerciaux,
ce dernier pourra faire une demande pour, et aura droit d'obtenir séparément pour chaque
Gisement Commercial ou collectivement pour plus d'un desdits Gisements Commerciaux,
au choix du Contractant, une Autorisation Exclusive d'Exploitation.

Toutefois, nonobstant toute disposition contraire et sans préjudice des dispositions du
Paragraphe 13.5.2, tout Gisement Commercial découvert sur la Zone Contractuelle de
Recherche postérieurement à l'octroi d’une Autorisation Exclusive d'Exploitation et qui
n'est pas contenu en partie dans la zone délimitée par les perpendiculaires indéfiniment
prolongées en profondeur du périmètre d’une Zone Contractuelle d'Exploitation, ne
pourra pas être rattaché à une Autorisation Exclusive d'Exploitation existante et devra

faire l’objet d’une demande d’attribution d’une nouvelle Autorisation Exclusiv
d'Exploitation.

Demande d'Autorisation Exclusive d'Exploitation

La demande d'octroi est adressée au Ministre chargé des Hydrocarbures par le Contractant
et comporte, outre les documents et informations exigés de tout demandeur d'une

Autorisation conformément aux dispositions du Décret d’Application, les renseignements
suivants :

(a)

les coordonnées et la superficie du périmètre sollicité ainsi que les
circonscriptions administratives intéressées ;

(b) la carte géographique à l'échelle 1/200 000e du périmètre concerné, précisant les

sommets et les limites dudit périmètre, ainsi que les limites des Autorisations et

Pennis distants de moins de cent (100) kilomètres du périmètre visé par la
demande ;

(c) un plan de la Zone Contractuelle d'Exploitation demandée en double
exemplaire, à l'échelle de 1/20 000e ou de 1/50 000e, indiquant tous les Puits de
Développement ou de Production proposés, auquel est annexé un mémoire
technique justifiant la délimitation du périmètre de la Zone Contractuelle
d'Exploitation demandée. Les perpendiculaires indéfiniment prolongées en
profondeur de ce périmètre doivent inclure uniquement le Gisement objet de la
demande d'Autorisation Exclusive d'Exploitation ainsi que le périmètre
raisonnablement nécessaire pour développer et exploiter ledit Gisement. Lorsque
la demande d’Autorisation Exclusive d'Exploitation est formulée pour plusieurs
Gisements, le périmètre de la Zone Contractuelle d'Exploitation demandée sera
constitué des périmètres de chaque Gisement déterminé conformément aux
dispositions du présent alinéa (c) ainsi que du périmètre raisonnablement
nécessaire pour développer et exploiter lesdits Gisements ;

la durée de l'Autorisation Exclusive d'Exploitation sollicitée qui ne peut être
supérieure à vingt-cinq (25) ans ;
(e)

@

l'engagement de présenter au Ministre chargé des Hydrocarbures, dans les
soixante (60) Jours qui suivent l'octroi de l'Autorisation Exclusive
d'Exploitation, le programme de travail du reste de l'Année Civile en cours et,

avant le 31 octobre de chaque année, le Programme Annuel de Travaux de
l'Année Civile suivante ;

un rapport d'Etude de Faisabilité, accompagné de tous les documents,
informations et analyses qui démontrent qu'un Gisement est un Gisement
Commercial ou que plusieurs Gisements sont des Gisements Commerciaux. Le
rapport d'Etude de Faisabilité comprend les données techniques et économiques

du ou des Gisement(s) concerné(s), leurs évaluations, interprétations, analyses
et, notamment :

o les données géophysiques, géochimiques et géologiques ;

o l'épaisseur et étendue des strates productives ;

o les propriétés pétrophysiques des formations contenant des Réservoirs
naturels ;

o les données Pression-Volume-Température ;

o les indices de productivité des Réservoirs pour les Puits testés à plusieurs
taux d'écoulement, de, perméabilité et de porosité des formations
contenant des Réservoirs naturels ;

o

les caractéristiques et qualités des Hydrocarbures découverts ;

© les évaluations du Réservoir et les estimations de réserves
d'Hydrocarbures récupérables (y compris les réserves possibles),

assorties des probabilités correspondantes en matière de profil de

production ;

l'énumération des autres caractéristiques et propriétés importantes des

Réservoirs et des fluides qu'ils contiennent ;

un plan de développement et d'exploitation du ou des Gisement(s)

concerné(s) par la demande (le “Plan de Développement et

d'Exploitation) et le Budget correspondant, que le Contractant s'engage

à suivre. Ce plan comprend les informations suivantes :

l'estimation détaillée des coûts d'exploitation ;

des propositions détaillées relatives à la conception. la construction

et la mise en service des installations destinées aux Opérations

Pétrolières ;

les programmes de Forage ;

le nombre et le type de Puits ;

la distance séparant les Puits ;

le profil prévisionnel de production pendant la durée de

l'exploitation envisagée ;

le plan d'utilisation du Gaz Naturel Associé ;

= le schéma et le calendrier de développement

Gisement(s) ;

la description des mesures de sécurité prévues pendant la

réalisation des Opérations Pétrolières ;

les scénarios de développement possibles envisagés par le

Contractant ;

le schéma envisagé pour les Travaux d'Abandon ;

= les projections financières complètes pour la
d'exploitation ;

un mémoire indiquant les résultats de tous les travaux effectués

pour la Découverte des Gisements et leur délimitation ;

les conclusions et recommandations quant à la faisabil

économique et le calendrier arrêté pour la mise en route de la

du ou des

période

12.3

12.4

12.5

12.6

12.7

12.7.1

1272:

production commerciale, en tenant compte des points énumérés ci-

dessus.

(g) un rapport d'Etude d'Impact sur l'Environnement établi selon les modalités et les
formes prévues à l'Article 36 ci-dessous ;

@h) une Demande d'Occupation des Terrains portant sur les terrains nécessaires à la
réalisation des Opérations Pétrolières établie dans la forme prévue par le Décret
d'Application ;

G

une quittance attestant le versement au Ministère chargé des Hydrocarbures des
droits fixes pour l'attribution de l'Autorisation Exclusive d'Exploitation.

Certificat de dépôt

Le dépôt de la demande d'attribution d'une Autorisation Exclusive d'Exploitation donne
lieu à la délivrance au Contractant d'un certificat de dépôt.

Instruction de la demande

Dans le cadre de l'instruction de sa demande, le Ministre chargé des Hydrocarbures peut
faire demander au Contractant de rectifier ou compléter le dossier de la demande par le
Contractant, s'il y a lieu. Le défaut de refus motivé dans un délai de trente (30) Jours
suivant le dépôt de la demande est réputé constituer une décision de recevabilité
conformément au présent Contrat. Pour être valable, tout refus d'accorder l'Autorisation
Exclusive d'Exploitation doit être dûment justifié, par écrit, sur la base de fondements
suffisamment documentés et corroborés, que les Gisements concernés ne sont pas des
Gisements Commerciaux. Le défaut d'un tel refus valable dans un délai de trente (30)
Jours suivant le dépôt de la demande est réputé constituer une acceptation de la demande.

Notification de la décision de recevabilité

Notification est faite au Contractant de la recevabilité ou de la non-recevabilité de sa

demande dans les quinze (15) Jours qui suivent la décision de recevabilité ou de non-
recevabilité.

Attribution de l'Autorisation Exclusive d'Exploitation

L'Autorisation Exclusive d'Exploitation est attribuée, par décret pris en Conseil des
Ministres, pour la durée demandée par le Contractant, durée qui ne peut excéder vingt-
cinq (25) ans à compter de sa date d'octroi. L'attribution intervient dans un délai de trente
(30) Jours au plus suivant la décision de recevabilité (effective ou tacite).

Renouvellement de l'Autorisation Exclusive d'Exploitation

A l'issue de la période de validité initiale de l'Autorisation Exclusive d'Exploitation, le
Contractant pourra demander, au moins un (1) an avant la date d'expiration de son

Autorisation Exclusive d'Exploitation, le renouvellement de ladite autorisation pour une
durée maximum de dix (10) ans.

L'Autorisation Exclusive d'Exploitation est renouvelée si le Contractant a respecté ses
obligations contractuelles d'une manière générale et s'il démontre le caractère
commercialement exploitable du Gisement concerné au-delà de la période initiale. Les
Parties s'engagent, à la demande de l'Etat, à renégocier de bonne foi les termes et

12.73

conditions du Contrat et les modifications convenues, le cas échéant, font l'objet d'un
avenant au Contrat.

Tout rejet d'une demande de renouvellement d'une Autorisation Exclusive d'Exploitation
doit être dûment motivée et notifiée au Contractant un (1) an au moins avant la date
d'expiration de l'Autorisation Exclusive d'Exploitation concernée.

Si l'Autorisation Exclusive d'Exploitation vient à expiration avant qu'il ne soit statué sur la
demande de renouvellement d'une Autorisation Exclusive d'Exploitation formée par le
Contractant, celui-ci conserve l'intégralité de ses droits et demeure assujetti à l'intégralité
des obligations qui en découlent, dans la limite du périmètre objet de sa demande, et ce
jusqu'à l'intervention de la décision du Conseil des Ministres. Cette disposition n'impose
pas toutefois au Contractant de poursuivre les opérations d'exploitation tant que le
renouvellement n'a pas été formellement octroyé.

Article 13. DE L'UNITISATION

131

132

Principe

Lorsque les limites d'un Gisement Commercial découvert à l'intérieur de la Zone
Contractuelle de Recherche conformément aux stipulations du présent Contrat, s'étendent
au-delà de celles de l'Autorisation Exclusive de Recherche et se trouvent à cheval sur
d'autres permis de recherche evou autorisations exclusives de recherche, le Contractant
doit soumettre sa demande d'attribution d'une Autorisation Exclusive d'Exploitation,
concomitamment avec les autres Titulaires de Permis et/ou d'Autorisations concernés.

Accord d'Unitisation

La demande formée par chacun des Titulaires conformément aux stipulations du

Paragraphe 13.1 ci-dessus, doit comporter l'ensemble des documents et informations visés
au Paragraphe 12.2.

Le Contractant doit, par ailleurs, annexer à sa demande un projet d'Accord d'Unitisation
préparé avec les Titulaires des Permis et/ou des Autorisations concernés et soumis à

l'approbation de l'Etat. Le projet d'Accord d'Unitisation comporte, au minimum, des
clauses relatives :

(a) à la désignation d'un Opérateur unique pour le Gisement ;

() aux obligations de l'Opérateur, notamment dans le cadre de la représentation des

Titulaires des différents Permis d'Exploitation et/ou Autorisations Exclusives
d'Exploitation ;

(O] à la répartition des compétences en matière de commercialisation des
Hydrocarbures extraits du Gisement concerné ;
(d) aux droits et obligations des parties notamment en ce qui concerne :
o leur part dans la production ;
o l'audit des coûts de l'association ;
o le processus des dépenses ;
(e) au processus de prise de décision et notamment, à travers la mise en place d'un
Comité d'Association ("CA") :
[e] la direction de l'exécution des Opérations Pétrolières ;
4
lez

"i
133

13.4

134.

13.42

13.5

13.5,1

5.52

o les prérogatives du CA ;
o le suivi des directives du CA ;
o la préparation et la soumission des programmes et Budgets au CA :
o l'autorisation des dépenses ;
o le processus d'appels de fonds ;
@ aux obligations des parties prenantes notamment en matière de financement des
Opérations Pétrolières :
(g) aux stipulations relatives à la tenue des comptabilités des différents Titulaires,

qui doivent être conformes aux différentes procédures comptables annexées à
leurs Contrats Pétroliers.

Défaut d'accord entre les Titulaires

Si le Contractant ne parvient pas à s'entendre avec les Titulaires des Permis evou des
Autorisations concernés par le projet d'Accord d'Unitisation ou lorsque l'Etat n’approuve
pas le projet proposé par les Titulaires concernés, l'Etat en fait préparer un pour tous les
Titulaires sur la base des pratiques habituelles en cette matière. Si les Titulaires

n'acceptent pas le projet d'Accord d'Unitisation préparé par l'Etat, le différend est soumis
à la Procédure d'Expertise.

Gisement s'étendant hors du territoire national

Lorsque certaines limites d'un Gisement Commercial découvert à l'intérieur de la Zone
Contractuelle de Recherche se situent hors du territoire de la République du Tchad, et que
l'Etat juge qu'il est préférable que ce Gisement soit exploité comme une seule unité par le
Contractant en coopération avec toutes les autres personnes y ayant un intérêt commun, il
peut à tout moment et après consultation des intéressés, donner des instructions au

Contractant quant à la manière selon laquelle ses droits sur le Gisement devraient être
exercés.

Dans le cas visé au Paragraphe 13.4.1, le Contractant demeure soumis à l'obligation de
formuler une demande d'attribution d'une Autorisation Exclusive d'Exploitation dans les
conditions prévues à l'Article 12 du présent Contrat.

Extension de la Zone Contractuelle

Au cas où un Gisement Commercial s'étend au-delà de la Zone Contractuelle de
Recherche et sur une zone non encore couverte par des droits exclusifs de recherche ou

d'exploitation, l'Etat inclura, à la demande du Contractant, ladite zone dans la Zone
Contractuelle d'Exploitation relative audit Gisement.

Si, à l'intérieur des frontières d'origine de la Zone Contractuelle de Recherche, il est
déterminé qu'un Gisement Commercial s'étend au-delà de la Zone Contractuelle
d'Exploitation sur un périmètre qui ne fait pas encore l'objet d'une Autorisation Exclusive
d'Exploitation, l'Etat, à la demande du Contractant, inclura ladite zone dans la Zone
Contractuelle d'Exploitation relative audit Gisement. L'ensemble des Coûts Pétroliers
relatifs aux Opérations de Recherche, liés ou associés à cette détermination, deviendront

des Coûts Pétroliers récupérables au titre de ladite Zone Contractuelle d'Exploitation
étendue.

vs
4 F-

Article 14. DE LA PARTICIPATION DE L'ETAT DANS L'AUTORISATION

14.1

14.2

14.3

143.1

14.32

14.33

14.4

EXCLUSIVE D'EXPLOITATION

Niveau de la Participation Publique

L'Etat a le droit, lors de l'attribution de toute Autorisation Exclusive d'Exploitation,
d'exiger la cession d'une participation d'un montant maximal de vingt cinq pour cent
(25%) dans les droits et obligations attachés à cette Autorisation Exclusive d'Exploitation

soit directement, soit par l'intermédiaire d'un Organisme Public (la “Participation
Publique").

Notification de prise de participation

L'Etat indique au Contractant, dans le cadre de la notification de recevabilité qu'il est tenu
de lui adresser conformément aux stipulations du Paragraphe 12.5, le pourcentage qu'il
souhaite acquérir dans l'Autorisation Exclusive d'Exploitation concernée (dans la limite
du montant maximum visé au Paragraphe 14.1 ci-dessus) et, le cas échéant, l'identité de
l'Organisme Public qui détiendra ladite participation. Le Contractant est tenu d'accéder à
la demande de l'Etat conformément aux dispositions de l'article 65 du Code Pétrolier. A
défaut de notification de l'Etat dans les conditions ci-dessus, l'Etat et l'Organisme Public
sont réputés avoir définitivement renoncé à la prise d'une Participation Publique.

Cession de la Participation Publique

Préalablement à l’octroi de l’Autorisation Exclusive d'Exploitation l'Etat ou l'Organisme
Public mentionné au Paragraphe 14.2 signe, avec le Contractant, un Contrat d’Association

ou le cas échéant, un avenant au Contrat d’Association, agréant l'Etat ou l'Organisme
Public comme entité composant le Contractant.

L’avenant au Contrat d’Association ou le nouveau Contrat d’Association signé par l'Etat
ou l'Organisme Public d’une part, et le Contractant d’autre part, entre en vigueur à
Pattribution de l’Autorisation Exclusive d'Exploitation.

A la date d’attribution de l’Autorisation Exclusive d'Exploitation, l’Etat ou l’Organisme
Public en devient Co-Titulaire à hauteur du pourcentage mentionné au Paragraphe 14.2.
La participation de chacun des co-associés de l'Etat ou de l’Organisme Public dans ladite
Autorisation correspond à sa participation dans l’Autorisation Exclusive de Recherche
dont est issue l’ Autorisation Exclusive d'Exploitation concernée, diminuée en proportion
du pourcentage de la participation transféré à l’Etat ou à l’Organisme Public.

Modalités de cession de la Participation Publique

Si l'Etat décide de prendre une participation dans l'Autorisation Exclusive d'Exploitation
conformément aux dispositions des Paragraphes 14.1 et 14.2, l'Etat est tenu, à hauteur de

sa participation dans l'Autorisation Exclusive d'Exploitation, sous réserve des stipulations
du Paragraphe 14.5, de :

(a)

procéder au remboursement, sans intérêts, de sa part proportionnelle des Coûts
Pétroliers afférents aux Opérations de Recherche ; et

(b) contribuer au même titre que les autres Co-Titulaires de l'Autorisation au
financement des Coûts Pétroliers afférents aux Opérations de Développement,
d'Exploitation et des Travaux d'Abandon à compter de la date d'attribution de
l'Autorisation Exclusive d'Exploitation.

14.5

14.5.1

14:52

14.53

14.5.4

14.5.5

Le remboursement et le financement au titre des alinéas (a) et (b) du présent Paragraphe
14.4 ne commenceront qu’à compter de la date de production de la première tonne
d'Hydrocarbures à partir de la Zone Contractuelle d'Exploitation concernée

Lorsque la cession entre l'Etat et les Co-Titulaires de l'Autorisation Exclusive
d'Exploitation est réalisée, l'Etat ou l'Organisme Public bénéficie des droits et assume les
obligations afférents à l'Autorisation Exclusive d'Exploitation rétroactivement à partir de
la date de l'attribution de l'Autorisation Exclusive d'Exploitation, sous réserve des

Stipulations de l'alinéa (a) du présent Paragraphe 144 et du Paragraphe 14.5,
conformément aux dispositions du Contrat et du Contrat d'Association.

Avances

Le financement et le remboursement prévus au Paragraphe 14.4 seront assurés par des

avances (les "Avances") des Co-Titulaires autres que l'Etat ou l'Organisme Public à
hauteur de la Participation Publique.

L'Etat doit rembourser les Avances au titre de la Participation Publique, y compris les
intérêts y afférents, sous réserve des dispositions de l’alinéa (a) du Paragraphe 14.4,
calculés conformément aux dispositions du Paragraphe 14.5.5. A ce titre, L'Etat
rembourse tout d'abord le solde des Avances puis, après paiement complet du solde des
Avances, paye tous les intérêts échus.

Les Avances portent intérêt au Taux de Référence, applicable le premier Jour Ouvrable
avant la date d'échéance du paiement et, par la suite, le premier Jour Ouvrable de chaque
Trimestre suivant. Si le taux mentionné ci-dessus est contraire à n'importe quelle loi
applicable sur l'usure, le taux d'intérêt à appliquer est le taux maximum permis par cette
loi applicable. L'intérêt doit être calculé à compter du Jour où les Avances sont supportées
par les Co-Titulaires de l'Autorisation Exclusive d'Exploitation et jusqu'au jour du

remboursement intégral des Avances et des Intérêts (le "Remboursement Complet") par
l'Etat.

En cas de production d'Hydrocarbures, l'Etat accepte, par avance et à titre irrévocable
jusqu'au Remboursement Complet, de remettre aux Co-Titulaires de l'Autorisation
Exclusive d'Exploitation, à compter du Début de la Production et jusqu'au
Remboursement Complet, les volumes d'Hydrocarbures dont l'Etat a le droit et l'obligation
de prendre livraison au titre du Cost Oil afférent à la Participation Publique en vertu des
termes du Contrat et du Contrat d'Association. Pour les besoins de la détermination des
sommes remboursées ou payées par l'Etat aux Co-Titulaires de l'Autorisation Exclusive
d'Exploitation, la quote-part de l'Etat est valorisée au Prix du Marché Départ Champs.

Les Avances au titre de la Participation Publique seront remboursées conformément au
Paragraphe 14.5.4 précédent par affectation des volumes d'Hydrocarbures dont l'Etat a le
droit au titre du Cost Oil selon l’ordre des catégories indiqué ci-après :

(a) affectation au remboursement de la Participation Publique au titre des Coûts
Pétroliers d'Exploitation de la période en cours ; puis,

(b) affectation au remboursement de la Participation Publique au titre des Coûts
Pétroliers pour les Opérations de Développement et pour les Opérations

d'Exploitation enregistrés dans le Compte-Avance, tel que défini dans l’Annxe
B ; puis,

(ec) affectation au remboursement de la Participation Publique au titre des Coûts
Pétroliers pour les Opérations Recherche enregistrés dans le Compte-Avance.

14.5.6

14.6

14.6.1

14.62

14.63

14.64

Article 15. DES OPERATIONS DE DEVELOPPEMENT ET DE PRODUCTI

15.1

151.1

Si le Cost Oil afférent à la Participation Publique au titre d'une Année Civile est inférieur
au montant des Avances restant à rembourser, le reliquat des Avances est reporté sur
l'Année Civile suivante sans limitation de délai jusqu'à Remboursement Complet. Si le
Cost Oil susmentionné est supérieur au montant des Avances restant à rembourser, le

reliquat de ce Cost Oil est attribué à l'Etat conformément aux dispositions du Contrat et du
Contrat d'Association.

Au cas où l'exploitation du Gisement couvert par une Autorisation Exclusive
d'Exploitation n'a pas permis à l'Etat ou à l'Organisme Public de rembourser,
conformément aux stipulations de cet Article, tout ou partie des Avances, les engagements
de remboursement de l'Etat ou de l'Organisme Public au titre des Avances relatives à cette
Autorisation Exclusive d'Exploitation deviennent caducs.

Contrat d'Association

Préalablement à l'octroi de l’Autorisation Exclusive d'Exploitation l'Etat ou l'Organisme
Public mentionné au Paragraphe 14.2, signe avec le Contractant, un Contrat d’ Association
sur la base des principes visés en Annexe D, ou un avenant au Contrat d’Association s’il

en existe déjà un, agréant l'Etat ou l'Organisme Public comme entité composant le
Contractant.

L’avenant au Contrat d’Association ou le nouveau Contrat d’Association signé par l'Etat

ou l'Organisme Public d’une part, et le Contractant d’autre part, entre en vigueur à
l'attribution de l’ Autorisation Exclusive d'Exploitation.

A la date d’attribution de l’Autorisation Exclusive d'Exploitation, si les Co-Titulaires de

l'Autorisation Exclusive d'Exploitation sont liés par un Contrat d'Association, l'Etat ou
l'Organisme Public,

(a) deviendra partie à ce Contrat d'Association, au jour du transfert de la
Participation Publique à l'Etat ou à l'Organisme Public ; et

() bénéficiera des droits et assumera les obligations liés à son pourcentage d'intérêt
dans l'Autorisation Exclusive d'Exploitation, dans les conditions et selon les
modalités prévues dans ledit Contrat d'Association, sous réserve des dispositions

du Paragraphe 14.4 et à condition que ce Contrat d'Association incorpore les
principes visés en Annexe D.

Il est expressément convenu que l'Etat ou l’Organisme Public, en ce qui concerne la
Participation Publique, ne pourra se voir affecter ou payer aucun crédit aux comptes
communs constitués dans le cadre du Contrat d'Association, mener des opérations
exclusives, céder ou transférer sa Participation Publique (à moins que ce ne soit à une
entité publique) ou se retirer du Contrat de quelque manière que ce soit, avant le
Remboursement Complet. Par ailleurs, l'Etat ou l’Organisme Public ne pourra pas être
désigné Opérateur dans le cadre du Contrat d'Association.

Commencement des Opérations de Développement

Le Contractant aura le droit de réaliser des Opérations de Développement relativement à
chacun des, et à tous les, Gisements contenus à l'intérieur de la Zone Contractuelle
d'Exploitation. Le Contractant est tenu de commencer les Opérations de Développement
dans le délai de cent quatre-vingt (180) Jours suivant la publication au Journal Officiel du |

15.12

15.13

15.2

153:2

Décret d'Octroi ou, s'il est plus long, dans un délai conforme à celui prévu dans le Plan de
Développement et d'Exploitation présenté à l'appui de sa demande d'attribution de
l'Autorisation Exclusive d'Exploitation afférent au Gisement concerné et approuvé dans
les conditions prévues au présent Contrat (le "Délai de Commencement").

Sauf cas de Force Majeure, le non respect du délai mentionné au Paragraphe 15.1.1, peut
entraîner le retrait de l'Autorisation Exclusive d'Exploitation conformément aux
stipulations de l'Article 54 si l'Etat considère qu'il s'agit d'une violation grave. Dans un tel
cas, le Contractant pourra se prévaloir de l'ensemble des droits et moyens de défense dont
il dispose au titre du présent Contrat et selon les Lois en Vigueur.

I est convenu entre les Parties que le Délai de Commencement ci-dessus sera

automatiquement étendu d'un délai égal à toute période (la "Période Intermédiaire")
nécessaire :

(a) à l'octroi des Autorisations de Transport Intérieur et à l'entrée en vigueur de la
Convention de Transport ;

(b) à l'octroi d'une ou plusieurs Concessions Immobilières pour les terrains
nécessaires ou utiles à l'exécution des Opérations de Transport ; et

(c) dans le cas où le Plan de Développement et d'Exploitation concerné prévoit la
réalisation d'un Système de Transport des Hydrocarbures par Canalisations
appelé à traverser le territoire d’un pays tiers, à la finalisation des Accords
Internationaux de Transport et à l'obtention de toutes les autorisations, permis,
concessions ou autres droits (y compris les droits d'occupation des terrains)
nécessaires à l'établissement, la construction, l'exploitation et la maintenance
dudit système dans le ou les Etats concernés.

Si la Période Intermédiaire est d'une durée supérieure à cent quatre-vingt (180) Jours, la
durée de validité de l’Autorisation Exclusive d'Exploitation telle que fixée par le Décret
d’Octroi ne commencera à courir qu'à compter de la fin de la Période Intermédiaire.

Obligations d'exploitation

A compter de la mise en production de chaque Gisement Commercial, le Contractant
s'engage à produire les Hydrocarbures en quantités raisonnables selon les normes en
usage dans l'industrie pétrolière internationale, en considérant principalement les règles de
bonne conservation du Gisement et la récupération optimale des réserves d'Hydrocarbures
dans des conditions économiques. Le Contractant pourra réaliser des Opérations
d'Exploitation relativement à chacun des, et à tous les, Gisements contenus à l'intérieur de
la Zone Contractuelle d'Exploitation.

Programmes Annuels de Production

Au plus tard le 30 septembre de chaque année suivant la mise en production d'un
Gisement Commercial, le Contractant devra soumettre pour approbation au Comité de
Gestion, le programme de production de chaque Gisement Commercial et le Budget
correspondant établis pour l'Année Civile suivante. L'approbation est de droit lorsque le
programme de production est conforme aux exigences du Paragraphe 152. Toute
difficulté à cet égard peut être soumise à la Procédure d'Expertise.

Le Contractant s'efforcera de produire, durant chaque Année Civile et dans le respect des

stipulations du Paragraphe 15.2, les quantités estimées dans le programme de production
ci-dessus mentionné.

LZ,

si

15.4 Registres d'exploitation

Pendant les Opérations d'Exploitation, le Contractant tient, par type d'Hydrocarbures et
par Gisement, un registre d'extraction, un registre de vente, un registre de stockage et un

registre d'exportation des Hydrocarbures, Lesdits registres Sont cotés et paraphés par un
agent habilité de l'Etat.

Article 16, DU GAZ NATUREL ASSOCIE

16.1 Utilisation du Gaz Associé pour les Opérations Pétrolières

Le Contractant aura le droit d'utiliser le Gaz Naturel Associé pour les besoins des
Opérations Pétrolières, y compris pour sa réinjection dans les Gisements Commerciaux.

162 Excédent commercial

16.2.1 Le Contractant précisera dans le rapport d'Etude de Faisabilité prévu au Paragraphe 12.2,

si la production de Gaz Naturel Associé (après traitement dudit gaz afin de le séparer des
Hydrocarbures pouvant être considérés comme Pétrole Brut) est susceptible d'excéder les
quantités nécessaires aux besoins des Opérations Pétrolières relatives à la production de
Pétrole Brut (y compris les opérations de réinjection) et s'il considère que cet excédent est
susceptible d'être produit en quantités commerciales.

Si le rapport d'Etude de Faisabilité révèle l'existence d'une quantité de Gaz Naturel
Associé susceptible d'une exploitation commerciale dans les conditions prévues dans ce
Paragraphe 162, le Contractant évaluera, avec l'assistance du Comité de Gestion, les
débouchés possibles pour cet excédent de Gaz Naturel, à la fois sur le marché local et à
l'exportation, (y compris la possibilité d'une commercialisation conjointe de leurs parts de
production de cet excédent de Gaz Naturel au cas où cet excédent ne serait pas autrement
exploitable commercialement), ainsi que les moyens nécessaires à sa commercialisation.

162.3 Si, à l'issue de l'examen mentionné au Paragraphe 16.22, le Contractant convient que
l'exploitation de l'excédent de Gaz Naturel Associé est justifiée, les Parties devront se

concerter dès que possible en vue de parvenir à un accord concernant le traitement et la
vente dudit Gaz.

Dans ce cas, le Contractant :

(a) indiquera dans le Plan de Développement et d'Exploitation visé à l’alinéa (f) du
Paragraphe 12.2, les installations supplémentaires nécessaires au développement
et à l'exploitation de l'excédent de Gaz Naturel Associé susmentionné et son
estimation des coûts y afférents ; et

(b) sera en droit de procéder au développement et à l'exploitation de cet excédent,

conformément au Plan de Développement et d'Exploitation approuvé dans les

conditions prévues à l'Article 12.

162.4 Une procédure similaire à celle prévue aux Paragraphes 16.2.1 à 16.2.3 sera applicable si

la vente ou la commercialisation du Gaz Naturel Associé est

décidée en cours
d'exploitation du Gisement.

16.2.5 Dans le cas où le Contractant ne souhaite pas procéder à l'exploitation de l'excédent de

Gaz Naturel et si l'Etat désire l'utiliser, il en avise le Contractant qui est dès lors tenu de

AA
16.3

163.1

16.32

16.33

mettre gratuitement à la disposition de l'Etat, à la sortie des installations de séparation du
Pétrole Brut et du Gaz Naturel, la part de l'excédent que l'Etat souhaite enlever.

(a)

L'Etat sera alors responsable de la collecte, du traitement, de la compression et
du transport de cet excédent, à partir des installations de séparation susvisées, et
Supportera 1ous les coûts supplémentaires y afférents.

() La construction des installations nécessaires aux opérations visées à l'alinéa
précédent, ainsi que l'enlèvement de l'excédent de Gaz Naturel Associé par l'Etat
seront effectués conformément aux règles de l'art en usage dans l'industrie
pétrolière internationale et de manière à ne pas entraver la production,
l'enlèvement et le transport du Pétrole Brut par le Contractant

Torchage du Gaz Naturel associé excédentaire

Tout excédent de Gaz Naturel associé qui ne serait pas utilisé dans le cadre du Paragraphe
16.2 ci-dessus, devra être réinjecté par le Contractant. Toutefois, celui-ci aura le droit de
brûler à la torche ledit gaz, conformément aux règles de l'art de l'industrie pétrolière
internationale, sous réserve de l'approbation préalable par l'Etat d'un rapport démontrant
que ce gaz ne peut pas être économiquement utilisé pour améliorer le taux de récupération
du Pétrole Brut par réinjection ou réinjecté dans un Gisement de Gaz Naturel Non
Associé. Les conclusions de ce rapport ne pourront être rejetées par l'Etat que pour un
juste motif. A défaut de rejet motivé dans un délai de soixante (60) Jours suivant la remise

du rapport, ce dernier sera réputé approuvé à l'expiration de ce délai. Toute difficulté en la
matière est soumise à la Procédure d'Expertise.

Le Contractant devra adresser à l’Etat pour approbation le rapport mentionné au
Paragraphe 16.3.1, au moins quatre-vingt dix (90) Jours à l'avance, accompagné de toutes
informations et pièces justificatives mettant en évidence le caractère non économique de
l'utilisation de tout ou partie du Gaz Naturel Associé.

Les stipulations des Paragraphes 163.1 et 16.3.2 ne seront pas applicables en cas de
torchage de Gaz Naturel au cours des tests de puits ou en cas d'urgence.

Article 17. DU GAZ NATUREL NON ASSOCIE

Article 18.

18.1

18.2

En cas de Découverte composée de Gaz Naturel Non Associé, les dispositions du
Paragraphe 16.2 s'appliqueront dans toute la mesure du possible.

DU MESURAGE ET DU TRANSFERT DE LA PROPRIETE DES
HYDROCARBURES

Propriété indivise à la tête des Puits de Développement ou de Production

Les Hydrocarbures produits deviennent la propriété indivise de l'Etat et du Contractant au
passage de la tête des Puits de Développement ou de Production.

Point de Mesurage

Le Contractant devra mesurer les Hydrocarbures pour chaque Autorisation Exclusive
d'Exploitation :

18.3

18.4

18.5

18.5.1

18.52

18.5.3

18.54

soit à la sortie de l'usine de traitement ou des installations de séparation ou de
traitement en ce qui concerne le Gaz Naturel;

(b) soit à la bride de sortie de tout réservoir de stockage de l’Autorisation Exclusive
d'Exploitation concernée en ce qui concerne le Pétrole Brut

Tous les Hydrocarbures extraits seront mesurés après extraction de l'eau et des Substances
Connexes, en utilisant des appareils et procédures de mesure dûment approuvés par l'Etat
et conformes aux méthodes en usage dans l'industrie pétrolière internationale.

Transfert de propriété

La propriété indivise des Hydrocarbures cesse au moment où la part revenant
respectivement à l'Etat et à chacune des entités membres du Contractant est individualisée
et transférée à chacun d'eux en accord avec le Contrat, au Point de Mesurage tel que
défini au Paragraphe 18.2 ou au Point de Livraison, selon le cas.

Mesurage aux Points de Livraison

Outre le mesurage prévu au Point de Mesurage visé au Paragraphe 18.2, le Contractant
devra mesurer, ou s'assurer que soient mesurés, tous les Hydrocarbures livrés aux Points
de Livraison et provenant des Autorisations Exclusives d'Exploitation en utilisant des
appareils et procédures de mesure dûment approuvés par l'Etat et conformes aux
méthodes en usage dans l'industrie pétrolière internationale. Toutefois, les opérations de

mesurage effectuées au Point de Livraison n’ont pas pour effet de fixer le Point de
Mesurage au niveau du Point de Livraison.

Equipements et instruments de mesurage

Le Contractant est tenu de fournir, utiliser et entretenir, conformément aux règles de l'art
en usage dans l'industrie pétrolière internationale, les équipements et instruments de
mesurage du volume, de la gravité, de la densité, de la température, de la pression et de
tous autres paramètres des quantités d'Hydrocarbures produites et récupérées en vertu du
présent Contrat. Avant leur mise en service, ces équipements, instruments de mesurage,

ainsi que la marge admise d'erreur de mesurage et la composition du stock de pièces de
rechange sont approuvés par l'Etat.

Le Contractant informe l'Etat, au moins quinze (15) Jours à l'avance, de son intention de
procéder aux opérations de calibrage de l'équipement de mesurage. Un représentant de

l'Etat, dûment habilité, peut assister et superviser lesdites opérations, s'il l'estime
nécessaire.

L'Etat peut, à tout moment dans la limite de deux (2) inspections par an, faire inspecter les
équipements et instruments de mesurage. Ces inspections sont menées de façon à ne pas
entraver ni gêner l'utilisation normale desdits équipements et instruments de mesurage ni
la bonne conduite des Opérations Pétrolières et des Opérations de Transport.

Lorsqu'une inspection réalisée conformément aux dispositions du Paragraphe 18.53
révèle que les équipements, instruments de mesurage et les procédures de mesurage
utilisés sont inexacts et dépassent la marge admise d'erreur de mesurage approuvée par
l'Etat et à condition que les résultats de cette inspection soient confirmés par un expert
indépendant désigné conjointement par l'Etat et le Contractant, l'inexactitude constatée est
réputée exister depuis la dernière opération de calibrage ou la dernière inspection

précédent celle qui l'a révélée et un ajustement approprié sera réalisé pour la période
correspondante.
1

K
18.5.5 Les corrections nécessaires sont apportées dans les quinze (15) Jours qui suivent les

résultats de l'inspection ayant constaté l'inexactitude des équipements, instruments et
procédures de mesurage

18.56  Sien cours d'exploitation, le Contractant désire modifier les appareils ou les procédures de

mesures prévus au présent Paragraphe 18.5, il devra obtenir l'approbation préalable de
l'Etat, sauf cas d'urgence dûment justifié. L'Etat peut exiger qu'aucune modification ne soit

faite avant l'expiration d'un préavis de cinq (5) Jours suivant réception d'une notification
l’invitant à assister aux travaux en question.

18.6 Pertes d'Hydrocarbures

186.1 Si des pertes exceptionnelles d'Hydrocarbures ont eu lieu, entre le Point de Mesurage et

les Points de Livraison, le Contractant soumettra un rapport à l'Etat, spécifiant les
circonstances de ces pertes et leur quantité, si celle-ci peut être estimée. Les Parties se
concerteront ensuite en vue de réduire ou d'éliminer lesdites pertes.

18.62 En cas de pertes d'Hydrocarbures dues au non-respect par le Contractant des pratiques

généralement acceptées par l'industrie pétrolière internationale, le Contractant en sera
responsable.

18.7 Enlèvement des Hydrocarbures

Chacune des entités composant le Contractant, d'une part et, le cas échéant, l'Etat, d'autre
part, enlèvent leurs parts respectives de Pétrole Brut sur une base aussi régulière que
possible, étant entendu que chacune d'elles peut, dans des limites raisonnables, enlever
plus ou moins que la part lui revenant au Jour de l'enlèvement, à condition toutefois qu'un
tel sur-enlèvement ou sous-enlèvement ne porte pas atteinte aux droits des autres entités.
Les Parties se concertent régulièrement pour établir un programme prévisionnel
d'enlèvement sur la base des principes ci-dessus. Avant le début de toute production
commerciale, les Parties arrêteront et conviendront, d'une procédure d'enlèvement fixant
les modalités d'application du présent Paragraphe conformément au modèle de
l'Association of International Petroleum Negotiators. Les difficultés entre les Parties

relativement à l'établissement de cette procédure peuvent être soumises à la Procédure
d'Expertise.

Article 19. DU TRANSPORT DES HYDROCARBURES

191 Droit au transport des Hydrocarbures par Canalisations

L'Autorisation Exclusive d'Exploitation octroyée au Contractant confère à ce dernier le
droit de transporter ou de faire transporter sa part des produits de l'exploitation vers les
points de stockage, de traitement, de chargement ou de grosse consommation ou jusqu'aux
Points de Livraison, y compris, notamment, le droit de conduire des Opérations de
Transport. Lorsque le Contractant détermine qu'un tel transport nécessite la construction et
l'exploitation par le Contractant Transport d’un ou plusieurs Systèmes de Transport des

Hydrocarbures par Canalisations, l'Etat devra, suivant les modalités prévues à
l'Annexe F :

+ signer une Convention de Transport avec le Contractant Transport ; et

+ attribuer au Contractant Transport une Autorisation de Transport Intérieur

55
192

193

19.4

19,5

La signature de la Convention de Transport et l’octroi de l'Autorisation de Transport
Intérieur sont de droit au bénéfice du Contractant Transport dès lors que le Système de
Transport des Hydrocarbures par Canalisations dont la construction est envisagée permet
le transport des Hydrocarbures extraits dans des conditions techniques et financières
satisfaisantes. Tout refus à ce titre doit être dûment justifié. Tout différend quant au
caractère satisfaisant des conditions techniques et financières du projet sera soumis à la
Procédure d'Expertise prévue à l'Article 57.

Attribution de l’Autorisation de Transport Intérieur et signature de la Convention
de Transport

La demande d'attribution d'une Autorisation de Transport Intérieur est adressée au
Ministre chargé des Hydrocarbures et doit comporter l’ensemble des pièces mentionnées
au paragraphe 2.2 de l’Annexe F. L’Autorisation de Transport Intérieur est octroyée au
Contractant Transport par décret pris en Conseil des Ministres dans les conditions, formes
et délais prévus à l'Annexe F.

A l'attribution au Contractant Transport d’une Autorisation de Transport Intérieur, celui-
ci procède à la signature d’une Convention de Transport conformément aux stipulations
de l'Annexe F. Cette Convention de Transport reprendra et complétera l’ensemble des
dispositions concernant l’Autorisation de Transport Intérieur prévues par la Législation
Pétrolière et à l'Annexe F et fixera le régime juridique, fiscal, comptable et douanier des
Opérations Transport ainsi que le statut du Contractant Transport, conformément à la
Législation Pétrolière et à l'Annexe F.

Tarif de Transport

Le tarif de transport afférent à un Système de Transport des Hydrocarbures par
Canalisations devra être agréé entre le Contractant Transport et l'Etat. Ce tarif devra en
particulier :

+ comprendre un coefficient d'utilisation des installations ;

tenir compte des coûts d'exploitation dudit Système de Transport des Hydrocarbures

par Canalisations ;

+ tenir compte de l'amortissement des installations et pipelines ;

+ tenir compte des distances ;

+ permettre au Contractant Transport de disposer d’un taux de rentabilité interne (TRI)
de 11% concernant ledit Système de Transport des Hydrocarbures par Canalisations
sur l’ensemble de la durée des Opérations de Transport y relatives.

Occupation des terrains

Pour l'occupation des terrains nécessaires aux Opérations de Transport, l’Etat consent à
étendre au Contractant Transport le bénéfice des dispositions de l’Ordonnance relatives à
l'occupation des terrains nécessaires aux Opérations Pétrolières. Le Contractant se porte
fort de la souscription par le Contractant Transport à l’ensemble des obligations résultant
des dispositions susvisées de l'Ordonnance.

Canalisations construites à l’intérieur d’une Autorisation Exclusive d'Exploitation

Les dispositions du présent Article ne s’appliquent pas aux installations et canalisations
qui ne font pas partie d’un Système de Transport des Hydrocarbures par Canalisations

19.6

Article 20. DE L'OBLIGATION D'APPROVISIONNEMENT

20.1

20.2

20.3

20.4

20.5

Transport des Hyÿdrocarbures sur les Systèmes de Transport des Hydrocarbures par
Canalisations exploités par des tiers

L’Etat fera ses meilleurs efforts aux fins d'assister le Contractant, en cas de besoin, en vue
du transport des Hydrocarbures extraits de toute Zone Contractuelle d'Exploitation sur
tout Système de Transport des Hydrocarbures par Canalisations exploité par un Tiers. Les

engagements souscrits par l'Etat en application des stipulations du présent Paragraphe
19.6 constituent une obligation de moyens et non de résultat.

DU MARCHE
INTERIEUR

Obligation d'approvisionnement du marché intérieur

Dans le cas où l'Etat ne peut satisfaire les besoins de la consommation intérieure en
Pétrole Brut de la République du Tchad à partir de la part qui lui revient dans toutes les
quantités de Pétroles Bruts produits sur le territoire de la République du Tchad, le
Contractant s'engage, sur la part de production de Pétrole Brut lui revenant, à vendre à

l'Etat la part nécessaire à la satisfaction des besoins de la consommation intérieure du
pays.

Notification des besoins à couvrir

L'Etat notifie au Contractant, au moins six (6) mois à l'avance, sa volonté d'acheter les
quantités de Pétrole Brut revenant au Contractant, en précisant les quantités nécessaires
pour couvrir les besoins de la consommation intérieure du pays pendant les six (6) mois à
venir suivant l'expiration du préavis de six (6) mois. Cette notification constitue un

engagement ferme d'achat par l'Etat des quantités ainsi notifiées pour chacun des mois
considérés.

Répartition de l'obligation d'approvisionnement

Les quantités d'Hydrocarbures que le Contractant peut être tenu d'affecter aux besoins du
marché intérieur tchadien en vertu du présent Article n'excédent pas le total des besoins
du marché intérieur tchadien, diminué du total de la production d'Hydrocarbures qui
revient à la République du Tchad en vertu de ses différents Contrats Pétroliers (y compris
au titre de Redevance sur la Production), le tout multiplié par une fraction dont le
numérateur est constitué par la part de production des Hydrocarbures revenant au
Contractant, et dont le dénominateur est constitué par la production totale des

Hydrocarbures extraits du territoire tchadien. Le calcul susvisé est effectué chaque
Trimestre.

Substitution

Sous réserve d'une autorisation écrite de l'Etat, le Contractant peut satisfaire à son
obligation de pourvoir aux besoins du marché local tchadien en achetant des
Hydrocarbures produits en République du Tchad ou à l'étranger, après avoir effectué les
ajustements de quantités et de prix nécessaires afin de tenir compte des coûts de transport
ainsi que des écarts de qualité, gravité et conditions de vente.

Conditions de vente

Le Pétrole Brut vendu à l'Etat en application du présent Article sera payé en Dollars. Le
prix du Baril sera le Prix du Marché Départ Champ en vigueur à la date de vente.
20.6

Le Pétrole Brut vendu à l'Etat en application du présent Article sera délivré à l'Etat au
Point de Mesurage. Le Contractant est tenu d'assurer gratuitement le stockage du Pétrole
Brut susmentionné au Point de Mesurage pendant une durée d'au moins trente (30) Jours
et aux frais de l'Etat au-delà de cette période de trente (30) Jours. Les livraisons seront
effectuées, aux frais de l'Etat, selon des modalités fixées en accord avec les Parties.

Paiement

Au début de chaque mois, le Contractant facturera à l'Etat le prix des livraisons effectuées
au cours du mois précédent, les quantités dont le stockage a dépassé le délai de trente (30)
Jours au cours du mois sont réputées, pour les besoins du paiement, livrées au cours de ce
mois. Ce prix sera réglé par l'Etat dans les trente (30) Jours suivant la date de facturation.
A défaut de paiement passé ce délai, les sommes dues portent intérêt au Taux de
Référence. Le Contractant sera néanmoins tenu de poursuivre les livraisons afférentes à la

période de six (6) mois concernée, les coûts correspondant étant imputables aux Coûts
Pétroliers.

TITRE IV - DISPOSITIONS COMMUNES A LA RECHERCHE ET A L'EXPLOITATION

Article 21. CONTRATS D'ASSOCIATION

21.1

213

213.1

2132

Principe

Si le Contractant devient composé de plusieurs entités formant un Consortium, le Contrat
d'Association conclu entre elles est soumis pour approbation à l'Etat. Le Contrat
d'Association doit comporter au minimum, les clauses relatives à :

+ la durée de l’accord :

+ la désignation de l'Opérateur ;

les obligations de l’Opérateur, notamment dans le cadre de la représentation des
membres du Consortium ;

la répartition des compétences en matière de commercialisation des Hydrocarbures

extraits ;

+ les droits et obligations des parties notamment en ce qui concerne :
“leur part dans la production ;

l'audit des coûts de l'association :

LL le processus des dépenses ;

le processus de prise de décision et, notamment, à travers la mise en place d’un

comité d’association (CA) :

la direction de l’exécution des travaux ;

“les prérogatives du CA ;

“le suivi des directives du CA ;

la préparation et l'examen des programmes et budgets par le CA ;

“_ l’autorisation des dépenses ;

“ le processus d’appels de fonds ;

les obligations des parties prenantes notamment en matière de financement ;

+ les stipulations relatives à la tenue de la comptabilité, qui doivent être conformes à
l’accord comptable annexé au Contrat Pétrolier ;

+ le processus de séparation (sortie de l'association).

Modification des Contrats d'Association

Tout projet de modification du Contrat d’Association est soumis au Ministre chargé des
Hydrocarbures pour approbation accompagné d’une note succincte expliquant les
motivations de la modification envisagée.

Procédure d'approbation

l'out rejet, par le Ministre chargé des Hydrocarbures, d’un projet de Contrat d'Association
ou de modification d’un Contrat d’Association existant doit être expressément motivé et
notifié par écrit à la personne désignée par le Contractant pour recevoir les notifications
destinées au Consortium.

A défaut de réponse du Ministre chargé des Hydrocarbures à la demande d'approbation ou
de modification, dans un délai de trente (30) Jours à compter de sa réception, le projet de
Contrat d’Association ou sa modification, selon le cas, est considéré comme approuvé
Article 22. DE L'OPERATEUR
221 Désignation

Dans le cas visé au Paragraphe 21.1, les Opérations Pétrolières seront réalisées au nom et
pour le compte du Contractant par une des entités composant celui-ci et dénommée
l'Opérateur. L'Opérateur désigné par le Contractant, le cas échéant, doit être une Société
Pétrolière justifiant d'une expérience dans la conduite d'Opérations Pétrolières et en

matière de protection de l’environnement, dans des zones et conditions comparables à la
Zone Contractuelle.

22.2 Missions de l'Opérateur
Pour le compte du Contractant, l’Opérateur a notamment pour tâche de :
(a) préparer et soumettre au Comité de Gestion les projets de Programme Annuels

de Travaux, les Budgets correspondants et leurs modifications éventuelles tel
que cela est précisé à l’Article 24 ci-dessous ;

@) préparer et soumettre au Comité de Gestion ou à l'Etat, l’ensemble des
informations et rapports visés du présent Contrat ;

(c) diriger, dans les limites des Programmes Annuels de Travaux et des Budgets
approuvés conformément aux stipulations de l'Article 24 ci-dessous, l'exécution
des Opérations Pétrolières ;

(d) sous réserve de l’application des stipulations des Paragraphes 24.5 et 24.6, ci-
dessous, négocier et conclure avec tous tiers les contrats relatifs à l'exécution
des Opérations Pétrolières ;

(e) tenir la comptabilité des Opérations Pétrolières, préparer et soumettre à l'Etat les
comptes et les rapports, conformément aux dispositions de la procédure
comptable faisant l’objet de l’ Annexe B ;

@ conduire les Opérations Pétrolières de manière appropriée et, d’une façon
générale, dans les conditions prévues par le Contrat.

Article 23. DES COMITES DE GESTION
23.1 Création des Comités de Gestion

Dans les trente (30) Jours suivant la Date d’Entrée en Vigueur, il sera constitué un Comité
de Gestion pour cette Autorisation Exclusive de Recherche. De même dans les (30) Jours
suivant l'octroi d’une Autorisation Exclusive d'Exploitation, il sera constitué un Comité
de Gestion pour cette Autorisation Exclusive d'Exploitation.

23.2 Composition du Comité de Gestion

23.2.1 Chaque Comité de Gestion est composé de l'Etat d'une part et du Contractant d'autre part.

L'ensemble des entités composant le Contractant est représenté au Comité de Gestion par
une seule personne.

60

23.22

23.23

23:31

23.32

Chaque membre du Comité de Gestion y désigne un (1) représentant et un (1) suppléant
Le suppléant nommé par une Partie agira seulement au cas où le représentant désigné par
cette Partie ne serait pas disponible. Chaque Partie a le droit de remplacer à tout moment
son représentant ou son suppléant en avisant par écrit l'autre Partie de ce remplacement.

L'Etat et le Contractant peuvent faire participer aux réunions du Comité de Gestion un
nombre raisonnable de membres de leur personnel, sans toutefois pouvoir excéder dix
(10) personnes. Toutefois, seules les personnes désignées en qualité de représentant de
l'Etat et du Contractant ou, en leur absence, leurs suppléants, ont voix délibérative au sein
du Comité de Gestion. Chaque représentant titulaire ou, en l'absence d'un représentant
titulaire, son suppléant, dispose d'une voix et est réputé autorisé à représenter et à engager
la Partie qui l'a mandaté sur tout sujet relevant de la compétence du Comité de Gestion.
Toutes les personnes participant aux réunions du Comité de Gestion sont tenues à une
stricte obligation de confidentialité concernant les débats, les questions évoquées et les
informations divulguées, sans préjudice du droit pour les représentants de l'Etat et du

Contractant de rendre compte des débats et des questions évoqués à leurs mandants
respectifs.

Compétence

Le Comité de Gestion examine toutes questions inscrites à son ordre du jour relatives à

l'orientation, à la programmation et au contrôle de la réalisation des Opérations
Pétrolières. Dans ce cadre :

(a) il approuve les Programmes Annuels de Travaux et les Budgets, ainsi que les
révisions qui peuvent y être apportées ;

€) il contrôle l'exécution desdits programmes et budgets ; et

(@)

il se prononce sur les questions dont il est expressément prévu par le Contrat
qu'elles lui sont soumises.

Le Comité de Gestion est un organe collégial qui prend des décisions conformément à la
procédure décrite ci-après dans les matières visés aux points (a), (b) et (c) ci-dessus, à

l’exception, pour les matières visées au point (c), des cas où il est expressément prévu au
Contrat qu’il n’a qu’un rôle consultatif :

(a) Le Contractant présente au Comité de Gestion ses propositions concernant (i) les
Programmes Annuels de Travaux et les Budgets, (ii) les révisions à apporter aux
Programmes Annuels de Travaux et aux Budgets et (iii) les questions visées à
l’alinéa (c) du Paragraphe 23.3.1.

Les membres du Comité de Gestion se concertent sur les questions qui lui sont

soumises en vertu des points (i), (ii) et (iii) ci-dessus pour parvenir à une
décision unanime.

(b) Si une question ne peut recueillir l'unanimité au cours d’une réunion du Comité
de Gestion, l’examen de cette question est reporté à une prochaine réunion du
Comité de Gestion qui se tiendra, sur convocation du Contractant, dix (10) Jours
au moins après la date de la première réunion. Pendant ce délai, les Parties se
concerteront et le Contractant fournira toutes informations et explications qui lui
sont demandées par l'Etat en sa qualité de membre du Comité de Gestion. Il est
entendu que si au cours de la réunion subséquente, les membres du Comité de
Gestion ne parvenaient pas à un accord sur la décision à prendre, la proposition
23.4

23.5

23.6

23.6.1

du Contractant sera considérée comme adoptée tant que la production
commerciale du Gisement concerné n'aura pas démarré.

Après cette date (mais seulement en ce qui concerne l'Autorisation pour laquelle
la production commerciale a commencé), à défaut d'accord du Comité de
Gestion sur les Programmes Annuels de Travaux et les Budgets ou les révisions
proposées, (i) les Programmes Annuels de Travaux et les Budgets ou les
révisions proposées en discussion pourront être soumis à la Procédure
d'Expertise et (ii) le Contractant pourra, à titre conservatoire, exécuter les
Programmes Annuels de Travaux et les Budgets ou les révisions qu'il estime
nécessaires ou utiles pour la poursuite et la préservation des Opérations

Pétrolières, selon les pratiques en vigueur dans l'industrie pétrolière
internationale.

(c) Les décisions du Comité de Gestion ne doivent pas avoir pour objet ou pour
effet de porter atteinte aux droits et obligations du Contractant résultant du
présent Contrat.

Réunions

Le Comité de Gestion se réunit à tout moment à la demande de l'un quelconque de ses
membres et au moins deux (2) fois par Année Civile. Les convocations au Comité de
Gestion sont adressées aux membres dudit Comité par l'entité ayant pris l'initiative de la
réunion, au moins quinze (15) Jours avant la date prévue pour la réunion. Chaque
convocation contient l'indication de la date, de l'heure et du lieu de la réunion envisagée.
Lorsque l'initiative de la réunion émane du Contractant celui-ci fait parvenir à l'Etat en sa
qualité de membre du Comité de Gestion, dans un délai de huit (8) Jours au moins avant
la date prévue pour la réunion, l'ensemble des éléments d'information nécessaires à la
prise de décision au cours de cette réunion. Chaque entité membre du Comité de Gestion
sera libre d'ajouter des sujets à l'ordre du jour sous réserve d'en donner notification à
l'autre membre du Comité de Gestion au moins sept (7) Jours avant la date prévue pour la
réunion. Aucune décision ne peut être prise au cours d'une réunion du Comité de Gestion
sur un sujet qui n'a pas été inscrit préalablement à l'ordre du jour de cette séance, sauf
décision contraire unanime des représentants des Parties.

Présidence et secrétariat

Les réunions du Comité de Gestion sont présidées par le représentant de l'Etat. Le
Contractant en assure le secrétariat.

Procès-verbaux

Le Contractant établit, signe et soumet à la signature du représentant de l'Etat, à la fin de
chaque réunion du Comité de Gestion, une liste des questions ayant fait l'objet d'une
décision et un résumé des positions adoptées à cette occasion par les Parties.

Le Contractant prépare un procès-verbal écrit de chaque réunion et en envoie copie à l'Etat
dans les quinze (15) Jours suivant la date de la réunion, pour approbation ou remarques.

L'Etat est tenu de formuler ses remarques dans un délai de quinze (15) Jours à compter de
la date de réception. A défaut, le procès-verbal est réputé accepté.

Te

62

23.7 Décision sans réunion

Toute question peut être soumise à la décision du Comité de Gestion sans donner lieu à
une réunion formelle dudit Comité, notamment en cas d'urgence, à condition, que la Partie
qui en a l'initiative la transmette par écrit à l'autre. Dans ce cas, chacune des Parties doit
communiquer son vote à l'autre Partie dans les dix (10) Jours suivant réception de ladite
question, à moins que la question soumise au vote ne requière une décision dans un délai
plus bref, qui, sauf urgence, ne pourra pas être inférieur à quarante huit (48) heures.

L'absence de réponse d'une Partie sur la question en discussion est considérée comme un
vote négatif.

23.72 Toute décision adoptée par les Parties suivant les modalités prévues au Paragraphe 23.7.1,

a la même valeur qu'une décision adoptée dans le cadre d'une réunion formelle du Comité
de Gestion.

23.8 Auditeurs externes

Le Comité de Gestion peut décider d'entendre toute personne dont l'audition est demandée
par l'une des Parties. Chaque Partie peut en outre, à ses frais, se faire assister aux réunions
du Comité de Gestion par des spécialistes extérieurs de son choix, à condition d'obtenir un
engagement de confidentialité desdits spécialistes, étant entendu que les spécialistes
assistant l'Etat ne doivent avoir aucun lien avec des entités, personnes ou sociétés
concurrentes de l'une des entités composant le Contractant.

Article 24,
24.1

DU PROGRAMME ANNUEL DE TRAVAUX

Préparation des Programmes Annuels de Travaux et des Budgets correspondants
24.1.1 Le Contractant présentera au Comité de Gestion, pour le restant de l'Année Civile en
cours, un Programme Annuel de Travaux et le budget correspondant le tout appuyé d’une

documentation détaillée, dans un délai de quatre vingt dix (90) Jours à compter de la plus
lointaine des deux dates suivantes :

+ la Date d’Entrée en Vigueur ;

+ la date de la transmission au Contractant d’une copie de la Lettre de Donnée dans les

conditions prévues au Paragraphe 58.1.

24.12 Avant le 30 septembre de chaque année, le Contractant soumet au Comité de Gestion une

proposition de Programme Annuel de Travaux et de Budget pour l'Année Civile suivante.
Ledit programme est présenté sur une base mensuelle et trimestrielle et contient un
descriptif technique des Opérations Pétrolières projetées. Le Contractant présente

également, sous une forme moins détaillée, un programme de travaux et un Budget pour
les deux années civiles suivantes.

24.13 Les Budgets mentionnés aux Paragraphes 24.1.1 et 24.1.2 sont établis en Dollars.

24.14 Le Comité de Gestion examine le Programme Annuel de Travaux et le Budget

correspondant proposés par le Contractant, dans un délai de trente (30) Jours à compter de
la date de réception desdits programme et budget.

63
Contenu du Programme Annuel de Travaux et du Budget

Le Programme Annuel de Travaux et le Budget correspondant comprennent, sans que
cette liste ne soit exhaustive :

(a) pour la phase de recherche :
° les études géologiques, géophysiques ou géochimiques ;
o les travaux de géologie de terrain ;
o les travaux d'acquisition sismique, gravimétrique ou magnétométrique ;
o les traitements et retraitements des données sismiques ainsi que leur
interprétation subséquente ;
o les analyses de laboratoire ;
0 les travaux de Forage (en nombre de Puits, mois par appareil, mètres
forés et valeurs) ;
o le soutien logistique (en valeur) ;
(b) pour la phase d'exploitation :

00000

0000

aux fins des Opérations de Développement :

les études d'avant projet de développement ;

les Forages ;

les outillages et équipements ;

le dimensionnement des structures et autres installations ;

un programme de recrutement, par niveau de responsabilité, du
personnel de nationalité tchadienne, ainsi que le budget
correspondant ;
un programme détaillé de formation du personnel tchadien, par
niveau de responsabilité, ainsi que les budgets y relatifs ;

aux fins des Opérations d'Exploitation :

les études envisagées ;
les complétions des Forages et reconditionnement de Puits de
Développement ou de Production ;

les infrastructures de production ;

les équipements de production ;

les travaux d'entretien ;

un état détaillé des coûts des Opérations
prévisionnels ;

les quantités et qualités des Hydrocarbures à produire à partir de
toute Zone Contractuelle ;

toutes les cartes, planches et rapports techniques supportant le
Programme de Travaux envisagé ;

un programme de recrutement, par niveau de responsabil

personnel de nationalité tchadienne, ainsi que le bu
correspondant ;

d'Exploitation

, du
dget

un programme détaillé de formation du personnel tchadien, par
niveau de responsabilité, ainsi que les budgets y relatifs.

64
24.3

24.4

Les informations fournies en vertu du présent Paragraphe seront commentées et mettent
en évidence les principales hypothèses retenues. Pour chaque phase contractuelle

(recherche, développement, exploitation), une note de synthèse récapitulant l'ensemble de
ces informations sera transmise par le Contractant.

Adoption

Après examen, révision et complément s'il y a lieu, et le 30 novembre au plus tard, le
Programme Annuel de Travaux définitif et le Budget correspondant pour l'Année Civile
suivante sont adoptés par le Comité de Gestion, conformément aux stipulations du
Paragraphe 23.3 ci-dessus. Le programme de travaux prévisionnel pour les deux Années

Civiles suivantes et le Budget correspondant feront l’objet d’un examen par le Comité de
Gestion, sans vote ni adoption définitive.

Exécution du Programme Annuel de Travaux et du Budget

Le Contractant doit exécuter chaque Programme Annuel de Travaux dans les limites du
Budget correspondant et ne peut entreprendre aucune opération qui ne soit pas comprise
dans un Programme Annuel de Travaux dûment approuvé (et éventuellement révisé), ni

engager aucune dépense excédant les montants inscrits au Budget (éventuellement
révisé), sous réserve de ce qui suit :

(a) si cela s'avère nécessaire pour l'exécution d'un Programme Annuel de Travaux
dûment approuvé, le Contractant est autorisé à faire des dépenses excédant le
Budget adopté, dans la limite de dix pour cent (10%) du montant d'un poste
quelconque du Budget ou de cinq pour cent (5%) du montant global du Budget.

Le Contractant doit rendre compte de cet excédent de dépenses à la plus
prochaine réunion du Comité de Gestion ;

(b) au cours de chaque Année Civile, le Contractant est autorisé à effectuer, dans le
cadre d'Opérations Pétrolières, des dépenses imprévues non incluses dans un
Programme Annuel de Travaux et non inscrites dans le Budget correspondant,
mais liées à la réalisation du Programme Annuel de Travaux, dans la limite d'un
montant total de trois millions (3 000 000) de Dollars ou de la contre-valeur de
ce montant dans une autre monnaie. Toutefois, ces dépenses ne doivent pas être
faites pour atteindre des objectifs jusqu'alors expressément refusés par le Comité
de Gestion. Le Contractant doit, le cas échéant, présenter dans les plus brefs
délais un rapport y relatif au Comité de Gestion.

L'approbation des dépenses mentionnées aux alinéas (a) et (b) du présent
Paragraphe par le Comité de Gestion ouvre droit, au bénéfice du Contractant, à
la possibilité d'effectuer de nouvelles dépenses imprévues dans les limites et aux
conditions fixées aux alinéas (a) et (b) du présent Paragraphe, c'est-à-dire dans la
limite d'un montant maximum de dépenses imprévues égal à trois millions

(3 000 000) de Dollars ou de la contre-valeur de ce montant dans une autre
monnaie.

(c) en cas d'urgence dans le cadre des Opérations Pétrolières, le Contractant peut
engager les dépenses immédiates qu'il juge nécessaires pour la protection des
vies, des biens et de l'Environnement, et doit adresser au Comité de Gestion,

dans un délai raisonnable, un rapport sur les circonstances ayant justifié ces
dépenses.

AL

65
24.5

24.5.1

24.52

24.53

24.6

Article 25.

25.1

25.11

2512

Recours à une procédure d'appel d'offres

Sauf dispense accordée par le Comité de Gestion, le Contractant devra faire des appels
d'offres pour les achats de matériels et fournitures de services dont le coût estimé est
supérieur à un million (1 000 000) de Dollars pour les Opérations de Recherche, et à deux
millions (2 000 000) de Dollars pour les Opérations de Développement et d'Exploitation.
Les entités composant le Contractant pourront soumissionner dans le cadre de ces appels

d'offres. Les procédures d'appel d'offres devront être transparentes et garantir l'égalité des
soumissionnaires.

Les appels d'offres passés par le Contractant ne sont pas soumis à la procédure de
passation des marchés publies et ce, quand bien même le Contractant comprendrait en son

sein des entités dont le capital est détenu, en tout ou partie, par une personne morale de
droit public.

Par dérogation aux stipulations du Paragraphe 24.5.1 ci-dessus, ne sont pas soumis à
procédure d'appel d'offres les contrats relatifs aux études géologiques et géophysiques, à
la corrélation et l'interprétation des données sismiques, aux simulations et études de
Gisements, à l'analyse des Puits, à l'analyse des roches mères, à l'analyse pétro physique et
géochimique, à la supervision et à l'ingénierie des Opérations Pétrolières, à l'acquisition
de logiciels et aux travaux nécessitant l'accès à des informations confidentielles, pour

lesquels le Contractant a la possibilité de fournir les prestations à partir de ses moyens
propres ou de ceux de ses Sociétés Affiliées.

Préférence aux entreprises tchadiennes

Le Contractant ainsi que ses Sous-traitants accordent la préférence aux entreprises
tchadiennes pour les contrats de construction, de fourniture et de prestation de services, à
conditions équivalentes de qualité, prix, quantité, délais de livraison, conditions de
paiement, garanties présentées et services après vente.

DES OBLIGATIONS D'INFORMATION ET DES RAPPORTS
Représentant du Contractant

Le Contractant est tenu de faire connaître à l'Etat le nom, les qualifications, le curriculum
vitae et l'expérience de la personne ayant les pouvoirs nécessaires pour :

(a) recevoir toutes les notifications ou significations qui lui sont adressées, et

(b) le représenter auprès de l'Etat.

Le Contractant doit informer l'Etat du remplacement de la personne mentionnée au
Paragraphe 25.1.1, au plus tard trente (30) Jours avant la date de prise d'effet de ce
remplacement. Cette information reprend les éléments précisés au Paragraphe 25.1.1

concernant le nom, les qualifications, le curriculum vitae et l'expérience du remplaçant
désigné.

66
252

25.3

25.3.1

25.4.2

Données Pétrolières

Les Données Pétrolières sont la propriété de l'Etat et doivent lui être transmises dans les
meilleurs délais suivant leur obtention, acquisition, préparation ou traitement. Elles ne
peuvent être publiées, reproduites ou faire l'objet de transaction sans l'approbation
préalable écrite de l'Etat. Le Contractant a le droit cependant de conserver, pour les
besoins des Opérations Pétrolières, copies des documents constituant les Données
Pétrolières. Il pourra également, avec l'autorisation de l'Etat qui ne sera pas refusée ou
retardée sans raison valable, conserver pour les besoins des Opérations Pétrolières les

documents originaux constituant les Données Pétrolières, à condition, pour les documents
reproductibles, que des copies aient été fournies à l'Etat.

Notification du début des Opérations Pétrolières

Avant le début des Opérations Pétrolières sur le terrain ou lorsque celles-ci sont
interrompues pour une période excédant quatre-vingt dix (90) Jours, le Contractant
communique à l'Etat, au plus tard sept (7) Jours à l'avance, son intention de commencer ou
de reprendre lesdites opérations. Le Contractant indique dans cette communication, le

nom, les qualifications, le curriculum vitae et l'expérience de la personne responsable de
la réalisation des Opérations Pétrolières..

Le Contractant doit informer l'Etat du remplacement de la personne mentionnée au
Paragraphe 25.3.1 au plus tard trente (30) Jours avant la date de prise d'effet de ce
remplacement. Cette information reprend les éléments précisés au Paragraphe 25.3.1
concernant le nom, les qualifications, le curriculum vitae et l'expérience du remplaçant
désigné.

Travaux de Forage

Au plus tard sept (7) Jours avant la date prévue pour le début des travaux de tout Puits à
l'intérieur de toute Zone Contractuelle, le Contractant communique à l'Etat, un rapport
d'implantation contenant les informations suivantes :

(a) le nom et le numéro du Puits ;

() une description de l'emplacement exact du Puits ainsi que ses coordonnées
géographiques et UTM ;

(c) un rapport technique détaillé du programme de Forage, une estimation des délais
de réalisation des travaux de Forage, l'objectif de profondeur visé, les
équipements utilisés et les mesures de sécurité prévues ;

(d) un résumé des données géologiques, géophysiques, géochimiques et de leurs
interprétations, sur lesquelles le Contractant fonde ses travaux de Forage à
l'emplacement envisagé ;

(e) les différentes diagraphies envisagées ;

@ les intervalles proposés pour les tests de production

Le Contractant fournit à l'Etat des rapports quotidiens de Forage qui décrivent le progrès
et les résultats des différentes opérations de Forage.

67
25.44

25.4.5

25.4.6

254.7

Lorsque les travaux de Forage d'un Puits sont interrompus pour une période susceptible

d'excéder trente (30) Jours, le Contractant en informe l'Etat dans les sept (7) Jours qui
suivent cette interruption.

Lorsque les travaux de Forage d'un Puits sont interrompus pour une période supérieure à
trente (30) Jours mais inférieure à quatre-vingt dix (90) Jours, le Contractant informe

l'Etat de son intention de les reprendre quarante-huit (48) heures au moins avant la date
envisagée pour la reprise des travaux.

Lorsque les travaux de Forage d'un Puits sont interrompus pendant une période supérieure
à quatre-vingt dix (90) Jours, le Contractant informe l'Etat de son intention de les
reprendre au moins sept (7) Jours avant la date prévue pour la reprise des travaux. Cette
information reprend l'ensemble des informations mentionnées au Paragraphe 253,
concernant la personne responsable de la réalisation des Opérations Pétrolières.

Dans les cent quatre-vingt (180) Jours qui suivent la fin d'une opération de Forage ou
d'une campagne de prospection géophysique, le Contractant fournit à l'Etat les données
brutes et, sous réserve que la phase principale d'exploitation des données soit achevée
dans ce délai, le résultat de leur exploitation. Au cas où la phase principale d'exploitation
des données mentionnée ci-dessus ne serait pas achevée à l'expiration de ce délai de cent

quatre-vingt (180) Jours, les résultats devront être transmis à l'Etat dès l'achèvement de
l'exploitation de ces données.

Les résultats mentionnés au Paragraphe 25.4.6, doivent dans la mesure du possible être
accompagnés des éléments d'information dont la liste suit, présentés sous format papier et
numérique, sauf stipulation contraire du présent Paragraphe25.4.7 :

(a) les données géologiques :

o l'intégralité des mesures diagraphiques réalisées dans le Puits ;

o le rapport de fin de sondage, comprenant entre autres :
* le plan de position du Forage et les cartes des principaux horizons ;
. le log fondamental habillé ;
. les logs de chantier ;
ù l'interprétation lithologique et sédimentologique ;

les coupes stratigraphiques ;

o la description des niveaux des réservoirs ;

o les rapports et notes concernant les mesures réalisées dans le Puits ainsi
que les études de laboratoire ;

@) les données géophysiques ;
(c) les données topographiques :

o les plans de position ;

o le rapport d'acquisition ;
o les documents de terrain ;
o

les données brutes uniquement sous forme numérique, compactée et
traitée.

L kel
/
25.5

25.6

25:7

25.8

25.8.1

25.82

Traitement des Données Pétrolières à l'étranger

Les exemplaires originaux des enregistrements, bandes magnétiques et autres données,
qui doivent être traités ou analysés à l'étranger, peuvent être exportés par le Contractant,
après en avoir informé l'Etat et à condition qu'une copie desdits documents soit conservée

en République du Tchad. Les documents et données exportés sont rapatriés en République
du Tchad dans un délai raisonnable.

Stockage des données

Le Contractant est tenu de s'assurer que les modalités de stockage des données sujettes à
dégradation et non reproductibles, telles que les carottes et échantillons fluides, en
garantissent la bonne conservation, l'intégrité et l'accessibilité afin de permettre leur
exploitation pendant toute la durée des Opérations Pétrolières.

Exemplaires à remettre à l'Etat

Toutes les cartes, sections, profils et tous autres documents géophysiques ou géologiques
seront fournis à l'Etat en trois (3) exemplaires sous format numérique ainsi que sur un
support transparent adéquat pour la reproduction ultérieure.

Rapports périodiques

Le Contractant remet à l'Etat, au plus tard le 30 septembre de chaque année, un rapport
semestriel couvrant la période de janvier à juin de l'Année Civile en cours et, au plus tard
le 31 mars de chaque année, un rapport annuel couvrant la dernière Année Civile, ainsi

qu'un rapport semestriel couvrant la période de juillet à décembre de la dernière Année
Civile.

Ces rapports comportent les informations suivantes :

(a) une description des résultats des Opérations Pétrolières réalisées par le
Contractant ;

(b) un résumé des travaux géologiques et géophysiques réalisés par le Contractant, y
compris les activités de Forage ;

(ec) toutes les informations résultant des Opérations Pétrolières et notamment :

o les données géologiques, géophysiques, géochimiques, pétrophysiques et
d'Ingénierie ;

© les données de sondage de Puits ;

o les données de production ;

o les rapports périodiques d'achèvement des travaux ;

(d) une liste des cartes, rapports et autres données géologiques, géochimiques et
géophysiques relatives à la période considérée ;

(e) l'implantation des Puits forés par le Contractant pendant la période considérée :
@ le volume brut et la qualité des Hydrocarbures et des Substances Connexes
produits, récupérés, commercialisés ou torchées le cas échéant à partir de toute

Zone Contractuelle, la contrepartie reçue par le Contractant pour lesdits
Hydrocarbures et Substances Connexes, l'identité des personnes auxquelles ces

ane
25.83

25.8.4

Hydrocarbures et Substances Connexes ont été livrés et les quantités restantes à
l'issue de la période considérée ;

(@) le nombre des personnes affectées aux Opérations d'Exploitation sur le territoire
du Tchad à la fin de la période en question, réparties entre ressortissants
tchadiens et personnel expatrié ;

(h) les investissements effectués en République du Tchad et à l'étranger aux fins des
Opérations Pétrolières ;

G) un compte rendu de la façon dont ont été exécutés le Programme Annuel de
Travaux et le Budget afférents à la période écoulée et, le cas échéant, la
justification des principaux écarts ;

G) les informations pertinentes que le Contractant aura réunies pendant la période
concernée, y compris les rapports, analyses, interprétations, cartes et évaluations
préparés par le Contractant et ses Sociétés Affiliées, leurs Sous-traitants,
consultants ou conseils ;

@) les estimations des réserves d'Hydrocarbures récupérables à l'issue de la période
considérée ;

@)

l'emplacement et le tracé des canalisations et autres installations permanentes.

Lorsque les montants précis des sommes mentionnées au Paragraphe 25.8.2 ne sont pas

connus à la date de préparation du rapport visé au Paragraphe 25.8.1, des estimations sont
fournies à l'Etat par le Contractant.

Le Contractant s'engage à présenter aux représentants officiels de l'Etat, en tout lieu
choisi par accord mutuel, le rapport annuel visé au Paragraphe 25.8.1 ci-dessus.
Nonobstant le lieu choisi par les Parties pour la présentation de ce rapport annuel, le
Contractant supportera, pour la couverture des frais afférents à la participation des
représentants de l'Etat à la réunion de présentation, un montant forfaitaire global de

soixante quinze mille (75000) Dollars. Ce montant constitue un Coût Pétrolier
récupérable.

Personnel tchadien et formation

Avant le 31 octobre de chaque année, le Contractant présente à l'Etat pour l'Année Civile
suivante :

(a)

un programme de recrutement, par niveau de responsabilité, du personnel de
nationalité tchadienne ;

() un programme détaillé de formation, par niveau de responsabilité, du personnel
de nationalité tchadienne employé par le Contractant, indiquant les budgets qui y
sont affectés. Sauf accord contraire des deux parties, les budgets annuels
consacrés à la formation seront au maximum de cent mille (100 000) Dollars
pour l’Autorisation Exclusive de Recherche. Ce montant sera porté, pendant la
période d'Exploitation, à un pour cent (1%) de la masse salariale (hors prime et
avantages) de l’Opérateur versée au titre des Opérations Pétrolières relatives à
cette autorisation et portée dans les Coûts Pétroliers y relatifs.

Le

70

/
25.92

25.93

25.94

2595

25.9.6

25.10

L'Etat dispose d'un délai de trente (30) Jours pour se prononcer sur les programmes

mentionnés au Paragraphe 25.9.1. En cas de rejet desdits programmes, l'Etat doit motiver
sa décision.

À l'expiration du délai de trente (30) Jours susmentionné, le silence gardé par l'Etat sur les

programmes de recrutement et de formation présentés par le Contractant vaut approbation
desdits programmes.

Au plus tard dans les quatre-vingt dix (90) Jours qui suivent la fin de l'Année Civile, le
Contractant présente à l'Etat, pour l'Année Civile écoulée :

(a) un rapport sur les recrutements de personnel de nationalité tchadienne, par
niveau de responsabilité. Le Contractant justifie les éventuels écarts avec le
programme de recrutement approuvé conformément aux stipulations du
Paragraphe 25.9.2 ;

()

un rapport indiquant, par niveau de responsabilité, la nature et les coûts de
formation dont a bénéficié le personnel de nationalité tchadienne employé par le
Contractant. Le Contractant justifie les éventuels écarts avec le programme de
formation approuvé conformément aux stipulations du Paragraphe 25.9.2.

En cas de non respect par le Contractant du programme de recrutement approuvé
conformément aux stipulations du Paragraphe 259.2, le Ministre chargé des

Hydrocarbures lui adresse une mise en demeure de s’y conformer dans un délai qui ne
peut être inférieur à soixante (60) Jours.

Si à l'expiration des délais impartis, la mise en demeure n’est pas suivie d'effets, sauf
motif légitime (y compris le cas où le Contractant peut démontrer qu'il a pris toutes les
mesures raisonnables pour recruter du personnel tchadien), le Contractant encourt une
sanction financière dont le montant est égal à cinq (5) fois le salaire annuel du personnel
dont le recrutement était approuvé mais qui n’a pas été embauché.

En cas de non respect par le Contractant du programme de formation de son personnel de
nationalité tchadienne approuvé par l’Etat conformément aux stipulations du Paragraphe
25.9.2, le Ministre chargé des Hydrocarbures lui adresse une mise en demeure de réaliser

le programme litigieux pendant l’Année Civile en cours, en sus du programme de
formation de cette même année.

Si à l'expiration de l’Année Civile en cours, l’ensemble des obligations de formation à la
charge du Contractant pour ladite Année Civile n’a pas été respectée, y compris celles
afférentes au programme de formation litigieux, le Contractant encourt une sanction

financière dont le montant est égal à cinq (5) fois les coûts des formations approuvées et
non effectuées.

Les dépenses supportées par le Contractant en application des stipulations du Paragraphe
25.9 constituent des Coûts Pétroliers récupérables.

Contrat avec les Sous-Traitants

Le Contractant communique au Ministre chargé des Hydrocarbures, avant le début de

l'exécution du contrat concerné, tout contrat d'un montant supérieur à cinq cent mille
(500 000) Dollars signé avec un Sous-traitant.

L Ë

71
25.11 Mesures d'allégement

L'intention des Parties n'est pas d'appliquer les stipulations du présent Article de façon à
surcharger anormalement l'administration du Contractant. Au cas où, selon le Contractant,
l'application de l'une quelconque des dispositions du présent Article aurait cet effet, les

Parties se réuniront pour se mettre d'accord sur un allégement approprié de l'obligation
concernée,

Article 26. DU PERSONNEL

26.1 Priorité au personnel qualifié national

Le Contractant devra employer en priorité et à qualification égale, du personnel qualifié
de nationalité tchadienne.

26.2 Formation du personnel national

Dès le début des Opérations Pétrolières, le Contractant établit et finance un programme de
formation de son personnel de nationalité tchadienne dans les conditions visées au
Paragraphe 25.9 ci-dessus, afin de periettre l'accession de ce personnel à tous emplois
d'ouvriers qualifiés, d'agents de maîtrise, de cadres et de directeurs.

26.3 Personnel étranger

Le personnel étranger employé par le Contractant, ses Sociétés Affiliées, Sous-traitants et
Fournisseurs, pour les besoins des Opérations Pétrolières est autorisé à entrer en
République du Tchad. L'Etat facilitera la délivrance et le renouvellement des pièces
administratives nécessaires à l'entrée et au séjour en République du Tchad des membres
du personnel étranger et de leurs familles d'une part, et l'emploi dudit personnel d'autre
part. Les personnels en question devront néanmoins accomplir les formalités requises par
les Lois en Vigueur pour l'entrée, le séjour et l'emploi des personnes étrangères au Tchad.

Article 27. DES PRATIQUES DE FORAGE

27.1 Respect des normes et pratiques en vigueur dans l'industrie pétrolière internationale

Le Contractant s'assure que la conception des Puits et les opérations de Forage, y compris
les tubages, la cimentation, l'espacement et l'obturation des Puits, sont effectués

conformément aux normes et pratiques en vigueur dans l'industrie pétrolière
internationale.

272 Identification des Puits

Tout Puits est identifié par un nom géographique, un numéro, des coordonnées
géographiques et UTM qui figurent sur des cartes, plans et autres documents que le

Contractant est tenu de conserver. En cas de modification du nom d'un Puits, l'Etat en est
informé dans les quinze (15) Jours qui suivent cette modification.

27.3 Forage hors de la Zone Contractuelle

Le Contractant peut solliciter auprès du Ministre chargé des Hydrocarbures, l'autorisation
de réaliser, dans une limite de mille (1 000) mètres en dehors des limites d’une Zone
Contractuelle, un Forage dont l'objectif est situé à l'intérieur de ladite Zone Contractuelle

ÿ Jai
2732

27.33

Article 28.

28.1

28.1.1

28.1.2

28:13

28.2

28.3

28.3.1

28.32

Lorsque les surfaces concernées par la demande mentionnée au Paragraphe 273.1 et
situées en dehors des limites de toute Zone Contractuelle du Contractant, sont comprises
dans la zone contractuelle d'un Permis ou d'une Autorisation octroyé à un Tiers, l'Etat
invite le Contractant et l'ensemble des Titulaires concernés à s'entendre sur les modalités
de cette opération. L'accord y afférent est soumis à l'approbation préalable de l'Etat

A défaut d'accord entre les Titulaires concernés, le différend est soumis à la Procédure
d'Expertise.

DE LA PROPRIETE DES BIENS MOBILIERS ET IMMOBILIERS
Transfert de propriété

La propriété de tous biens, meubles ou immeubles, acquis par le Contractant en vue de la
réalisation des Opérations Pétrolières, sera transférée à l'Etat, à titre gratuit, dès complet
remboursement au Contractant des Coûts Pétroliers récupérables y afférents.

Pour chacun des biens mentionnés au Paragraphe 28.1.1, la date du transfert de propriété

interviendra au Jour où les Coûts Pétroliers récupérables y afférents auront été
complètement remboursés au Contractant.

La propriété des biens mentionnés au Paragraphe 28.1.1 sera également transférée à l'Etat
à l'expiration, pour quelque cause que ce soit, de l’Autorisation Exclusive de Recherche
ou de l’Autorisation Exclusive d'Exploitation octroyée au Contractant pour les biens dont
les Coûts Pétroliers ont été affectés à ladite Autorisation et ce, quand bien même lesdits

coûts n’auraient pas été intégralement remboursés à la date d'expiration de l’Autorisation
concernée.

Utilisation des biens transférés par le Contractant

Nonobstant les stipulations du Paragraphe 28.1, le Contractant pourra continuer à utiliser
gratuitement et de manière exclusive, les biens mobiliers et immobiliers transférés à l’Etat
en vertu du présent Article, qui demeurent nécessaires à la poursuite de la réalisation des
Opérations Pétrolières au titre des Zones Contractuelles encore couvertes par le Contrat,
et ce pendant toute la durée du Contrat.

Cession des biens transférés

Les biens transférés à l'Etat conformément aux stipulations du Paragraphe 28.1 pourront
être cédés par le Contractant sous réserve que la cession ait été préalablement autorisée
par le Comité de Gestion. En cas de refus d'autorisation, le Contractant peut, à son option,
remettre à la disposition de l'Etat le bien dont il n'a plus l'usage. En cas de cession ou de
vente des biens ainsi transférés, les produits obtenus seront en totalité versés à l'Etat

Toute cession réalisée conformément aux stipulations du présent Paragraphe 28.3.1 est
exonérée de droits d'enregistrement.

L'Etat peut décider de ne pas prendre possession des biens mobiliers ou immobiliers qui
lui sont transférés en vertu du présent Article. Dans ce cas, il adresse au Contractant, avant
la fin de l’Autorisation concernée pour quelque cause que ce soit, une demande tendant à
ce qu'il soit procédé, aux frais du Contractant, et conformément aux dispositions de
l'Article 37, à l’enlèvement de ces biens de la Zone Contractuelle concernée.
28.4

28.5

28.6

28.7

28.8

Süretés constituées sur les biens

Dans le cas où des biens mentionnés au présent Article font l'objet de sûretés et autres
garanties consenties à des Tiers dans le cadre du financement des Opérations Pétrolières,
le Contractant remboursera lesdits Tiers avant la date de transfert de la propriété de ces
biens à l'Etat, telle que prévue dans cet Article,

Biens non transférés

Il est précisé que les stipulations de cet Article relatives au transfert de propriété des biens
au profit de l'Etat ne sont pas applicables, notamment :

(a) aux équipements appartenant à des Tiers et loués au Contractant ;

@)

aux biens mobiliers et immobiliers acquis par le Contractant pour des opérations
autres que les Opérations Pétrolières

Puits de Développement ou de Production

Dans les soixante (60) Jours qui suivent la fin de toute Autorisation Exclusive
d'Exploitation pour quelque cause que ce soit, le Contractant devra remettre à l'Etat, à
titre gratuit tous les Puits de Développement ou de Production réalisés par lui à l'intérieur
de la Zone Contractuelle d'Exploitation de l’Autorisation concernée, en bon état de
marche pour la poursuite de l'exploitation (compte tenu de leur usure normale), sauf si
l'Etat exige que le Contractant réalise les Travaux d’ Abandon de ces Puits ou si ces Puits
ont déjà été abandonnés dans les conditions prévues par le présent Contrat.

Sondages

Pendant la durée de validité de l’Autorisation Exclusive de Recherche et des
Autorisations Exclusives d'Exploitation, les sondages reconnus, d'un commun accord
entre les Parties, inaptes à la poursuite des Opérations Pétrolières pourront être repris, à
titre gratuit, par l'Etat pour être convertis en puits à eau. Le Contractant sera tenu de
laisser en place les tubages sur la hauteur demandée ainsi qu’éventuellement la tête de
puits, et d'effectuer, à sa charge, à l'occasion des opérations d'abandon du sondage
concerné et dans la mesure du possible du point de vue technique et économique, la
complétion du sondage dans la zone à eau qui lui sera demandée.

Poursuite de l'exploitation

Lors du retour, pour quelque cause que ce soit, de tout ou partie d’une Zone Contractuelle
dans le domaine public, ou en cas de Travaux d'Abandon envisagés pour des motifs
techniques ou économiques, si l'Etat souhaite que l'exploitation de la Zone Contractuelle
concernée se poursuive, il pourra demander au Contractant au moins quatre-vingt-dix (90)
Jours avant la date de retour ou celle prévue pour le début des Travaux d’Abandon, d’en
poursuivre l'exploitation, au nom, pour le compte et aux seuls frais de l'Etat, pour une
période maximum de quatre-vingt dix (90) Jours à compter de ladite date. Au-delà de

cette période de quatre-vingt dix (90) Jours, l'Etat assumera seul la poursuite de la
réalisation des Opérations Pétrolières.

Pendant la période de quatre-vingt dix (90) Jours mentionnée ci-dessus, l'Etat assumera
tous les risques et responsabilités liés aux Opérations Pétrolières réalisées, pour son
compte, par le Contractant. Le Contractant sera néanmoins tenu de respecter, dans la

conduite des Opérations Pétrolières, les règles et pratiques généralement admises dans
l’industrie pétrolière internationale.

|
28.9

Subrogation de l'Etat

Sauf stipulation contraire du présent Contrat, l’Etat sera subrogé dans tous les droits
relatifs aux biens et équipements acquis par le Contractant auprès des Tiers, aux contrats
d'assurances et garanties y afférents. À cet effet, le Contractant notifiera aux Tiers
concernés, qu’il s'agisse de personnes physiques ou morales de nationalité tchadienne ou
étrangère, la subrogation consentie au bénéfice de l'Etat. L'Etat s'oblige à respecter et
exécuter les obligations résultant des contrats conclus par le Contractant et relatives aux
biens objet du présent Paragraphe 28.9. Le Contractant est tenu d’apurer toutes ses dettes
envers les Tiers concernant les biens mobiliers et immobiliers objet du présent Contrat
préalablement à la date de transfert de ces biens à l'Etat dans les conditions fixées dans le
présent Paragraphe 289. Les stipulations du présent Paragraphe 28.9 s’appliquent

également aux biens acquis auprès de toute personne dépourvue de la qualité de Tiers au
sens donné à l’Article premier du Contrat.

Article 29. DES ASSURANCES
29.1 Principe
29.1.1

29.12

29.2

Le Contractant et ses Sous-traitants souscrivent les polices d'assurances nécessaires à la
réalisation des Opérations Pétrolières, dont la couverture et le montant sont conformes aux

Lois en Vigueur, ainsi qu'aux normes et pratiques généralement admises dans l'industrie
pétrolière internationale.

Le Contractant fournira à l'Etat les justificatifs qui attestent que ces polices ont été
souscrites et sont en cours de validité. Le Contractant est autorisé à souscrire ces polices

auprès de compagnies d'assurance non installées ou représentées au Tchad, sans préjudice
du respect des dispositions du Paragraphe 24.6.

Risques couverts

Les polices d'assurances souscrites par le Contractant et ses Sous-traitants couvrent au
minimum les risques suivants :

(a) les pertes ou dommages causés aux installations, équipements et autres éléments
utilisés aux fins des Opérations Pétrolières; Lorsque pour une raison quelconque,
le Contractant n’a pas assuré ces installations, équipements et autres éléments, il
est tenu de les remplacer en cas de perte ou de les réparer en cas de dommage ;

() les dommages causés à l'Environnement du fait des Opérations Pétrolières dont

le Contractant, ses préposés et Sous-traitants ou l’Etat seraient tenus pour
responsables ;

(ce) les blessures, les pertes et les dommages subis par les Tiers pendant la
réalisation des Opérations Pétrolières ou assimilées, dont le Contractant, ses
préposés et Sous-traitants ou l’Etat seraient tenus pour responsables ;

(d) les blessures et dommages subis par le personnel du Contractant dans la
réalisation des Opérations Pétrolières ou assimilées, et par les ingénieurs et
agents mandatés, commis dans le cadre de la surveillance administrative et
technique desdites Opérations ;

(e) le coût d'abandon des installations et structures endommagées suite à un sinistre
et leur valeur de remplacement selon le cas.

Les montants couverts sont déterminés par le Contractant conformément aux pratiques
habituelles de l'industrie pétrolière internationale en cette matière.

Article 30. DES ARCHIVES

Le Contractant conserve et met à jour au lieu du siège social du Contractant ou de son
principal établissement :

(a)

une copie des Données Pétrolières et des rapports fournis dans le cadre des
stipulations de l'Article 25 du Contrat ;

() les registres et livres de comptes ainsi que toute la documentation justificative y

afférente conformément aux Lois en Vigueur.

Article 31. DE LA CONFIDENTIALITE

31.1

31.1-1

31.12

31.2

313

31:34

Obligation de confidentialité à la charge de l'Etat

L’Etat préserve la confidentialité du présent Contrat ainsi que celle de tous documents,
rapports, relevés, plans, données, échantillons et autres informations transmis par le
Contractant en vertu ou à l’occasion de l'exécution du présent Contrat. L’Etat préserve

également la confidentialité de tout autre document transmis par le Contractant et portant
la mention "Confidentiel".

Sauf accord écrit du Contractant, ces informations ne peuvent pas être communiquées à
un tiers par l’Etat tant que leur caractère confidentiel persiste.

Le caractère confidentiel des documents, rapports, relevés, plans, données et informations
visés au Paragraphe 31.1.1, persiste jusqu’à l'extinction, pour quelque cause que ce soit,

des droits et obligations résultant d'une Autorisation sur la partie de la Zone Contractuelle
concernée par ces données et informations.

A l'expiration du caractère confidentiel des documents, rapports, relevés, plans, données
et informations visés ci-dessus, ceux-ci sont réputés faire partie du domaine public

Obligation de confidentialité à la charge du Contractant

Le Contractant ne peut divulguer à des Tiers, les rapports, relevés, plans, données et
autres informations visés au Paragraphe 31.1, sans accord préalable et écrit de l'Etat.

Les dispositions du premier alinéa du présent Paragraphe 31.2 cesseront de s'appliquer
aux documents, rapports, relevés, plans, données et informations incorporés dans le
domaine public de l'Etat en application du Paragraphe 31.1.2ci-dessus ou autrement sans
qu'il y ait eu violation de la part du Contractant.

Exceptions

Nonobstant les dispositions des Paragraphes 31.1 à 31.2 :

(a) les cartes géologiques de surface et leurs interprétations peuvent être utilisées

par l'Etat à tout moment aux fins d'incorporation dans la cartographie officielle ;

H
D AT

76
@)

les informations statistiques annuelles peuvent être publiées par l'Etat à

condition que ne soient pas divulguées les données issues des Opérations
Pétrolières du Contractant :

(c) l'Etat peut utiliser les documents visés au Paragraphe 31.1, dès leur obtention et
sans aucune restriction, à des fins strictement et exclusivement internes ;

(4) l'Etat ou le Contractant peut, à tout moment et sous réserve d’en informer l’autre
Partie, transmettre les rapports, relevés, plans, données et autres informations,
visés au Paragraphe 31.1, à tout expert international désigné notamment en vertu
des stipulations du présent Contrat relatives au règlement des différends, à des
consultants professionnels, conseillers juridiques, experts comptables, assureurs,
prêteurs, sociétés affiliées et aux organismes d’Etat à qui de telles informations
seraient nécessaires ou qui sont en droit d’en faire la demande ;

(e) le Contractant peut également communiquer les informations aux Sociétés
Affiliées, Tiers, Fournisseurs, Sous-traitants, Prêteurs intervenant dans le cadre
du Contrat, à condition toutefois que de telles communications soient
nécessaires pour la réalisation des Opérations Pétrolières.

Toute divulgation, à un tiers, des informations visées au présent Paragraphe 31.3.1 n’est
faite qu'à condition que les destinataires s'engagent par écrit à traiter les informations
reçues comme confidentielles. Une copie de l'engagement pris à cet effet à l’égard de la
Partie ayant communiqué l'information est transmise par celle-ci à l’autre Partie.

Toute entité composant le Contractant peut également communiquer des informations à
des Tiers en vue d'une cession d'intérêts pour autant que ces Tiers souscrivent un
engagement de confidentialité dont copie sera communiquée à l'Etat.

3132 L'obligation de confidentialité prévue au présent Article ne s’applique pas aux éléments
d'information dont la divulgation est requise par les lois et règlements en vigueur, ou aux
décisions à caractère juridictionnel prises par une juridiction compétente.

Article 32. DES CESSIONS ET DES CHANGEMENTS DE CONTROLE

32.1

Cession soumises à approbation

Le Contractant pourra, à tout moment, céder tout ou partie des droits et obligations
résultant de son Autorisation Exclusive de Recherche et, le cas échéant, de ses
Autorisations Exclusives d'Exploitation et des droits contractuels relatifs à ces
Autorisations, sous réserve de l'approbation de l'Etat. De même, tout projet de
changement du Contrôle d’une entité composant le Contractant, notamment au moyen
d’une nouvelle répartition des titres sociaux, doit être approuvé par l'Etat. Les stipulations
du présent Article relatives aux changements de Contrôle ne sont pas applicables aux

changements de Contrôle consécutives à des opérations réalisées sur un marché boursier
réglementé.

Le présent Contrat ayant pour objet exclusif d'organiser les modalités d'exercice par le
Contractant des droits et obligations résultant de ses Autorisations, il est entendu que les
droits contractuels qui en résultent sont des droits attachés à une ou plusieurs
Autorisations et résultant de ces Autorisations. Toute cession de droits et obligations dans
une Autorisation emporte de plein droit cession des droits contractuels y afférents.
Inversement, toute cession dans les droits contractuels relatifs à une Autorisation emporte

32.22

322.3

32.2.4

323

de plein droit cession des droits et obligations correspondant dans cette Autorisation et
confère au Cessionnaire la qualité de Co-Titulaire de ladite Autorisation.

Procédure

La demande d'approbation mentionnée au Paragraphe 32.1 fournit ou indique :

(a) les renseignements nécessaires à l'identification de l’Autorisation Exclusive de

Recherche ou de l’Autorisation Exclusive d'Exploitation concernée ;

@) pour chaque Cessionnaire proposé, l’ensemble des informations visées à l’article
10 du Décret d’Application ;

(c) les documents qui attestent de la capacité financière et technique du ou des
Cessionnaire (s) proposé (s) en vue d’exécuter les obligations de travaux et les
autres engagements pris en vertu du présent Contrat afférent à ladite
autorisation ;

(4) un exemplaire de toutes les conventions conclues entre le cédant et le ou les
Cessionnaire (s) concernant ladite autorisation ;

(e) l'engagement inconditionnel et écrit du Cessionnaire d'assumer toutes les
obligations qui lui sont dévolues en vertu du présent Contrat ;

(0)

une quittance attestant le versement au Ministère chargé des Ilydrocarbures des

droits fixes pour la cession de tout ou partie des droits et obligations résultant de
ladite autorisation.

L’Etat fait rectifier ou compléter le dossier de la demande par le candidat à la cession ou
au changement de Contrôle, s’il est incomplet.

La cession ou le changement de Contrôle est approuvé par l’Etat dans les conditions
prévues par le Décret d'Application. Notification en est faite au demandeur

Tout rejet d'une demande d'approbation de la cession ou du changement de Contrôle
faisant l'objet du présent Article doit être dûment motivé et notifié au Contractant dans un
délai de soixante (60) Jours à compter de ladite demande. Il est expressément convenu à
cet égard que les motifs de refus de la cession ou du changement de Contrôle doivent être
fondés sur des raisons majeures (politiques, juridiques, techniques ou financières) et que

la décision d'approbation ne sera pas assortie d'obligations supplémentaires par rapport à
celles prévues dans le Contrat.

Cessions entre Sociétés Affiliées et entre entités composant le Contractant

Les cessions entre Sociétés Affiliées et entre entités composant le Contractant sont
soumises aux mêmes procédures que les cessions à des Tiers, mais l’approbation.de l'Etat
est réputée être accordée de plein droit. Les changements de Contrôle intervenus entre
Sociétés Affiliées sont de même soumis aux mêmes procédures que les prises de Contrôle
effectuées par des Tiers, mais l’approbation de l'Etat est réputée accordée de plein droit.

Article 33. DE LA RENONCIATION
33:11 Principe

Le Contractant peut renoncer, à tout moment, à tout ou partie de la Zone Contractuelle de
Recherche et, le cas échéant, à tout ou partie de toute Zone Contractuelle d’Exploitation
sous réserve que le Contractant adresse une demande dans ce sens à l’Etat soixante (60)
Jours au moins avant la date proposée pour la renonciation.

La demande doit fournir ou indiquer :

(a) les renseignements nécessaires à l'identification de l'Autorisation Exclusive de
Recherche ou de l’Autorisation Exclusive d'Exploitation concernée ;

(b) le bilan des Opérations Pétrolières effectuées à la date de dépôt de la demande ;

(c) l’état des engagements et obligations du Contractant déjà remplis, et ceux restant
à satisfaire ;

(d) les raisons, notamment d'ordre technique ou financier, qui motivent la demande
de renonciation ; &

(e) l'engagement de satisfaire à toutes les obligations restant à accomplir au titre des
Opérations Pétrolières, en vertu de la Législation Pétrolière et du présent Contrat
et, notamment, les obligations liées à la non-exécution de tout ou partie du
Programme de Travail Minimum, aux Travaux d’Abandon, à la protection de
l'Environnement et la sécurisation des personnes et des biens ;

@ en cas de renonciation partielle :

o la carte géographique à l’échelle 1/200 000e du périmètre que le
Contractant souhaite conserver, précisant les superficies, les sommets et
les limites dudit périmètre, les limites des Autorisations et Permis

distants de moins de cent (100) kilomètres du périmètre visé par la
demande ;

un mémoire géologique détaillé qui expose les travaux déjà exécutés et
leurs résultats, précise dans quelle mesure les objectifs indiqués dans la
demande initiale ont été atteints ou modifiés, et justifie le choix du ou
des périmètres que le Contractant demande à conserver.

332 Renonciation d'une entité composant le Contractant

Une entité composant le Contractant peut renoncer, à tout moment, à tout ou partie de la
Zone Contractuelle de Recherche ou à toute Zone Contractuelle d'Exploitation, dans les
mêmes formes et selon la même procédure que celle indiquée au Paragraphe 33.1, à
l'exception du document mentionné à l’alinéa (e) du Paragraphe 33.1 qui sera remplacé
par une déclaration par laquelle les autres entités membres du Contractant spécifient
expressément qu'elles acceptent de reprendre à leur compte les engagements et les

obligations de l'entité qui se retire. Dans ce cas, les autres entités composant le
Contractant sont tenues de produire :

(a) tous les documents de nature à justifier de la capacité de la ou des entités
restantes, tant d’un point de vue technique que financier, à poursuivre seule(s)

les travaux à l’intérieur de la Zone Contractuelle concernée et à reprendre les
obligations stipulées dans le Contrat ;

À pÆ

33.3

33.4

()

le cas échéant, toutes les conventions conclues entre les entités restantes en vue
de la poursuite des Opérations Pétrolières.

En l’absence des éléments mentionnés aux alinéas (a) et (b) du présent Paragraphe 33.2
ou si ceux-ci ne sont pas jugés satisfaisants par l'Etat, la renonciation sera considérée

comme émanant du Contractant pris collectivement et sera soumise au régime prévu par
le Contrat dans un tel cas.

Approbation de la renonciation

Toute demande de renonciation doit être approuvée par arrêté du Ministre chargé des
Hydrocarbures dans un délai de trente (30) Jours à compter de sa réception par ce dernier.
Le silence gardé par le Ministre des Hydrocarbures à l’expiration de ce délai vaut

approbation de la renonciation, qui prend effet dans les conditions précisées au
Paragraphe 33.4.

Le Ministre chargé des Hydrocarbures peut faire compléter ou rectifier la demande de
renonciation, s’il y a lieu, à condition d’adresser au Contractant ou à l'entité concemée,
une demande dans ce sens dans le délai de trente (30) Jours mentionné ci-dessus. La
demande de rectification ou d’information complémentaire adressée au Contractant par le
Ministre chargé des Hydrocarbures interrompt le délai de trente (30) Jours susmentionné,

qui ne recommence à courir qu’à compter de la réception par le Ministre de la demande
de renonciation dûment rectifiée ou complétée.

Date d'Effet

La renonciation prend effet à la fin du préavis de soixante (60) Jours, à compter de son
approbation par le Ministre chargé des Hydrocarbures.
TITRE V - DE LA PROTECTION DE L'ENVIRONNEMENT ET DES MESURES DE
SECURITE

Article 34, DISPOSITIONS GENERALES

Conformément aux Lois en Vigueur et aux pratiques généralement admises dans
l’industrie pétrolière internationale, le Contractant prend les mesures suivantes en vue de
préserver l'Environnement dans le cadre de l’exécution des Opérations Pétrolières :

(a)

obtention des autorisations préalables requises par les Lois en Vigueur pour le
fonctionnement des Etablissements Classés ;

@)

fourniture des Etudes d’Impact sur l'Environnement requises par le présent
Contrat et la Législation Pétrolière :

(ce) mise en place d’un système rigoureux de prévention et de contrôle de la
pollution résultant des Opérations Pétrolières, notamment à travers le traitement,
et le contrôle des émissions de substances toxiques issues des Opérations

Pétrolières, susceptibles de causer des dommages aux personnes, aux biens ou à
l'Environnement ;

(d) mise en place d’un système de prévention des accidents, et de plans d’urgence à
mettre en œuvre en cas de sinistre ou de menace de sinistre présentant un danger
pour l'Environnement, le personnel ou la sécurité des populations et des biens ;

(e) installation d'un système de collecte des déchets et du matériel usagé issus des
Opérations Pétrolières ;

(Q] toutes autres mesures habituelles tendant à prévenir, éviter où minimiser les
dommages causés à l'Environnement par les Opérations Pétrolières.

Article 35. DU PLAN DE GESTION DES DECHETS
85.1 Préparation du plan de gestion des déchets
35.1.1 Au plus tard le 31 octobre de chaque année, le Contractant soumet à l’Etat, pour l'Année
Civile à venir, un plan de gestion des déchets conforme aux dispositions de la loi
n°014/PR/98 du 17 août 1998 définissant les principes généraux de la protection de
lPenvironnement, de ses textes d'application et des Lois en Vigueur, comportant

notamment la mise en place d'un système intégré de collecte, transport, stockage, tri,
traitement des déchets et permettant :

(a) d’une part, la récupération des éléments et matériaux réutilisables ou de
l'énergie ;

() d'autre part, le dépôt ou le rejet dans le milieu naturel de tous autres produits

dans des conditions propres à éviter les nuisances au sol, à la flore, à la faune, à

l'ensemble de l'écosystème ou aux populations, y compris les nuisances sonores

et olfactives. Les modalités de rejet des déchets dans le milieu naturel doivent

notamment être conformes aux normes de rejet des déchets naturels fixés par les
règlements en vigueur.

ad €.

81

a

362

2

Les déchets couverts par le plan de gestion des déchets comprennent notamment :

(a) les déblais de Forage ;

b) les boues de Forage à base d’huile, d'eau et de tout autre fluide ;
(c) les eaux usées et les sédiments issus des Opérations Pétrolières ;
(d) les produits chimiques, les déchets sanitaires et de drain ;

(e) les fumées et autres émissions de gaz de toutes natures ;

@

les déchets classés dangereux selon la législation et la réglementation en
vigueur, notamment et sans que cette énumération soit exhaustive, les déchets
inflammables, corrosifs, réactifs, toxiques ou radioactifs ;

(g) les déchets ménagers produits pendant la réalisation des Opérations Pétrolières ;

(h) les huiles usagées.

Procédure d'approbation

L'Etat dispose d'un délai de trente (30) Jours pour se prononcer sur le plan de gestion des
déchets proposé par le Contractant. Si l'Etat relève des insuffisances dans ledit plan, il
notific dans le délai de trente (30) Jours mentionné ci-dessus les insuffisances relevées. Le
Contractant propose un plan modifié pour tenir compte des observations de l'Etat et la
procédure ci-dessus décrite s'applique à nouveau en ce qui concerne ce plan modifié.

Les mesures requises en vertu du Paragraphe 35.2.1 sont décidées en concertation entre le
Contractant et l'Etat, et prennent en compte les normes internationales applicables dans
des circonstances semblables, ainsi que l'Etude d'Impact sur l'Environnement réalisée en
vertu des dispositions du présent Contrat. Une fois finalisées, ces mesures sont notifiées
au Contractant. Elles sont révisées lorsque les circonstances l'exigent.

En cas de silence gardé par l'Etat à l'expiration du délai de trente (30) Jours mentionné au

Paragraphe 35.2.1, le plan de gestion des déchets présenté par le Contractant est considéré
comme acceplé.

Information du public

Le plan de gestion des déchets fera l’objet d'une large diffusion auprès des populations
des zones couvertes par l’Autorisation Exclusive de Recherche et le cas échéant par les
Autorisations Exclusives d'Exploitation. Cette diffusion est à la charge du Contractant et
est réalisée en collaboration avec les services compétents de l’Etat

Manquements du Contractant

Lorsque le Contractant ne se conforme pas aux dispositions du présent Article et qu'il en
résulte des dommages aux personnes, aux biens ou à l'Environnement, il prend toutes les
mesures nécessaires et adéquates afin d'y remédier immédiatement et assume les

responsabilités qui pourraient en découler le cas échéant. Le coût y afférent ne sera pas
récupérable en tant que Coût Pétrolier.

| 2 Û .
Article 36.

36.1

362

36.3

363.1

DE L'ETUDE D'IMPACT SUR L'ENVIRONNEMENT
Engagement relatif à la réalisation d'Etudes d'Impact sur l'Environnement
Le Contractant s'engage à réaliser une Etude d’Impact sur l'Environnement pour

l'obtention de l'agrément visé à l’article 82, alinéa 2, de la loi n°014/PR/98 du 17 août
1998 définissant les principes généraux de gestion de l'environnement :

(a)

dans les six (6) mois qui suivent l'octroi de l’Autorisation Exclusive de

Recherche ;
@) en vue de l’octroi d’une Autorisation Exclusive d'Exploitation ;
(c) en cas de modification substantielle ou de construction de

nouveaux
équipements et installations sur un périmètre ayant déjà fait l’objet d’une Etude

d’Impact sur l'Environnement.

Une modification est considérée comme substantielle au sens du présent Article si elle a
pour objet ou pour effet de changer la destination des lieux, de modifier de manière
significative la consistance ou les spécifications techniques des travaux et installations ou
des mesures de sécurité à prendre poûr la protection des personnes, des biens et de
l’Environnement. Les solutions de rechange ou les éventuelles variantes de réalisation du
projet envisagé par le Contractant, présentées par celui-ci dans l'Etude d’Impact sur

l'Environnement initial ne constituent pas une modification substantielle au sens du
présent Paragraphe.

Intervention d'un expert

Le Contractant peut commettre un expert aux fins de réalisation de l’Etude d’Impact sur
l'Environnement, sous réserve que cet expert soit agréé par l’Etat. Les conclusions de
l'expert et, notamment, le rapport d'Etude d’Impact sur l'Environnement élaboré par
celui-ci, sont imputées au Contractant qui demeure, aux yeux de l’Etat et des Tiers, le seul
auteur du rapport d'Etude d’Impact sur l'Environnement.

Contenu de l'Etude d'Impact sur l'Environnement

L'Etude d’Impact sur l'Environnement doit être réalisée conformément aux Lois en
Vigueur et aux pratiques internationales en la matière. Le rapport d'Etude d’Impact sur
l'Environnement doit comporter les mentions minimales suivantes :

(a) un résumé non technique des renseignements fournis au titre de chacun des
points ci-dessous, comprenant les principaux résultats et recommandations, étant

précisé que ce résumé succinet peut être contenu dans un document distinct du
document servant de support au rapport ;

(b) une description complète du projet incluant les informations relatives à son site
et aux critères utilisés pour sa sélection, à sa conception et à ses dimensions, les
objectifs visés, la justification du projet, les différentes phases du projet

(recherche, développement et exploitation) et les projets annexes, le cas
échéant ;
(ec) l’analyse de l’état initial du périmètre couvert par l’Autorisation, des terrains
nécessaires à la réalisation des Activités Connexes, et de leur environnement,
étant précisé que cette analyse doit notamment porter sur les espèces, les
paysages, ressources et milieux naturels, les équilibres biologiques, le
patrimoine culturel et, s’il y a lieu, sur la commodité du voisinage (bruits,

JE Ca :
36.32

(d)
(e)
(O)]
(8)

(h)

G)

Le rapport d'Etude d'Impact sur l'Environnement contient notamment, au titre
propositions de directives à suivre afin de minimiser les dommages à l'Environnement,

vibrations, odeurs, émissions lumineuses), ou sur l'hygiène et la salubrité
publique ;

les raisons du choix du site :
l'avis des populations concernées, le cas échéant ;

une description du cadre juridique de l'Etude d’Impact sur l'Environnement ;

l'identification des impacts environnementaux et des dommages qui résulteront
de la réalisation des Opérations Pétrolières et des Activités Connexes, sur le
périmètre concerné, y compris l'analyse des risques toxicologiques et des
risques d’accident technologique, le cas échéant ;

l'énoncé des mesures envisagées par le Contractant pour supprimer ou
compenser les conséquences dommageables des Opérations Pétrolières sur
l'Environnement, l’estimation des dépenses correspondantes et le calendrier

prévisionnel d’accomplissement desdites mesures, de même que les mesures
d'urgence en cas d’accident, s’il y a lieu;

la présentation des autres solutions possibles et des raisons pour lesquelles, du

point de vue de la protection de l’Environnement, l'option ou la solution
proposée par le Contractant a été retenue ;

un plan de surveillance et de suivi de l’Environnement.

des

lesquelles couvrent notamment, selon la nature des Opérations Pétrolières envisagées, les
points suivants :

(a)
@)
(ec)
()
(e)
(0)
@)
@)

le stockage et la manipulation des Hydrocarbures ;
lPutilisation d'explosifs ;

les zones de campement et de chantier ;

le traitement des déchets solides et liquides ;

les sites archéologiques et culturels ;

la sélection des sites de Forage ;

la stabilisation du terrain ;

la protection des nappes phréatiques ;

le plan de prévention en cas d’accident ;

le brûlage à la torche durant les tests et à l'achèvement des Puits ;
le traitement des eaux de rejet ;

les Travaux d’ Abandon ;

ga
36.33

36.4

364.1

36.42

36.43

36.44

36.5

36.6

36.7

(m) la réhabilitation du site ;

(n) le contrôle des niveaux de bruit.

Le rapport d'Etude d’Impact sur Environnement et les documents qui y sont annexés

doivent être entièrement rédigés en français et présentés en six (6) exemplaires adressés au
Ministre des Hydrocarbures.

Procédure d'approbation

L'administration chargée de l'Environnement approuve le rapport d'Etude sur

l'Environnement dans le délai stipulé au Paragraphe 36.43 ci-après, sur avis conforme du

Ministère chargé des Hydrocarbures et après une contre-expertise dont la durée ne peut
excéder vingt (20) jours.

L'Etat dispose d'un délai de vinget-huit (28) Jours, à compter de la date de réception du
rapport d'Etude d’Impact sur l'Environnement pour approuver l’Etude d’Impact sur
l'Environnement. Cette approbation peut être assortie de recommandations.

Dans tous les cas, le silence gardé par l'Etat sur le projet de rapport d'Etude d’Impact sur
l’Environnement présenté par le Contractant, à l’expiration du délai de vingt huit (28)

Jours mentionné au Paragraphe 36.4.1, vaut approbation dudit rapport et agrément du
projet concerné.

Le Contractant est tenu de prendre en considération les recommandations et observations

de l'Etat, lorsque celles-ci ont été formulées dans le délai mentionné au Paragraphe 36.4.1
ci-dessus dès lors qu'elles sont justifiées.

Information du publie

Le rapport d'Etude d’Impact sur l'Environnement jugé recevable par l’administration
chargée de l'Environnement dans les conditions prévues par les Lois en Vigueur est
ouvert à la consultation du public pendant quarante cinq jour à compter de la décision du
Ministre chargé de l'Environnement portant sur la recevabilité dudit rapport. Pendant
cette période, l'administration chargée de l’Environnement tient à la disposition du public

Contrôle

L’Etat se réserve le droit d’apprécier, à l’occasion des opérations de surveillance
administrative prévues par la Législation Pétrolière et le présent Contrat, le respect par le
Contractant des recommandations et observations qu’il a formulées et de prononcer, le
cas échéant, les sanctions prévues par la réglementation en vigueur.

Obligations complémentaires

Le Contractant doit s'assurer que :

(a) ses employés et Sous-traitants ont une connaissance adéquate des mesures de

protection de l'Environnement qu’il conviendra de mettre en œuvre pendant la
réalisation des Opérations Pétrolières ;

(b) les contrats qu’il passe avec ses Sous-traitants pour les besoins des Opérations

Pétrolières contiennent les mesures prévues dans l'Etude d’Impact sur
l'Environnement.

85
36.8 Pollution préexistante

L'Etat garantit au Contractant qu'il n'encourra ni ne pourra être tenu d'aucune
responsabilité ni obligation au titre des dommages à l'Environnement et des pollutions

résultant d'activités menées dans toute Zone Contractuelle avant la date de délivrance de
l'Autorisation Exclusive de Recherche.

36.9 Périmètres classés ou protégés

La Zone Contractuelle de Recherche ne contient pas de périmètre faisant l'objet d'un
classement ou d'une protection particulière, au niveau national ou international. L'Etat

s'abstiendra de créer de tels périmètres sur les Zones Contractuelles pendant la durée du
Contrat.

Article 37. DES TRAVAUX D’ABANDON

871 Obligations de remise en état des sites

Sauf décision contraire de l’Etat, le Contractant s’engage, lors du retour, pour quelque
cause que ce soit, de tout ou partie de toute Zone Contractuelle dans le domaine public,
ou en cas de Travaux d’ Abandon réalisés pour des motifs techniques ou économiques :

(a) à retirer de la partie concernée de ladite Zone Contractuelle, selon les
dispositions d’un Plan d’Abandon, les équipements, installations, structures et
canalisations utilisés pour les Opérations Pétrolières, à l'exception de ceux
nécessaires au Contractant pour la réalisation d'Opérations Pétrolières afférentes

à tout autre Permis ou Autorisation délivré conformément à la Législation
Pétrolière ;

@) à exécuter les travaux de réhabilitation du site sur la partie concernée de la Zone

Contractuelle sur laquelle les Opérations Pétrolières du Contractant ont porté,

conformément à la réglementation en vigueur et aux normes et pratiques en

vigueur dans l’industrie pétrolière internationale. Il prend à cet effet, les mesures

nécessaires afin de prévenir les dommages à la vie humaine, aux biens et à
l'Environnement.

72 Programme de Travaux d'Abandon

372.1 Lorsque le Contractant estime qu’au total, cinquante pour cent (50%) des réserves

prouvées d’une Autorisation Exclusive d'Exploitation devraient avoir été produites au
cours de l'Année Civile qui suivra, il soumet à l’Etat, au plus tard le 31 août de |’ Année
Civile en cours, le programme de Travaux d’Abandon qu'il se propose de réaliser à
l'intérieur de la Zone Contractuelle d'Exploitation afférente à l’Autorisation Exclusive
d'Exploitation concernée, avec un plan de remise en état du site, un calendrier des travaux

prévus et une estimation détaillée de l’ensemble des coûts liés à ces Travaux d’Abandon.
37.22 Au plus tard le 31 août de chacune des Années Civiles suivantes, le Contractant présente à

l'Etat les modifications qu’il convient d’apporter à l'estimation des réserves restant à
exploiter et au coût des Travaux d’Abandon envisagés.

37.23 L'Etat dispose d’un délai de soixante (60) Jours pour transmettre ses recommandations ou

observations au Contractant.
De
A
Ÿ
86
373

37

37.32

37.4

374.1

37.42

Le silence gardé par l'Etat sur le projet de programme de Travaux d'Abandon présenté
par le Contractant, à l'expiration d’un délai de soixante (60) Jours à compter de sa
réception, vaut approbation dudit programme.

Le Contractant est tenu de prendre en considération les recommandations et observations
formulées, le cas échéant, par l'Etat, dans le cadre de la réalisation du programme des
Travaux d'Abandon, dans la mesure où lesdites recommandations et observations

correspondent aux pratiques généralement appliquées par

l'industrie pétrolière
internationale.

Provision pour Travaux d'Abandon

Le montant annuel de la provision pour Travaux d’Abandon doté par le Contractant à la

fin d’une Année Civile au titre de chaque Zone Contractuelle d'Exploitation est égal au
rapport entre :

(a) au numérateur :

o le coût estimé des Travaux d’Abandon, révisé conformément au

Paragraphe 37.2,

diminué du cumul des dotations aux provisions pour Travaux d° Abandon

afférents à la même Autorisation Exclusive d'Exploitation et effectuées

au cours des Années Civiles précédent celle pour laquelle la dotation est

calculée,

© le tout (coût estimé moins cumul des dotations) multiplié par la
production totale d’Hydrocarbures de la Zone Contractuelle

d'Exploitation de ladite Année Civile ;
() au dénominateur, le montant des réserves prouvées développées et restant à

produire au début de ladite Année Civile sur la Zone Contractuelle
d’Exploitation concernée.

Les provisions pour Travaux d’Abandon d’une Année Civile sont versées par le
Contractant, au plus tard le 31 mars de l’Année Civile qui suit, sur un compte ouvert au
nom du Contractant et de l'Etat, en Dollars auprès de la Banque des Etats de l’Afrique
Centrale, dans le cadre d’une convention de séquestre. Les intérêts produits par ce compte
à la fin d’une Année Civile, viendront en diminution des dotations aux provisions
annuelles ultérieures au titre des Travaux d'Abandon de la Zone Contractuelle concernée.

Exécution des Travaux d'Abandon

Le Contractant informe l’Etat de son intention de procéder aux Travaux d’Abandon sur
tout ou partie de toute Zone Contractuelle, au moins soixante (60) Jours avant la date

prévue pour le début desdits travaux. Cette information est accompagnée du programme
des Travaux d’Abandon concernés.

Lorsque les Travaux d'Abandon concernent des Puits de Développement ou de
Production, ces travaux comprennent trois phases principales :

(a) l'isolement du Réservoir de la surface et des différentes couches productrices ;
@) le traitement des annulaires entre les trains de cuvelage ;
(c) la découpe et le retrait des parties supérieures des trains de cuvelage.

i ‘
37.43

37.44

Le Contractant s'engage à conduire les Travaux d'Abandon du Puits de manière à
satisfaire les points suivants :

(a) le contrôle de l’écoulement et de l’échappement des Hydrocarbures ,
) la prévention de tout dommage aux strates avoisinantes :

(c) l'isolement des formations perméables, les unes des autres ;

(d) la prévention des possibilités de flux entre Réservoirs ;

(e) la prévention de la contamination des nappes aquifères.

L'Etat peut demander au Contractant d’interrompre les Travaux d’Abandon d’un Puits,
pour permettre la réintroduction d’un train de sonde dans la tête du Puits. Une telle
demande est faite au Contractant par notification en temps utile de l'Etat qui fixe
l’étendue d’une zone de sécurité autour du Puits. À l’achèvement de l’opération, le Puits
concerné devient la propriété de l’Etat qui en assume la responsabilité.
TITRE VI : DISPOSITIONS ÉCONOMIQUES

ET FISCALES

Article 38, DU BONUS DE SIGNATURE ET DU BONUS D'ATTRIBUTION D’UNE

AUTORISATION EXCLUSIVE D'EXPLOITATION - HONORAIRES
DU CONSEIL

38.1 Bonus de Signature

38.1.1 Le Contractant est tenu de verser à l'État un Bonus de Signature dont le
montant s'élève à vingt millions (20 000 000) de Dollars.

38.12 Le Bonus de Signature sera payé à l’État conformément au calendrier suivant:

(a) Un acompte d’un montant de dix millions (10 000 000) de Dollars sera payé par le Contractant par
virement bancaire au profit du Trésor Public dans les conditions prévues au Paragraphe 38.3 ci-après

au plus tard dans un délai de trente (30) jours à compter de la transmission au Contractant de la Loi
d’Approbation conformément à l'Article 58.1: l

(b) Le solde du Bonus de Signature, dont le montant s'élève à la somme de dix millions (10 000 000)

de Dollars, sera payé dans un délai maximum de soixante (60) jours à compter de la dernière
des deux dates suivantes:

* La date de la publication de la Loi d’Approbation au Journal Officiel:

* La date de la notification au Contractant de l’ Arrêté d’Attribution conformément aux stipulations de
l'Article 58.1.

38.2 Bonus d’Attribution d’une Autorisation d'Exploitation

Le Contractant est tenu de verser à l'Etat un Bonus de d’Attribution d’une Autorisation

d'Exploitation dont le montant s'élève à deux millions (2 000 000) de Dollars lors de
l'attribution de chaque Autorisation d'Exploitation.

Le Bonus d’Attribution d’une Autorisation d'Exploitation sera payé cinq (5) Jours après la

publication au Journal Officiel du Décret d'Octroi relatif à ladite Autorisation Exclusive
d'Exploitation.

38.3 Paiement

Le paiement du Bonus de Signature et des Bonus d’Attribution d’une Autorisation Exclusive
d'Exploitation est effectué en Dollars sur le compte du Trésor Public ouvert auprès de la
BEAC dont les coordonnées seront données par l'Etat au Contractant, en temps utile, et au
plus tard huit (8) Jours Ouvrables avant la date à laquelle doit être faite le paiement.
Article 39.

394

38,4 Traitement fiscal du Bonus de Signature

304.1 Le Bonus de Signature, le Bonus d’Attribution d’une Autorisation Exclusive

d'Exploitation et leur paiement est exempt de toute taxe (y compris de taxe sur le
chiffre d'affaires) et droits au Tchad.

384.1 Le Bonus de Signature et le Bonus d'Attribution d'une Autorisation Exclusive
d'Exploitation ne constituent pas des Coûts Pétroliers récupérables.

38.5 Honoraires du Conseil

38.5.1 Le Contractant s'engage à payer, pour le compte de l'Etat, les Honoraires du
Conseil dont le montant s'élève à la somme de un million six cent mille
(1.600.000) Dollars, conformément aux stipulations du contrat conclu entre

l'Etat et le Groupement constitué par les cabinets CAC et Drake & Bart
(ci-après désigné le “Conseil”) et annexé au Contrat.

38.52 Les Honoraires du Conseil seront payés dans un délai de trente (30) jours à
compter de la transmission au Contractant de la Loi d’Approbation
conformément à l'Article 58.1 par virement de la somme stipulée ci-dessus sur
le compte bancaire qui sera indiqué par le Conseil dans une correspondance
annexée au Contrat. Les Honoraires du Conseil constituent une condition
résolutoire du Contrat, conformément aux stipulations du Paragraphe 3.3. Les
Honoraires du Conseil ne constituent pas un Coût Pétrolier récupérable.

DE LA VALORISATION DES HYDROCARBURES
Prix du Marché Départ Champ

39.1.1 Pour la détermination du prix de vente du Pétrole Brut pris en considération pour
déterminer la valeur de la Redevance sur la Production, la valeur du Cost Oil et la valeur du

Profit Oil, un "Prix du Marché Départ Champ" sera calculé pour chaque Trimestre et pour
chaque Point de Livraison.

39.1.2 La détermination du Prix du Marché Départ Champ est effectuée par le Contractant
de la manière suivante :

(a) il déterminera en premier lieu, en retenant le Prix du Marché, la valeur des
quantités totales du Pétrole Brut de la Zone Contractuelle d'Exploitation vendues au
Point de Livraison donné par le Contractant au cours du Trimestre concerné ;

(b) il en soustraira les coûts supportés par le Contractant, au cours dudit Trimestre
pour le transport des quantités mentionnées à l'alinéa (a) du présent Paragraphe

39.1.2 au titre des Coûts de Transport, entre les Points de Mesurage et le Point
de Livraison donné ;

() il divisera le résultat ainsi obtenu par les quantités totales du Pétrole Brut de la
Zone Contractuelle d'Exploitation vendues par le Contractant au Point de
Livraison donné, au cours du Trimestre concerné.

39.13 Le Prix du Marché Départ Champ applicable aux opérations réalisées au cours d'un
Trimestre donné devra être communiqué à l'Etat dans un délai de quinze (15) Jours à
compter de la fixation du Prix du Marché se rapportant au Trimestre concerné. Le
Prix du Marché est fixé comme indiqué au Paragraphe 39.2.

90

jee

“
39.1.4

39.1.5

39.2

392.1

39.22

Les coûts de transport dont il est fait référence ci-dessus (les "Coûts de Transport")
comprendront tous frais de transport, de manutention, de stockage, de chargement et, le
cas échéant, de traitement, ainsi que tous autres frais, tarifs, taxes et autres charges, de
quelque nature qu'ils soient, supportés par le Contractant à l'occasion du transport du
Pétrole Brut depuis les Points de Mesurage jusqu'aux Points de Livraison, y compris les
frais exposés à l'occasion du transport à travers des états étrangers lorsque les Points de

Livraison sont situés à l'extérieur de la République du Tchad, et à l'exception des frais de
commercialisation du Pétrole Brut.

En cas de commercialisation de Gaz Naturel, l'Etat et le Contractant se concerteront pour
fixer le prix du Gaz Naturel conformément aux stipulations des Articles 16 et 17.

Prix du Marché

Le Prix du Marché est le prix de vente unitaire du Pétrole Brut au Point de Livraison
exprimé en Dollars par Baril déterminé conformément aux dispositions du présent
Paragraphe 39.2. Un Prix du Marché commun à l'ensemble des entités composant le

Contractant sera déterminé pour chaque Trimestre et pour chaque Autorisation Exclusive
d'Exploitation, pour chaque Point de Livraison.

En ce qui concerne les ventes à un Point de Livraison, les dispositions suivantes
s'appliquent :

Dans le cas où les ventes à des acheteurs indépendants représentent cinquante pour cent
(50%) ou plus des quantités de Pétrole Brut de la Zone Contractuelle d'Exploitation
vendues par le Contractant au cours d'un Trimestre considéré à un Point de Livraison
donné, le Prix du Marché applicable au cours de ce Trimestre sera égal à la moyenne
pondérée des prix obtenus au cours dudit Trimestre par le Contractant pour le Pétrole Brut

de la Zone Contractuelle dans les contrats de vente à des acheteurs indépendants audit
Point de Livraison.

Si les ventes à des acheteurs indépendants représentent moins de cinquante pour cent
(50%) des quantités de Pétrole Brut de la Zone Contractuelle d'Exploitation, vendus par le
Contractant au cours d'un Trimestre considéré à un Point de Livraison donné, le Prix du
Marché applicable au cours de ce Trimestre sera la moyenne pondérée :

(a) de la moyenne pondérée des prix obtenus auprès d'acheteurs indépendants au

cours du Trimestre en question, si au cours de ce Trimestre audit Point de

Livraison des ventes de Pétrole Brut de la Zone Contractuelle d'Exploitation

concernée ont effectivement été réalisées au profit d'acheteurs indépendants ;

{b) et de la moyenne des prix auxquels des Pétroles Bruts, de densité et de qualité
similaires à celles du Pétrole Brut de la Zone Contractuelle d'Exploitation, ont
été vendus au cours du Trimestre en question, dans des conditions commerciales
comparables aux ventes entre acheteurs et vendeurs indépendants. Les prix des
Pétroles Bruts de référence seront ajustés pour tenir compte des différences de
qualité, quantité, transport et conditions commerciales.

Pour les besoins du calcul de la moyenne pondérée mentionnée au début du présent
Paragraphe 39.22 le poids proportionnel de chacune des moyennes mentionnées aux
points (a) et (b) ci-dessus est déterminée comme suit :

© poids proportionnel de la moyenne visée au point (a) : le pourcentage en volume

que représentent les ventes faites au titre du point (a) dans le total des ventes du
VA
Lu

F |
L 9!

39.23

39.2.4

Pétrole Brut de la Zone Contractuelle pour le Trimestre en question audit Point de
Livraison ;

poids proportionnel de la moyenne visée au point (b): un (1) moins le poids
proportionnel de la moyenne visée au point (a).

A défaut de vente à des acheteurs indépendants au Point de Livraison donné, le Prix du
Marché applicable au cours du Trimestre audit Point de Livraison sera calculé uniquement
sur la base de la moyenne prévue au point (b) du présent Paragraphe 39.2.2.

Au sens du présent Article, les ventes à des acheteurs indépendants excluent les
transactions suivantes :

()

les ventes dans lesquelles l'acheteur est une Société Affiliée au vendeur, ainsi
que les ventes entre les entités composant le Contractant ;

les ventes sur le marché intérieur tchadien, y compris celles destinées à satisfaire

les besoins de la consommation intérieure en Pétrole Brut dans les conditions
prévues à l'Article 20 du présent Contrat ;

les ventes comportant une contrepartie autre qu'un paiement en devises, tels que
contrats d'échange, ventes d'Etat à Etat, et ventes motivées, en tout ou partie, par

des considérations autres que les pratiques économiques usuelles dans les ventes
de Pétrole Brut sur le marché international.

Le Prix du Marché est déterminé paritairement par le Contractant et l'Etat pour chaque
Trimestre et Point de Livraison, suivant les modalités prévues ci-après :

()

()

(ce)

Dans les trente (30) Jours qui suivent la fin de chaque Trimestre, l'Etat et le
Contractant se rencontrent afin de déterminer d'un commun accord et pour
chaque qualité de Pétrole Brut produit, le Prix du Marché pour le Trimestre
écoulé pour un Point de Livraison donné. A cette occasion, chaque Partie
soumet à l'autre toute information et tout élément pertinents se rapportant :

d'une part et de manière générale, à la situation et l'évolution

des prix de vente de l'ensemble des Pétroles Bruts vendus sur
les marchés internationaux ;

d'autre part et de manière spécifique, à la situation et
l'évolution des prix pratiqués sur ces marchés pour les
Pétroles Brut de qualités similaires au Pétrole Brut de la
Zone Contractuelle.

Si, au cours de cette réunion, un accord unanime ne peut être obtenu, les Parties
se rencontrent à nouveau en apportant toute information complémentaire utile

relative à l'évolution des prix des Pétroles Bruts de qualités similaires, afin

d'obtenir une décision unanime avant la fin du deuxième mois suivant la fin du
Trimestre considéré.

En cas de désaccord persistant des Parties sur la détermination du Prix du
Marché dans les quatre-vingt-dix (90) Jours suivant la fin du Trimestre, le
différend sera considéré comme un différend de nature technique que les Parties
pourront soumettre à la Procédure d'Expertise. L'expert devra déterminer le Prix
du Marché conformément aux stipulations de ce Paragraphe 39.2 et dans un
délai de trente (30) Jours à compter de sa nomination.
392,5

Article 40.

Article 41.

41.1

412

412.1

412.2

41.23

41.24

A

Pour les besoins de la gestion du Contrat, le Contractant utilisera en tant que de besoin un
Prix du Marché provisoire, qui sera le Prix du Marché le plus récent déterminé
paritairement pour chaque qualité de Pétrole Brut et qu'il appliquera jusqu'à la
détermination du Prix du Marché pour le Trimestre et le Point de Livraison concernés. Ce
prix provisoire est porté à la connaissance de l'Etat.

DE LA REDEVANCE SUR LA PRODUCTION

Le Contractant est tenu de verser à l'Etat une redevance sur la Production Nette des
Hydrocarbures dite "Redevance sur la Production", à un taux de :

(a) Quatorze virgule vingt cinq pour cent (14,25%) dans le cas du Pétrole Brut ; et
(b) cinq pour cent (5%) dans le cas du Gaz Naturel.

DE LA RECUPERATION DES COUTS PETROLIERS
Financement des Coûts Pétroliers |

Le Contractant assurera le financement de l'intégralité des Coûts Pétroliers.

Remboursement des Coûts Pétroliers

A l’effet du remboursement des Coûts Pétroliers, dès le démarrage de la production de
Pétrole Brut sur l’une quelconque des Zones Contractuelles d'Exploitation, le Contractant
aura le droit de récupérer les Coûts Pétroliers de l’ensemble des Zones Contractuelles en
recevant, chaque Année Civile, une quantité d'Hydrocarbures appelée "Cost Oil" dont la
valeur sera au plus égale à soixante-dix pour cent (70%) de: la Production Nette
d'Hydrocarbures nette de la Redevance sur la Production de l’ensemble des Zones
Contractuelles d'Exploitation résultant de la Zone Contractuelle de Recherche. La valeur

maximale du Cost Oil sera ci-après dénommée le Cost Stop de la Zone Contractuelle de
Recherche.

Si au cours d'une Année Civile, les Coûts Pétroliers non encore récupérés par le
Contractant dépassent la valeur de la quantité d'Hydrocarbures pouvant être retenue par
celui-ci telle qu'indiquée au Paragraphe 41.2.1, le surplus ne pouvant être récupéré dans

l'Année Civile sera reporté sur les Années Civiles suivantes jusqu'à récupération totale ou
expiration du présent Contrat

Les valeurs du Cost Oil seront déterminées en utilisant le Prix du Marché Départ Champ
pour chaque qualité d'Hydrocarbures.

Le remboursement des Coûts Pétroliers pour chaque Année Civile au titre de chaque Zone
Contractuelle d'Exploitation s'effectuera selon l'ordre de priorité des catégories suivantes :

(a) les coûts des Opérations d'Exploitation ;
@) les coûts des Opérations de Développement ;
(c)

les coûts des Opérations de Recherche de la Zone Contractuelle de Recherche à
condition qu'ils n'aient pas été inclus expressément dans les Coûts Pétroliers en
rapport avec une autre Zone Contractuelle d'Exploitation, étant précisé que ces
coûts incluent le Bonus de Signature dans la limite de vingt cinq pour cent

”

/ 93
(25%) de son montant conformément aux stipulations du Paragraphe 38.4.2 et le
montant total des Honoraires des Conseils ;

(4) les Provisions décidées pour la couverture des Travaux d'Abandon ou les coûts
effectivement supportés par le Contractant à l'occasion de l’exécution des
Travaux d'Abandon, dans la mesure où ces coûts ne sont pas couverts par la
provision pour Travaux d’Abandon récupérée au titre des Coûts Pétroliers en
application des stipulations du présent Article.

412.5 Dans chaque catégorie, les coûts seront récupérés selon la méthode du "premier entré,
premier sorti".

Article 42. DU PARTAGE DE LA PRODUCTION

42.1 Profit Oil
La Production Nette d'Hydrocarbures de chaque Zone Contractuelle d'Exploitation,
mesurée au Point de Livraison déduction faite de la Redevance sur la Production et de la
part prélevée au titre du Cost Oil déterminée conformément aux stipulations de l'Article
41 est appelée "Profit Oil" dans ce Contrat. Le Profit Oil est partagé entre l'Etat et le
Contractant conformément aux stipulations du Paragraphe 42.2.

422 Règles de partage du Profit Oil

4221

La détermination de la part revenant à chacune des Parties au titre du Profit Oil est
effectuée chaque Trimestre. Afin de déterminer cette part pour un Trimestre considéré, le
Contractant détermine, au plus tard trente (30) Jours à compter du début de ce Trimestre,

pour chaque Zone Contractuelle d'Exploitation, la valeur du Facteur-R dudit trimestre.
Cette valeur du Facteur-R correspond au rapport entre :

(a) d'une part, au numérateur :

le cumul de la valeur, au Prix du Marché Départ Champ applicable pour
chaque Trimestre depuis le début de la production, de la part de Pétrole
Brut et, le cas échéant, de la valeur de la part de Gaz Naturel revenant au
Contractant au titre du Cost-Oil et du Profit-Oil du Trimestre considéré,
depuis la date d'attribution de l'Autorisation Exclusive d'Exploitation

jusqu'au dernier Jour du Trimestre précédent le [rimestre pour lequel le
Facteur-R est déterminé ;

diminuée du cumul des coûts des Opérations d'Exploitation exposés par le
Contractant depuis la date d'attribution de l'Autorisation Exclusive
d'Exploitation jusqu'au dernier Jour du Trimestre précédent le Trimestre
pour lequel le Facteur-R est déterminé ;

(b) d'autre part, au dénominateur :

le cumul des coûts des Opérations de Développement de la Zone
Contractuelle d'Exploitation concernée, exposés par le Contractant depuis
la date d'attribution de l'Autorisation Exclusive d'Exploitation jusqu'au

dernier Jour du Trimestre précédent le Trimestre pour lequel le Facteur-R
est déterminé ;
. augmenté du cumul des coûts des Opérations de Recherche affectés,

conformément à l'Article 41 ci-dessus, à ladite Zone Contractuelle
d'Exploitation.

Pour le premier Trimestre à compter de la date de la production de la première tonne
d'Hydrocarbures, le Facteur-R sera considéré comme inférieur ou égal à 1.

4222 Le partage du Profit Oil entre l'Etat et le Contractant pour un Trimestre donné varie dans

les conditions décrites au tableau ci-dessous, en fonction de la valeur du Facteur-R

calculée conformément aux stipulations du Paragraphe 42.2.1 et communiquée à l'Etat au
plus tard trente (30) Jours après le début dudit Trimestre :

Facteur-R Inférieur ou Compris entre

Supérieur à3 |
égal à2 2et3

Part du Contractant 60% 50%

40%
dans le Profit Oil

Part de l’Etat dans le 40% 50%
| Profit Oil

Article 43. DE LA LIQUIDATION ET DU PAIEMENT DE LA REDEVANCE SUR

LA PRODUCTION ET DE LA PART DE PROFIT OIL REVENANT A
L'ETAT

43.1 Méthode de paiement de la Redevance sur la Production et du Tax Oil

La Redevance sur la Production et le Tax Oil seront payables, pour tout ou partie, soit en
espèces, soit en nature.

Le choix du mode de paiement de la Redevance sur la Production et du Tax Oil est notifié

au Contractant par l'Etat, au moins quatre-vingt-dix (90) Jours avant la date de la
production de la première tonne d'Hydrocarbures.

Ce choix demeurera valable aussi longtemps que le Contractant n'aura pas reçu de l'Etat

une nouvelle notification qui devra être faite avec un préavis d'au moins cent quatre-vingt
(180) Jours.

Si ce choix n'est pas notifié dans les délais impartis, la totalité de la Redevance sur la
Production et du Tax Oil sera versée en espèces.

432 Relevé de la production mensuelle

Au plus tard le quinze (15) de chaque mois, le Contractant notifiera à l'Etat, avec toutes

justifications utiles, un relevé de la production du mois précédent faisant ressortir les
informations suivantes :

(a) la Production Nette d'Hydrocarbures et les quantités d'Hydrocarbures utilisées

pour les Opérations Pétrolières (consommation propre) ;
f
43.3

433.1

43.32

(b) les caractéristiques techniques de chaque qualité des Hydrocarbures extraits ;

(c) les quantités d'Hydrocarbures affectées au paiement de la Redevance sur la
Production due à l'Etat mesurées au Point de Mesurage, que celle-ci soit payée
en espèces ou en nature ;

(d) les quantités d'Hydrocarbures délivrées aux Points de Livraison ;

(e) les quantités d'Hydrocarbures affectées au remboursement des Coûts Pétroliers
au titre du Cost Oil mesurées au Point de Livraison ;

@ les quantités d'Hydrocarbures affectées à chaque Partie au titre du partage du
Profit Oil mesurées au Point de Livraison, que la part revenant à l'Etat soit payée
en espèces ou en nature ;

(g)

le Volume de Remplissage, calculé selon les stipulations du Paragraphe 43.6.

Le relevé précisera séparément les quantités de Pétrole Brut et de Gaz Naturel et la

situation des quantités et valeurs de chacun de ces Hydrocarbures au début et à la fin du
mois concerné.

Paiement en espèces de la Redevance sur la Production et du Tax Oil

Lorsque la Redevance sur la Production et la part de Profit Oil revenant à l'Etat sont
perçues en espèces, elles sont liquidées

mensuellement, à titre provisoire, et
trimestriellement, à titre définitif.

Le Contractant versera le montant provisoire de la Redevance sur la Production, dans les

dix (10) Jours suivant la notification du relevé mentionné au Paragraphe 43.2, sur la base

des quantités précisées aux alinéas (c) et (g) du Paragraphe 43.2, multipliées par le Prix du
Marché Départ Champ.

Le Contractant versera le montant provisoire de la part de Tax Oil dans les dix (10) Jours
suivant la notification du relevé mentionné au Paragraphe 43.2, sur la base :

(a) des quantités précisées à l'alinéa (f) du Paragraphe 43.2, multipliées par le Prix
du Marché Départ Champ ; et

@) de la valeur du Facteur-R.

Dans le cas spécifique du Pétrole Brut :

. dans l'attente du calcul du Prix du Marché Départ Champ pour un

Trimestre donné, la Redevance sur la Production et la part de Profit
Oil revenant à l'Etat dues à titre provisoire, conformément à l'alinéa
(a) du présent Paragraphe 43.3.2, seront payées sur la base d'un
Prix du Marché Départ Champ provisoire correspondant au Prix du

Marché Départ Champ le plus récent arrêté conformément au
Paragraphe 39.2;

suite à la notification à l'Etat du calcul du Prix du Marché Départ
Champ pour le Trimestre considéré, le Contractant notifie à l'Etat
l'état définitif de liquidation de la Redevance sur la Production et la
part de Profit Oil revenant à l'Etat, déduction faite des sommes
” versées à titre provisionnel. Si le solde, après liquidation, de l'un de

€
43.4

43.5

ces droits révèle un trop perçu au profit de l'Etat, son montant est
imputé au droit ultérieur identique, jusqu'à épuisement. Si le solde
après liquidation d'un de ces droits révèle un moins perçu au
détriment de l'Etat, le Contractant en effectue le versement dans les

quinze (15) Jours qui suivent la date de notification à l'Etat de l'état
définitif de liquidation.

Paiement en nature de la Redevance sur la Production et du Tax Oil

Lorsque la Redevance sur la Production est perçue en nature, le Contractant met à la
disposition de l'Etat, aux Points de Mesurage, les quantités de Pétrole Brut dues au titre de
cette Redevance sur la Production. L'Etat peut demander à ce que lesdites quantités soient
mises à sa disposition à un Point de Livraison, si celui-ci est un des Points de Livraison
usuels du Contractant. Dans ce cas et si l’Etat le demande, le Contractant transportera et
livrera lesdites quantités à l'Etat. L'Etat supporte les Coûts de Transport calculés comme
indiqué au Paragraphe 39.1.4, relativement à ces quantités.

Lorsque le Tax Oil est perçu en nature, le Contractant met à la disposition de l'Etat, aux
Points de Livraison, les quantités de Pétrole Brut dues au titre dudit Tax Oil revenant à
PEtat.

Sauf accord contraire des Parties et sous réserve des dispositions du Paragraphe 18.7, les

quantités mentionnées au présent Paragraphe 43.4 sont mises à la disposition de l'Etat sur
une base mensuelle.

Relevé Trimestriel

Aux fins d'application du présent Article et des Articles 39, 40, 41, 42 le Contractant
préparera et transmettra à l'Etat, au plus tard trente (30) Jours après la fin de chaque

Trimestre, un état contenant les calculs de la valeur de la production totale du Trimestre
précédent.

Cet état contiendra, pour le Trimestre considéré, les informations suivantes :
(a) la Production Nette de Pétrole Brut ;

les quantités de Pétrole Brut utilisées pour les Opérations

Pétrolières
(consommation propre) ;

(c) les quantités de Pétrole Brut vendues pour satisfaire les besoins de la
consommation intérieure ;

(d) les quantités de Pétrole Brut vendues par le Contractant aux personnes autres
que des acheteurs indépendants, tels que définis au Paragraphe 39.2, ainsi que
les prix pratiqués et les recettes réalisées, pour chacune de ces quantités
vendues ;

(e) les quantités de Pétrole Brut vendues par le Contractant aux acheteurs
indépendants, tels que définis au Paragraphe 39.2, ainsi que les prix pratiqués et
les recettes réalisées pour chacune de ces quantités ;

(@]

la quantité et la valeur du Pétrole Brut en inventaire à la fin du Trimestre qui
précède le Trimestre concerné ;

je

97
(@) la quantité et la valeur du Pétrole Brut en inventaire à la fin du Trimestre
concerné ;

@)

toute information en possession du Contractant concernant le prix des Pétroles
Bruts de qualités similaires, vendus sur les marchés internationaux

Cet état fournira, le cas échéant, les mêmes informations en ce qui concerne le Gaz
Naturel,

43.6 Remplissage
Le Contractant ne commencera à payer la Redevance sur la Production sur ces dites
quantités qu’à compter du remplissage du Système de Transport des Hydrocarbures par
Canalisations. Le Système de Transport des Hydrocarbures par Canalisations sera
présumé rempli une fois pour toutes dès que du Pétrole Brut s’écoulera au Point de
Livraison. Le volume nécessaire au remplissage du Système de Transport des
Hydrocarbures par Canalisations (le "Volume de Remplissage") sera indiqué dans le
relevé de la production mensuelle prévu au Paragraphe 43.2 correspondant au mois au
cours duquel le Système de Transport des Hydrocarbures par Canalisations sera réputé
rempli.
Article 44, DES ENGAGEMENTS LIES A LA FORMATION DES AGENTS DU
MINISTERE CHARGE DES HYDROCARBURES ET A LA
PROMOTION DE L'EMPLOI
44.1 Contribution du Contractant à la formation et au perfectionnement

Le Contractant contribuera à la formation et au perfectionnement des agents du Ministère

chargé des Hydrocarbures et à la promotion de l'emploi suivant les modalités ci-après :

(a) à compter de l'entrée en vigueur du Contrat, le Contractant s'engage à supporter,
pour chaque Année Civile (et au pro rata des mois, pour l'Année Civile au cours
de laquelle le Contrat entre en vigueur et pour celle au cours de laquelle
l'Autorisation Exclusive de Recherche prend fin) et jusqu’à la fin de
l'Autorisation Exclusive de Recherche, des dépenses à concurrence de deux cent
cinquante mille (250 000) Dollars au titre du plan annuel de formation et de
promotion de l’emploi ;

() dès l'octroi au Contractant de toute Autorisation Exclusive d'Exploitation le
Contractant s'engage à supporter, pour chaque Année Civile (et au pro rata des
mois, pour l'Année Civile au cours de laquelle l'Autorisation Exclusive
d'Exploitation est octroyée et pour celle au cours de laquelle cette même
autorisation prend fin) et par Zone Contractuelle d'Exploitation, des dépenses à
concurrence de cinq cent mille (500 000) Dollars au titre du plan annuel de
formation et de promotion de l'emploi.

44.2

Modalités de contribution

A la demande du Ministère chargé des Hydrocarbures, le Contractant paiera les dépenses
mentionnées au Paragraphe 44.1, soit à l'Etat, soit directement aux prestataires chargés
par l'Etat de réaliser tout ou partie du plan annuel de formation et des actions de
promotion. Les paiements correspondants s'effectuent sur une base trimestrielle, sauf
accord particulier entre les Parties. Les dépenses prévues au Paragraphe 44.1 constituent

des Coûts Pétroliers récupérables. J (

98
Article 45.

DE LA REDEVANCE SUPERFICIAIRE

45.1 Barème de Ja taxe superficiaire
Le Contractant est soumis au-paiement d'une redevance superficiaire annuelle calculée
selon le barème ci-après (en Dollars ) :
(a) Autorisation Exclusive de Recherche :
+ première période de validité: 1 Dollar/km”/an
+ deuxième période de validité: 5 Dollars/km?/an
+ prorogation: 10 Dollars/km*/an
b) Autorisation Exclusive d'Exploitation £
+ première période de validité: 100 Dollars/km’/an
+ deuxième période de validité: 150 Dollars/km?/an
(c) Autorisation de Transport Intérieur :
+ période de validité : . 45 Dollars/km?/an
452 Liquidation et recouvrement
La redevance superficiaire est liquidée annuellement et d'avance sur la base de la situation
au ler janvier de l'année en cours. Elle est payée au Trésor Public au plus tard le 31 mars
de l'année concernée.
La redevance superficiaire ne constitue pas un Coût Pétrolier récupérable.
Article 46. DU PRELEVEMENT EXCEPTIONNEL SUR LES PLUS-VALUES DE
CESSION D'ELEMENTS D'ACTIFS
46.1

Principe de l'imposition

Le Contractant et chacune des entités le composant n'est soumis au paiement d'aucun
impôt direct sur les bénéfices à raison de ses Opérations de Recherche et d'Exploitation en
plus de la Redevance sur la Production et du Tax Oil. Toutefois, par exception à ce
principe, les plus-values résultant de la cession d'éléments d'actifs relatifs à l’Autorisation
Exclusive de Recherche, réalisées par le Contractant ou toute entité le constituant (le
"Cédant"), sont soumises à un prélèvement exceptionnel de vingt-cinq pour cent (25%)

46.3

46.3.1

46.32

463.3

46.4

46.5

46.5.1

payable par le Cédant, dans les conditions du présent Article. Le prélèvement
exceptionnel prévu au présent Article 46 ne s'applique pas aux cessions d’éléments

d'actifs relatifs à une Autorisation Exclusive d'Exploitation découlant de l’Autorisation
Exclusive de Recherche susvisée.

Cessions taxables

Les cessions d'éléments d'actifs taxables sont exclusivement constituées par les cessions
directes de droits et obligations réalisées par les Cédants :

(a) soit dans l'Autorisation Exclusive de Recherche ,

@)

soit dans le présent Contrat en relation avec l'Autorisation Exclusive de
Recherche.

Ces cessions sont ci-après désignées les "Cessions d'Eléments d'Actif".

Détermination de la plus-value taxable

La base du prélèvement exceptionnel est la différence entre :
(a) le prix de Cession d'Eléments d'Actif d'une part, et
@) le prix de revient des Eléments d'Actif concernés.

Le prix de cession est constitué par le prix effectivement perçu, en espèce ou en nature,

déduction faite de tout remboursement d'avances, au titre de l’Elément d’Actif concerné
par la Cession, au Contractant.

Le prix de revient des Eléments d'Actifs concernés est constitué par :
(a) les Coûts Pétroliers non encore récupérés ;

(b) augmentés des éléments d'actifs incorporels non valorisés dans lesdits coûts à la
date de la cession, incluant l'ensemble des coûts pour aboutir à la signature du
Contrat et relatifs à l'attribution d'une Autorisation, notamment le montant du

Bonus de Signature et le cas échéant des bonus d’Attribution d’une Autorisation
Exclusive d'Exploitation.

Liquidation du prélèvement

Le prélèvement est dû par le Cédant dans les trente (30) Jours suivant l'octroi de
l'autorisation de cession. La Cession d'Eléments d'Actifs concernée ne prend effet qu'à
compter du dépôt par le Cédant d'une déclaration relative à la plus value de Cession
d'Eléments d'Actif accompagnée, le cas échéant, du paiement du prélèvement
exceptionnel sur la plus-value correspondante.

Cessions entre Sociétés Affiliées

Nonobstant toute disposition contraire, le prélèvement exceptionnel sur les plus values de
Cession d'Eléments d’Actifs fait l’objet de modalités spécifiques lorsque une entité
composant le Contractant cède tout ou partie des éléments d'actifs relatif à une
Autorisation à un Cessionnaire de droit tchadien qui lui est affilié (le "Cessionnaire
Affilié"). Au sens du présent Paragraphe 46.5, est considéré comme Cessionnaire Affilié :

ni LT

100
46.5.2

46.53

46.54

46.5.5

46.5.6

@)

d'une part, toute société ayant directement ou indirectement le Contrôle du
Cédant ou étant directement ou indirectement sous le Contrôle dudit Cédant ;
@) d'autre part, toute société ou autre personne morale directement ou
indirectement sous le Contrôle d'une société ou de toute autre personne morale
ayant directément ou indirectement le Contrôle dudit Cédant

Les plus-values de Cessions d’Eléments d’Actifs réalisées au profit de tout Cessionnaire
Affilié bénéficient d’un sursis d'imposition au titre du prélèvement exceptionnel, sous
réserve de l'accomplissement des formalités prévues au Paragraphe 46.54.

Le sursis d'imposition est levé et le prélèvement exceptionnel devient exigible à compter

de la date de la Cession des Eléments d’Actifs concernés à tout Cessionnaire autre qu’un
Cessionnaire Affilié.

Lors de la Cession d’Eléments d’Actif à un Cessionnaire Affilié, le Cédant calcule la plus-
value conformément aux stipulations du Paragraphe 46.3.

La Cession d’Eléments d'Actifs concernée ne prend effet qu'à compter du dépôt par le
Cédant d'une déclaration relative à la plus value ou moins value de Cession d'Eléments
d'Actif et du dépôt par le Cessionnaire Affilié d’un engagement conjoint et solidaire avec
le Cédant d'acquitter, s’il y a lieu, le prélèvement exceptionnel sur la plus-value réalisée,

le cas échéant, par le Cédant, à compter de la date d’exigibilité de cette plus-value
conformément au Paragraphe 46.53.

En cas de Cessions des Eléments d’Actifs successives à des Cessionnaires Affiliés, pour
chaque opération de cession, la base du prélèvement exceptionnel, qu’il conviendra

d’indiquer dans les déclarations visées au deuxième alinéa du Paragraphe 46.54,
correspondra à :

(a) la plus-value (nette de toute moins value) en sursis d'imposition à la date de
l'opération de Cession des Eléments d’Actifs concernée ;

() augmentée de la plus-value ou diminuée de la moins-value réalisée à l’occasion
de l’opération de Cession des Eléments d’ Actifs concernée.

Les stipulations du Paragraphe 46.52et celles du deuxième alinéa du Paragraphe
46.5.4s’appliquent aux Cession d’Eléments d’Actifs décrites au Paragraphe 46.5.5.

Lorsque le Cessionnaire Affilié procède à la Cession d’Eléments d'Actif à un

Cessionnaire, autre qu’un Cessionnaire Affilié, il détermine la base du prélèvement
exceptionnel qui est égale à :

(a) la plus-value (nette de toute moins value) en sursis d’imposition à la date de
l'opération de Cession des Eléments d’Actifs concernée ;
() augmentée de la plus-value ou diminuée de la moins-value déterminée

conformément aux stipulations du Paragraphe 46.3pour la Cession d’Eléments
d’Actifs concernée.

La base du prélèvement exceptionnel ainsi déterminée est soumise au prélèvement
exceptionnel de vingt-cinq pour cent (25%) visé au Paragraphe 46.1 payable par le

Cessionnäire Affilié ayant la qualité de dernier Cédant conformément aux stipulations du
Paragraphe 46.4.

p. LE

l
Article 47. AUTRES DISPOSITIONS FISCALES

47.1

47.1.1

47.12

ARTS

472

472.1

Exonération générale d'imposition

A l'exclusion des droits fixes, du prélèvement exceptionnel sur les plus-values de Cession
d'Eléments d’Actifs tel que défini à l'Article 46, de la Redevance sur la Production, de la
redevance superficiaire telle que définie à l'Article 45, de la part de Profit Oil revenant à
l'Etat, des droits de timbre et d’enregistrement (sauf exception prévue dans le Contrat), et

des stipulations du Paragraphe 47.4, chaque entité composant le Contractant est exonérée
de tous impôts, retenues, droits, taxes et autres contributions obligatoires :

(a) soit à raison des activités réalisées en application du présent Contrat ;
@) soit à raison des paiements reçus ou effectués dans le cadre de l'exécution de ce
Contrat.

Cette exonération générale d'impôts, droits, taxes et autres contributions obligatoires
couvre, notamment, sans que cette liste ne soit exhaustive :

(a) l'impôt minimum forfaitaire ou son équivalent ;
{b) la taxe d'apprentissage ;

(c) la contribution des patentes ;

(d) l'impôt direct sur les bénéfices ;

(e) l'impôt sur les distributions de bénéfices ;

(Q)

les impôts et taxes de quelque nature que ce soit sur les intérêts et autres produits

des sommes empruntées par le Contractant pour les besoins des Opérations
Pétrolières ;

(g) les droits d'enregistrement consécutifs à la constitution des sociétés et aux
augmentations de capital ;

(h) la taxe immobilière sur les biens des personnes morales et tous autres impôts

fonciers à l'exception de ceux exigibles sur les immeubles à usage d'habitation.

Les exonérations visées au présent Article ne s'appliquent pas toutefois aux redevances
pour services rendus. Au sens du présent Paragraphe, l’on entend par redevances pour
services rendus l’ensemble des prestations fournies au Titulaire par les administrations

publiques et autres services publics administratifs ou à caractère industriel et commercial,
moyennant paiement d’un prix.

Impôt sur les bénéfices

La part de Profit Oil revenant à l’Etat au titre du Tax Oil est l'équivalent de l'impôt sur les
bénéfices de chaque entité composant le Contractant provenant des activités réalisées en
application du présent Contrat, en proportion de la participation de chaque entité dans
l’Autorisation Exclusive d'Exploitation concernée. Les déclarations fiscales sont établies
en Dollars et en Francs CFA et fournies par chaque entité composant le Contractant. Les

quitus fiscaux correspondants établis au nom de chaque entité leur seront remis par
l'administration fiscale tchadienne.

4722

47.3

47.4

Les dispositions du présent Paragraphe 47.2.1 s'appliquent séparément à chaque entité

composant le Contractant pour l’ensemble des Opérations Pétrolières réalisés au titre du
présent Contrat.

Les bénéfices nets, tel que défini dans le Code Général des Impôts, que chaque entité
composant le Contractant retire de l'ensemble de ses opérations réalisées sur le territoire
de la République du Tchad autres que celles couvertes par le présent Contrat ou y

relatives, sont imposables d'après les règles de droit commun et doivent faire l’objet d'une
comptabilité séparée de celle des Opérations Pétrolières.

Taxes sur le chiffre d'affaires

Les fournitures de biens et les prestations de services de toutes natures, y compris les
études, qui se rapportent directement à l'exécution des Opérations Pétrolières ou à la mise
en place d’un Système de Transport des Hydrocarbures par Canalisations, sont exonérées
de toute taxation sur le chiffre d'affaires, de la taxe sur la valeur ajoutée et de toutes taxes
assimilées (y compris toute taxe sur les opérations financières). Les Sous-traitants du
Contractant bénéficient des exonérations prévues au présent Paragraphe 47.3.

Une liste des fournitures de biens et des-prestations de services pouvant bénéficier de ces
exonérations est jointe en Annexe E. Cette liste est révisée en cas de besoin à la demande
de l'une ou de l'autre des Parties, sous réserve des droits acquis du Contractant, pour tenir

compte des évolutions techniques et pour assurer l'application du principe général visé au
précédent alinéa.

Le bénéfice des exonérations prévues au présent Paragraphe 47.3 est subordonné à
l’accomplissement par le Contractant et les Sous-traitants des formalités prévues par le
droit commun en matière d'exonération de taxes sur le chiffre d’affaires.

Retenue à la source

Le Contractant et chaque entité composant le Contractant demeurent soumis à toutes les
obligations d’assiette et de paiement relatives aux impôts et taxes prélevés à la source
pour le compte du Trésor Public et concernant notamment (i) les impôts cédulaires sur les
traitements et salaires et (ii) les retenues à la source sur les rémunérations versées à des
personnes physiques ou morales domiciliées à l'étranger en raison de services rendus par
ces dernières sur le territoire tchadien. Cette retenue à la source porte notamment sur les
prestations de service suivantes lorsque ces prestations sont rendues au Tchad et dans la
mesure seulement où une telle retenue doit être pratiquée selon les Lois en Vigueur:
l'assistance technique, financière et comptable, la quote-part des frais de siège se
rapportant aux opérations faites en République du Tchad, la location d'équipements, de
matériels, la fourniture d'informations d'ordre industriel, commercial, scientifique et
technique et toutes prestations de services rendues au Contractant par ses Sous-traitants et
Sociétés Affiliées. Pour l'application des stipulations du présent Article, les notions

d'assistance technique, financière et comptable, ainsi que celle de frais de siège sont celles
consacrées par le droit commun.

Il est précisé, à cet égard, que, les intérêts servis aux Prêteurs dépourvus de domicile
fiscal en République du Tchad ne sont pas soumis à la retenue à la source prévue au
présent Paragraphe. De même, en raison de l'exemption générale visée au Paragraphe
47.1, les sommes versées à titre de dividendes ou autres distributions (y compris
versement en comptes courants) aux Actionnaires du Contractant et des entités qui le

composent, domiciliés à l'étranger sont exempts de tous impôts, retenues, droits, taxes et
autres contributions obligatoires.

ï ac ar ses Actionnaires eu
Les sommes prêtées ou mises à la disposition du Contractant par ses En .
Sociétés Affiliées notamment dans le cadre de conventions de compi ru
également exempts de tous impôts, retenues, droits, taxes et autres
obligatoires.

Article 48. DISPOSITIONS DOUANIERES

48.1

48.2

48.3

48.4

48.5

Exonérations dans le cadre d'une Autorisation Exclusive de Recherche

Sont admis en franchise de tous droits et taxes d’entrée, y compris toute taxe sur le chiffre
d’affaires, à l'exception de la Redevance Statistique et de la TCI, à Mocession de leur
importation, les produits, matériels, matériaux, machines et équipements, tels qu indiqués
en Annexe E (bis) et destinés, directement, exclusivement et à titre définitif, aux

Opérations Pétrolières effectuées dans le cadre d'une Autorisation Exclusive de
Recherche

Exonérations dans le cadre d'une Autorisation Exclusive d'Exploitation

Les produits, matériels, matériaux, machines et équipements tels qu'indiqués en Annexe
E (bis) et destinés, directement, exclusivement et à titre définitif aux Opérations
Pétrolières effectuées dans le cadre d’une Autorisation Exclusive d'Exploitation sont, à
l'occasion de leur importation, exonérés de tous droits et taxes d’entrée, y compris toute
taxe sur le chiffre d’affaires, à l’exception de la Redevance Statistique et de la TCI,
pendant les cinq (5) premières années qui suivent l’octroi de cette Autorisation.

Au-delà de la période de cinq (5) ans visée à l'alinéa précédent, les importations nouvelles
de produits, matériels, matériaux, machines et équipements (importations qui étaient
précédemment exonérées) sont soumises au régime de droit commun.

Stocks de pièces détachées

Les exonérations prévues aux Paragraphes 48.1 et 48.2 ci-dessus s'étendent aux
fournitures, pièces détachées et parties de pièces détachées destinées aux produits,

matériels, matériaux, machines et équipements liés directement, exclusivement et à titre
définitif aux Opérations Pétrolières.

Liste

La liste des produits, matériels, matériaux, machines et équipements ainsi que les
fournitures, pièces détachées et parties de pièces détachées s’y rattachant, exonérés en
vertu des dispositions du présent Article est jointe en Annexe E. Cette liste est révisée en
cas de besoin, à la demande de l'une ou de l'autre des Parties, sous réserve des droits

acquis du Contractant, pour tenir compte des évolutions techniques et pour assurer
l'application du principe général visé aux Paragraphes 48.1 à 48.3.

Régime d'admission temporaire

Les produits, matériels, matériaux, machines et équipements, importés en République du
Tchad, affectés aux Opérations Pétrolières et destinés à être réexportés en l'état ou après
avoir subi une transformation sont placés sous un régime suspensif de tous droits et taxes
d'entrée, y compris les taxes sur le chiffre d'affaires, la Redevance Statistique et la TCI,
pendant toute la durée de leur séjour sur le territoire de la République du Tchad.

JD pa

104

48.6

48.7

48.7.1

48.72

48.73

48.7.4

48.75

La réexportation des produits, matériels, matériaux, machines et équipements

susmentionnés, conformément aux dispositions régissant le régime suspensif dont ils
bénéficient, ne donne lieu au paiement d’aucun droit de sortie ou redevance.

Les véhicules automobiles utilisés exclusivement sur la Zone Contractuelle sont importés
sous le régime de l'ATS. La redevance statistique et la TCI restent dues pour les véhicules
admis suivant le régime l’ATS conformément au présent alinéa.

Bénéfice de l'exonération

Les exonérations et régimes suspensifs prévus au présent Article s'appliquent également
aux Sous-traitants.

Formalités douanières

Pour le bénéfice des exonérations de droits de douanes, de redevances et de taxes d'entrée
prévues au présent Article, le Contractant et chaque Sous-traitant remplissent, chacun
pour ce qui le concerne, le certificat d'exonération des taxes perçues en douane.

Les certificats d'exonération remplis par les Sous-traitants doivent être préalablement
visés par le Contractant.

Chaque certificat doit être établi en six (6) exemplaires. Il précise, pour chacun des biens
qui y figurent :

(a)

la nature, les quantités et la valeur prévisionnelles des achats de biens ;

()

les références ou la rubrique correspondante de la liste mentionnée au
Paragraphe 48.4.

Le certificat d'exonération mentionné au Paragraphe 48.7.1, est visé conjointement par les
services compétents du Ministère chargé des Hydrocarbures et du Ministère chargé des

Finances, dans un délai de quinze (15) Jours à compter de la réception de ce certificat
d'exonération par le Ministère chargé des Hydrocarbures.

Le Ministre chargé des Hydrocarbures ou ie Ministre des Finances peut demander, dans le
délai de quinze (15) Jours mentionné à l'alinéa ci-dessus, que ledit certificat soit modifié
afin de respecter la liste mentionnée au Paragraphe 48.4.

A défaut des visas mentionnés au présent Paragraphe 48.7.4, le certificat d’exonération
présenté par le Contractant ou le Sous-Traitant est considéré comme rejetée.

Le bénéfice du régime suspensif de droits est, de plus, subordonné au dépôt par le
Contractant ou le Sous-traitant, concomitamment à la remise du certificat d'exonération
mentionnée au Paragraphe 48.7.1, d’un engagement écrit :

(a) d'utiliser les produits, matériels, matériaux, machines et équipements ainsi que
les fournitures, pièces détachées et parties de pièces détachées destinées aux

matériels, machines et équipements pour la réalisation des Opérations
Pétrolières ;

() de réexporter les équipements, matériels, matériaux, machines, engins spéciaux
ou non, outillages et appareils concernés aussitôt que seront réalisés les travaux,

le chantier ou l'objet pour lesquels ils ont été introduits en République du
Tchad,

274

‘ 195

48.8

48.9

48.10

48.11

48.12

(c) de détruire après avis et sous le contrôle de l'administration des douanes, les

équipements, matériels, matériaux, machines, engins spéciaux ou non, outillages
et appareils concernés au cas où ces derniers ne seraient plus susceptibles d'être
réutilisés ;
(d) de déclarer auprès de l'administration des douanes pour la perception éventuelle
de droits, les cas de mise en consommation sur le marché local ou d'affectation à
d’autres fins que la réalisation des Opérations Pétrolières, des équipements,
matériels, matériaux, machines, engins spéciaux ou non, outillages et appareils
préalablement importés sous le régime suspensif des droits.

Le non respect des engagements souscrits conformément aux stipulations du présent
Paragraphe 48.7.5, entraîne la déchéance des avantages accordés, la liquidation et le
recouvrement par les autorités compétentes des droits dus, sans préjudices des sanctions

et pénalités prévues par la réglementation fiscale et douanière en vigueur en République
du Tchad.

Mise à la consommation

En cas d'utilisation des biens ayant bénéficié d'exonérations douanières conformément
aux dispositions du présent Contrat à des fins autres que les Opérations Pétrolières, ou de
cession de ces biens à un tiers, le Contractant ou le Sous-traitant est tenu d'acquitter le
montant des droits et taxes prévus par la réglementation douanière en vigueur sur la base

de leur valeur résiduelle arrêtée en accord avec l'administration des douanes à la date de
déclaration de mise à la consommation.

Toutefois, le transfert à !

Etat à titre gratuit des biens mentionnés présent Paragraphe 48.8
ou leur éventuelle cession après transfert à l'Etat ne sera pas considéré comme une mise à

la consommation sur le marché local et ne donnera lieu au paiement d’aucun droit de
douane ou redevance ni d’aucun droit de mutation.

Personnel expatrié

Le personnel expatrié employé par le Contractant et ses Sous-traitants et résidant en
République du Tchad bénéficiera de la franchise des droits et taxes grevant l’importation

de ses effets et objets personnels en cours d'usage. La réexportation des dits biens est faite
en franchise de tout droit de sortie ou redevance.

Régime applicable aux Hydrocarbures

La part des Hydrocarbures revenant au Contractant au titre du présent Contrat est exportée
en franchise de tout droit de sortie ou redevance.

Régime de droit commun

Sont soumises au régime de droit commun, toutes les importations autres que celles
bénéficiant de l'un des régimes spéciaux prévus au présent Article.

Facilitation des procédures d'importation et d'exportation

Les importations et exportations sont assujetties à toutes les formalités requises par
PAdministration des Douanes. Toutefois, à la demande du Contractant, d'une des entités
le composant ou des Sous-traitants, et sur proposition du Ministre chargé des
Hydrocarbures, le Ministre chargé des Finances peut, en tant que de besoin, prendre
toutes mesures de nature à accélérer les procédures d'importation ou d’exportation

LE
Article 49. DE LA COMPTABILITÉ

49.1

49.2

Article 50, DU REGIME DES CHANGES

50.1

50.2

Procédure comptable

Le Contractant tient sa comptabilité conformément aux dispositions de la procédure
comptable faisant l’objet de l Annexe B.

Comptabilité en Dollars

Chaque entité composant le Contractant est autorisée à tenir sa comptabilité en Dollars et
à libeller son capital social dans la même monnaie. De même tous les comptes, livres,
relevés et rapports sur la comptabilité des Coûts Pétroliers seront préparés en français et
libellés en Dollars. Les déclarations fiscales annuelles des résultats sont établies en
Dollars. Toutefois, il est également remis à l'administration fiscale, à titre informatif, des
déclarations annuelles exprimées en Francs CFA. Dans ce cas, les montants figurant dans
la déclaration sont convertis en utilisant le taux de change du Jour de clôture de l’Exercice
Fiscal concerné. Seules les déclarations fiscales établies en Dollars feront foi.

Application de la réglementation des changes

Chaque entité composant le Contractant est soumise à la réglementation des changes en
vigueur en République du Tchad, sous réserve des dispositions du présent Article.

Dérogations à la réglementation des changes applicable au Contractant

Chaque entité composant le Contractant, les Sous-traitants et les Prêteurs bénéficient des
garanties et dérogations suivantes pendant la durée de validité du présent Contrat :

(a) le droit de posséder un ou plusieurs comptes bancaires en Francs CFA ou en
devises en République du Tchad et à l'étranger ;

@)

le droit de transférer et de conserver librement à l’étranger les recettes des ventes
d’Hydrocarbures réalisées en République du Tchad, les dividendes et les

produits de capitaux investis, ainsi que le produit de la liquidation ou de la
réalisation de ses avoirs ;

(c) le droit d’encaisser et de conserver librement à l'étranger les fonds acquis ou
empruntés à l'étranger, y compris les recettes provenant des ventes de sa quote-
part de production, et d’en disposer librement, dans la limite des montants

excédants ses obligations fiscales et ses besoins locaux pour les Opérations
Pétrolières :

(d) le droit de payer directement à l'étranger à partir de ses comptes étrangers les

Fournisseurs, Sous-traitants, Prêteurs ou autres prestataires ou fournisseurs de

biens et de services nécessaires à la conduite des Opérations Pétrolières, non-
résidents

107
Garanties de change au profit du personnel étranger

Il est garanti au personnel étranger résidant en République du Tchad et employé par toute
entité composant le Contractant ou les Sous-traitants, la libre conversion et le libre
transfert, dans son pays d'origine, de tout ou partie des sommes qui lui sont dues, sous
réserve qu'il se soit açquitté de ses impôts et cotisations diverses conformément à la
législation et à la réglementation en vigueur en République du Tchad.

50.4 Obligations déclaratives

Le régime de change dérogatoire prévu au présent Article ne dispense pas les

bénéficiaires de ce régime d'accomplir les obligations déclaratives prévues par la
Législation Applicable.

Chaque entité composant le Contractant est tenu de transmettre trimestriellement à l'Etat,
l’ensemble des informations relatives aux mouvements de capitaux et paiements effectués

par lui, nécessaires à la tenue des comptes de la nation en matière de balance des
paiements et :

(a) provenant de la République du Tchad et à destination de tout Etat étranger,
d’une part, x
() provenant de tout Etat étranger et à destination de la République du Tchad,
d’autre part.
Article 51.

DISPOSITIONS PARTICULIERES AUX SOUS-TRAITANTS

En ce qui concerne les Sous-traitants, le Contractant est soumis à l'obligation de retenue à
la source indiquée au Paragraphe 47.4.

Les Sous-traitants du Contractant qui sont assujettis au paiement de l'impôt sur les
bénéfices en application des règles de droit commun, peuvent opter pour le régime de la
retenue à la source prévue au Paragraphe 47.4, en raison des rémunérations qui leurs sont
servies par le Contractant dans le cadre des Opérations Pétrolières. Dans ce cas, le Sous-

traitant doit renoncer expressément à l’imposition suivant les règles de droit commun et
n’est pas tenu de déposer de déclaration statistique et fiscale.

Outre les exonérations dont ils bénéficient conformément aux Paragraphes 47.3 et 48.6,
les Sous-traitants pourront également se prévaloir de toutes les exonérations qui leur sont
normalement applicables selon les Lois en Vigueur et toutes autres lois subséquentes, dont

l'entrée en vigueur serait postérieure à la Date d'Entrée en Vigueur, suivant les limites et
sous les réserves prévues auxdites lois.
Article 52,

S2.1

52.22

52.3

TITRE VII - DISPOSITIONS DIVERSES

DE LA SURVEILLANCE ADMINISTRATIVE ET TECHNIQUE ET DU
CONTROLE FINANCIER

Exercice du droit de surveillance administrative et technique et de contrôle financier

Le droit de l'Etat en matière de surveillance administrative et technique et de contrôle
financier est exercé soit par des agents habilités et assermentés de l'administration

tchadienne, soit par des consultants mandatés par l’Etat (ci-après dénommés les
Auditeurs")

Domaine de la surveillance administrative

La surveillance administrative visée au Paragraphe 52.1 a pour objet le contrôle de la

régularité technique de la réalisation des Opérations Pétrolières et notamment des
conditions :

(a) de conservation de tous Gisements ;

(b) du transport des Hydrocarbures ;

(c) de préservation de la sécurité publique, de la sécurité et de l'hygiène du
personnel ;

(d) de préservation des édifices, des habitations et des voies de communication à

(e) de protection de l'Environnement ;

(O] d'usage des sources et nappes aquifères.

L’Etat a en outre le droit de faire examiner et vérifier, par ses agents ou par des Auditeurs,
les registres et livres des comptes relatifs aux Opérations Pétrolières conformément aux
dispositions de la procédure comptable faisant l’objet de l'Annexe B.

Droits des agents et Auditeurs

Il est reconnu aux agents habilités et assermentés et aux Auditeurs mandatés par l'Etat, le
droit, notamment :

(a) de pénétrer et d’inspecter, pendant les heures normales de travail et à toute
période de l'Année Civile, les sites, bâtiments, installations, structures,

véhicules, navires, aéronefs, matériels, machines et autres équipements utilisés
aux fins des Opérations Pétrolières ;

(b) de se faire remettre, contre récépissé, tous échantillons d’Hydrocarbures, d’eau

ou autres substances que le Contractant est tenu de conserver conformément au
Contrat, aux fins d'analyses ;

(ec) d'examiner et de se faire remettre des copies ou extraits de documents, rapports

et autres données relatives aux Opérations Pétrolières que le Contractant est tenu

de conserver conformément au Contrat ;
f
A (
4

109
52.4

52.4.1

524.2

52.44

52.45

on
4
in

(4) de procéder à tout examen et enquête pour s’assurer du respect des dispositions

de la Législation Pétrolière et du présent Contrat.

Procédures de contrôle

Au moins huit (8) Jours Ouvrables avant le commencement des opérations de surveillance
administrative et technique ou de contrôle financier dans les locaux et sites du
Contractant, l'Etat informe le Contractant du déroulement desdites opérations et contrôle,
de leur objet, de l'identité des agents de l'Etat ou des Auditeurs mandatés par ce dernier et
de la durée des opérations et contrôles. Le Contractant peut demander aux agents de l'Etat

ou aux Auditeurs mandatés par ce dernier de présenter leurs pièces officielles
d'identification et d’habilitation.

Dans l'exercice de leurs attributions, les agents habilités et assermentés et les Auditeurs
mandatés par l'Etat devront se conformer aux règles internes et procédures élaborées par
le Contractant pour la gestion de ses établissements durant leur séjour dans ses
installations, sans que cette obligation ne puisse constituer une entrave à leur mission

Le Contractant prête toute l'assistance nécessaire aux agents habilités et assermentés et

aux auditeurs mandatés par l'Etat. Il est tenu de mettre à leur disposition les moyens
nécessaires à l’accomplissement de leur mission.

Le Contractant et ses Sous-traitants se soumettent aux mesures justifiées qui peuvent être
notifiées pendant les missions d’inspection ou à la suite de ces missions (y compris
l'installation, à leurs frais, d'équipements en vue de prévenir ou de faire disparaître les
risques de danger que les Opérations Pétrolières feraient courir à la sécurité publique, leur
personnel, l'Environnement, les sites et réserves archéologiques, les réserves classées, les
édifices publiques, les sources et nappes aquifères ainsi que les voies publiques) sous

réserve que les mesures en question aient pu être discutés de façon contradictoire y
compris, le cas échéant, au sein du Comité de Gestion.

Le Contractant est également consulté au préalable pour les modalités d'exécution de ces
mesures. Le Contractant peut soumettre les dites mesures à la Procédure d'Expertise s'il

estime que les mesures en questions ne sont pas justifiées ou adaptées. Le recours à la
Procédure d'Expertise est suspensif.

Notification en cas d'accident

En cas d’accident grave, le Contractant en informe les autorités administratives
compétentes et le Ministre chargé des Hydrocarbures par tous moyens et dans les plus
brefs délais. Les frais des déplacements sur les lieux de l'accident desdites autorités et de
tous agents désignés à cet effet sont à la charge du Contractant.

Article 53. DE LA FORCE MAJEURE

sal

Principe

Lorsqu'une Partie se trouve dans l'impossibilité d'exécuter ses obligations contractuelles,
ou ne peut les exécuter qu'avec retard, l’inexécution ou le retard n'est pas considéré
comme une violation du présent Contrat s'il résulte d'un cas de Force Majeure, à condition
toutefois que la preuve du lien de cause à effet entre l'empêchement constaté et le cas de
Force Majeure invoqué soit dûment rapportée par la Partie qui allègue la Force Majeur
La Force Majeure ne peut, en aucun cas, être invoquée par une Partie pour se soustraire
l’une quelconque des obligations de paiement résultant du présent Contrat.

5332

53.4

53,5

Notion de Force Majeure

Aux termes du présent Contrat, doit être entendu comme cas de Force Majeure, tout
événement imprévisible, irrésistible et extérieur à la Partie qui l'allègue, tel que cause
naturelle, épidémie, tremblement de terre, incendie, inondation, grève, émeute,
insurrection, troubles civils, sabotage, explosion, faits de guerre ou conditions imputables
à la guerre, ayant pour effet d'entraîner l'impossibilité pour la Partie affectée d'exécuter
ses obligations contractuelles. L’intention des Parties est que l’expression Force Majeure
reçoive l'interprétation la plus conforme aux principes et usages du droit international,

notamment celle consacrée par la Commission du Droit International de l'Organisation
des Nations Unies.

Procédure

Lorsqu'une Partie estime qu'elle se trouve empêchée de remplir ses obligations en raison

d'un cas de Force Majeure, elle doit immédiatement notifier à l'autre Partie cet
empêchement et en indiquer les raisons.

Dès la cessation de l'évènement constituant le cas de Force Majeure, la Partie affectée
doit, prendre toutes dispositions utiles pour assurer dans des délais raisonnables la reprise
normale de l'exécution des obligations affectées. Les obligations autres que celles

affectées par la Force Majeure devront continuer à être remplies conformément aux
stipulations du présent Contrat.

Extension des délais

Lorsque, par un cas de Force Majeure, l'exécution de tout ou partie des obligations du
présent Contrat est retardée, la durée du retard est ajoutée au délai prévu par le présent
Contrat pour l'exécution des obligations affectées et, le cas échéant, à la durée du présent
Contrat, mais seulement en ce qui concerne la Zone Contractuelle affectée par le cas de
Force Majeure. La durée du retard est augmentée, le cas échéant, du délai de réparation du
matériel et des installations nécessaires à la reprise des Opérations Pétrolières.

Fin du Contrat

Lorsque le cas de Force Majeure dure depuis plus de trois cent soixante (360) Jours, ies
Parties peuvent, par accord mutuel, convenir de mettre fin au présent Contrat en ce qui
concerne la Zone Contractuelle concernée. Dans ce cas, le Contractant est tenu
d'accomplir toutes les opérations prévues par le présent Contrat en cas de cessation
d’activité à l’intérieur de la Zone Contractuelle sous réserve que l'exécution de ces
opérations ne soit pas empêchée par la Force Majeure.

Litiges

Il peut-être fait recours à la Procédure d'Expertise aux fins d'établir la preuve de

l'existence d'un cas de Force Majeure, lorsque la Force Majeure alléguée repose sur des
considérations d'ordre technique.

53:6.2

Article 54.

54.1

il peut également être fait recours à l'arbitrage en cas de différend entre les Parties quant à
l'existence d’un cas de Force Majeure, lorsque la Force Majeure alléguée ne repose pas
sur des considérations d'ordre technique. En tout état de cause, le recours à la Procédure
d'Expertise fait obstacle à un éventuel recours, pour les mêmes causes et prétentions, à
l'arbitrage prévu au présent Contrat, dès lors que l'expert désigné conformément à la
Procédure d'Expertise s'est déclaré compétent pour connaître du litige. De même, le
recours à la Procédure de Conciliation préalable où à un tribunal arbitral dans les
conditions prévues à l'Article 57, fait obstacle au recours à la Procédure d'Expertise, dans
les limites du litige soumis à l'arbitrage, sauf dans le cas où le recours à la Procédure
d'Expertise a été sollicité et accordé dans le cadre de l’instance arbitrale.

DES SANCTIONS ET DE LA RESILIATION DU CONTRAT
Défaillance du Contractant

Au cas où le Contractant commet l'un des manquements énumérés au Paragraphe 54.2 (un
“Manquement") et ne parvient pas à y remédier ou à le réparer dans le Délai de
Remédiation prévu au Paragraphe 54.3, l'Etat sera en droit de résilier l'Autorisation au
titre de laquelle le Manquement est imputé (l''Autorisation Visée"), conformément et
sous réserve des stipulations du présent Article.

Au sens du présent Article 54, un Manquement constitué par la défaillance à prendre une
action dans un délai antérieur précis sera considéré comme réparé ou remédié et ne
donnera pas lieu à l'application des sanctions prévues au présent Article si le Contractant
prend cette action à tout moment avant la notification prévue au Paragraphe 543 ou
pendant le Délai de Remédiation prévu audit Paragraphe 54.3 (augmenté, le cas échéant,
de la durée de la Procédure d’Expertise ou d’Arbitrage tendant au règlement d’un
éventuel différend portant sur les obligations du Contractant relativement à cette action).

Un Manquement qui, de par sa nature, ne peut être réparé, peut, au choix du Contractant,
être remédié et de ce fait considéré comme réparé par le paiement d'une compensation
pour dommages directs résultant de ce Manquement (tel que déterminé à l'Article 57 ou
par accord mutuel), sous réserve que ledit Manquement n’ait pas porté atteinte à l’ordre
public d’une manière telle que la poursuite des relations contractuelles est définitivement
compromise. Au sens du présent Paragraphe 54.1 et de l'alinéa (h) du Paragraphe 54.2, le
trouble à l’ordre public sera caractérisé dès lors que le Manquement est de nature à porter
une atteinte significative à la paix publique. Tout différend quant à l'existence d’un
trouble à l’ordre public de nature à compromettre définitivement la poursuite des relations
contractuelles sera réglé conformément aux dispositions de l’Article 57 du Contrat. Le
déclenchement des Procédures de Conciliation, d’Expertise et/ou d'Arbitrage prévues à
l'Article 57 suspend l’application au Contractant des sanctions prévues au présent Article.

Sans préjudice de ce qui précède, l'État n'aura pas le droit de résilier une Autorisation
dans les cas de Manquements suivants :

(a) s'ils se produisent pendant ou sont consécutifs à un cas de Force Majeure
conformément aux stipulations de l'Article 53 ;

(b) s’ils sont la conséquence d'un Manquement de l'État dans l'exécution de ses
obligations telles qu'elles sont prévues dans le présent Contrat ; ou

(e)

si l'Etat s’abstient de revendiquer son droit de résilier dans un délai de quatre-
vingt dix (90) Jours à compter de sa connaissance dudit Manquement

Cas de Manquements

Les cas de Manquements, sous réserve du Paragraphe 54.1, pouvant donner lieu à la
résiliation de l'Autorisation Visée sont limités aux cas suivants :

(a)

@)

(c)

(@)

(e)

(Q]

()

Les Manquements visés aux Paragraphes 10.5 (mais uniquement dans les limites
de ce Périmètre d'Evaluation) et 15.12 ;

Le Contractant arrête les Opérations d'Exploitation pendant une période de
soixante (60) Jours consécutifs, sans que cet arrêt ne soit justifié par un cas de
Force Majeure ou par des raisons techniques, opérationnelles, commerciales ou
de sécurité entérinées par le Comité de Gestion, agissant raisonnablement ;

Le Contractant manque de manière répétée et non justifiée par des nécessités
techniques ou une exigence opérationnelle rendant particulièrement difficile
l’accomplissement de cette obligation, de mettre à la disposition de
quote-part de la production lui revenant, dans le cas où l'Etat a opté
versement en nature de la Redevance sur la Production ou du Tax Oil ;

l'Etat la
pour un

le Contractant manque de manière répétée à ses obligations relatives au
paiement de la Redevance sur la Production et du Tax Oil dans le cas où l'Etat a

opté pour un paiement en espèces, total ou partiel, de la Redevance sur la
Production et du Tax Oil ;

le Contractant ou une entité composant le Contractant cède des droits et
obligations dans l'Autorisation Visée, en violation des stipulations du Contrat ;

à l’exception des fusions, scissions, apports partiels d’actifs ou de toutes autres
formes de restructurations si l’un des événements ci-après survient :

les Actionnaires d'une entité composant le Contractant

prennent une résolution en vue de la liquidation de cette
entité ;

une entité composant le Contractant dépose son bilan ;

une juridiction compétente a rendu une décision de
liquidation de l'une des entités composant le Contractant,
laquelle décision est devenue définitive et ne peut plus faire
l'objet d’un appel ou d’une opposition ;

une juridiction compétente a rendu une décision de règlement
judiciaire d'une entité composant le Contractant, laquelle
décision est demeurée sans appel et n'est pas suivie d'un
concordat entre l'entité en question et la masse des créanciers
dans les quatre vingt dix (90) Jours suivant ladite décision,
sous réserve du respect par l'entité en question des
obligations mises à sa charge par le Contrat, notamment
pendant le déroulement de la procédure d'appel, s'il y a lieu ;

le Contractant n'a pas pay

é, dans les délais, le Bonus de Signature ou un Bonus
d’Attribution d’une Autorisation Exclusive d'Exploitation prévus à l'Article 38 ;

54.3

544.3

() tout autre manquement répété et significatif par le Contractant à ses obligations

visées dans ce Contrat qui porte atteinte à l'ordre public ou à la salubrité

publique d’une manière telle que la poursuite des relations contractuelles est
définitivement compromise.

Notification

Les manquements énumérés au Paragraphe 542 donnent droit à l'Etat d'entamer la
procédure de résiliation de l'Autorisation Visée par l'envoi d'une mise en demeure
adressée au Contractant et qui indique de manière précise :

(a) les Manquements invoqués pour lesquels la mise en demeure est envoyée ;

(b) l'intention de l'Etat de résilier l'Approbation Visée si dans le délai prescrit par
cette mise en demeure (le "Délai de Remédiation") qui tient compte de la
nature du Manquement et qui ne peut être inférieur à soixante (60) Jours, le
Contractant n'a pas entrepris de remédier aux Manquements invoqués. Le délai
de soixante (60) Jours ci-dessus est exceptionnellement réduit à trente (30) Jours

pour le cas du défaut de paiement visé à l’alinéa (g) du Paragraphe 542 ci-
dessus. #

Retrait

Si le Contractant n'a pas entrepris de remédier au Manquements invoqués dans le délai
imparti, l'Etat peut envoyer une notification de carence et prononcer le retrait de
l'Autorisation Visée, sous réserve de la procédure suivante :

(a) si le Manquement invoqué est de nature technique, le Contractant peut recourir à
la Procédure d'Expertise dans le délai imparti pour remédier au Manquement,
auquel cas le délai pour réparer ce Manquement est suspendu jusqu'à ce que
l'expert rende son avis sur l’existence de ce Manquement ; et

@)

Si le manquement est l'un des Manquements visés aux alinéas (e) ou (f) du
Paragraphe 54.2, le Manquement sera considéré comme étant remédié si des
entités composant le Contractant autres que l'entité défaillante s'engagent à
reprendre et à assurer les droits et obligations de l'entité défaillante et justifient
des capacités techniques et financières nécessaires à cet effet. Dans ce cas le

transfert effectif desdits droits et obligations devra être poursuivi avec toute la
diligence requise.

L'Etat n'aura aucun droit de résilier l'un quelconque des droits au titre de l'Autorisation
Visée concernant tout Manquement pour lequel il n'aura pas accordé au Contractant un
délai minimum de soixante (60) Jours ou trente (30) Jours si cela est requis par le
Paragraphe 54.3 pour remédier audit Manquement.

Sauf stipulation contraire du Contrat, tout Manquement visé aux alinéas (e) ou (f) du
Paragraphe 54.2 ne donnera droit à l'Etat de résilier les droits relatifs à l'Autorisation
Visée qu'en ce qui concerne l'entité constituant le Contractant qui a été à l'origine de ce

Manquement et les droits concernant toutes les autres entités constituant le Contractant ne
seront pas affectés.
54.7

54.7.1

54.72

Effets de la Résiliation

La décision de résilier une Autorisation Visée prise au titre du présent Contrat constituera
une cause d'exonération et de réduction de la responsabilité encourue par le Contractant en
vertu du Contrat et de toute autre Loi en Vigueur, sauf dans la mesure où les dommages
réels de toutes nature, y compris les préjudices futurs dès lors qu’il est établi que ceux-ci
ont un caractère certain et sont directement liés au Manquement, causés à l'Etat et
résultant d’une action qui donne lieu à un retrait, dépassent le bénéfice économique tiré

par l'Etat, y compris en résiliant les droits du Contractant au Cost Oil ou au Profit Oil,
résultant de cette extinction.

Le retrait de l'Autorisation Exclusive de Recherche ou de l'une quelconque des
Autorisations Exclusives d'Exploitation régies par le présent Contrat entraîne la résiliation
de plein droit du Contrat mais seulement en ce qui concerne l'Autorisation Visée.

Règlement des différends

Tout différend portant sur l’existence, la nature ou la matérialité du Manquement invoqué
ou sur le retrait de l'Autorisation Exclusive de Recherche ou de l'une quelconque des
Autorisations Exclusives d'Exploitation et la résiliation du Contrat est susceptible du
recours à l'arbitrage conformément aux stipulations de l'Article 57 ci-dessous et le Délai
de Remédiation ne commencera pas à courir avant le règlement définitif du litige.

Sanctions

Le Contractant encourt par ailleurs les sanctions civiles et pénales prévues par les Lois en
Vigueur en cas de violation des Lois en Vigueur, notamment celles relatives à la
protection de l'Environnement et aux établissements classés dangereux, insalubres ou
incommodes. Il ne peut être exonéré de sa responsabilité en raison de la participation de
l'Etat à l'Autorisation Exclusive de Recherche ou l'Autorisation Exclusive d'Exploitation
concernée, quelle que soit la forme ou la nature juridique de cette participation. Tous les
coûts constitueront des Coûts Pétroliers récupérables et seront récupérables au titre du
Cost Oil, sauf s’ils résultent d’une faute du Contractant.

La constatation des infractions sanctionnées conformément aux dispositions de la

Législation Pétrolière et aux stipulations du présent Article est effectuée en vertu des Lois
en Vigueur.

Article 55, DE LA SOLIDARITE

Sauf stipulation contraire et expresse du présent Contrat, les obligations et responsabilités
des entités composant le Contractant résultant du présent Contrat relativement à chaque
Autorisation, sont conjointes et solidaires

Ù-

Article 56. DROIT APPLICABLE ET STABILISATION DES CONDITIONS

56.1

Droit applicable

Il est expressément convenu que pendant toute la durée de validité du présent Contrat, la
Législation Pétrolière et le présent Contrat ainsi que les règles applicables du droit
international constituent la loi des Parties, sous réserve, (i) en ce qui concerne les règles
conventionnelles du droit international, que celles-ci ne résultent pas de conventions
internationales qui n’ont pas été régulièrement ratifiées par l’Etat et qu’il soit tenu compte
des réserves exprimées par l'Etat dans l'application des conventions régulièrement
ratifiées par l'Etat ; et (ii) en ce qui concerne les autres règles et principes du droit
international, que l’Etat n’ait pas manifesté d’une manière ou d’une autre, avant la
conclusion du Contrat, son intention de ne pas être lié par lesdites règles. Il est convenu
que la clause de stabilisation stipulée au Paragraphe 56.2 ci-après s’applique aux règles,
conventionnelles ou non conventionnelles, du droit international. Toutefois, en cas de
contradiction ou d’incompatibilité entre les dispositions du présent Contrat et celles de la
Législation Pétrolière, les dispositions de la Législation Pétrolière, à condition qu'elles
soient en accord avec ledit droit international, prévalent.

Stabilisation

Pendant toute la durée de validité du présent Contrat, l'Etat assure qu'il ne sera pas fait
application au Contractant, sans son accord préalable, d'une modification aux Lois en
Vigueur ayant pour effet :

(a) d'aggraver, directement ou par voie de conséquence, immédiatement ou à terme,
les obligations et charges imposées au Contractant par les dispositions de la
Législation Pétrolière ou les stipulations du présent Contrat ;

() de porter atteinte aux droits et avantages économiques du Contractant résultant
de la Législation Pétrolière et du présent Contrat.

En cas de changement apporté par l’Etat aux Lois en Vigueur dont l'application au Contrat
aurait pour effet de modifier les conditions économiques et financières, les obligations et
charges ainsi que les droits et avantages différents de ceux prévus au présent Contrat, les

Parties conviendront des modifications à apporter au présent Contrat afin d'en préserver
l'économie.

A défaut d'accord entre les Parties dans un délai de quatre-vingt dix (90) Jours à compter
de la date de l’ouverture des négociations en vue de l’adoption des amendements

nécessités par les changements mentionnés à ce Paragraphe, lesdits changements ne
s'appliqueront pas au Contractant.

Article 57. DU REGLEMENT DES DIFFERENDS

57.1

Règlement amiable

Les Parties conviennent de tout mettre en œuvre pour trouver directement par elles-
mêmes où au sein du Comité de Gestion, un règlement amiable à tout différend qui
pourrait naître entre elles dans le cadre du Contrat ou en relation avec celui-ci.

A défaut de parvenir à une solution amiable dans un délai de trente (30) Jours à compter
de la notification du différend par la Partie la plus diligente au Comité de Gestion, le
différend sera soumis à la Procédure de Conciliation préalable décrite au Paragraphe 57.3

ci-après. Toutefois les différends techniques sont soumis à la Procédure d'Expertise
décrite au Paragraphe 57.2 ci-après.

57.2 Procédure d'Expertise

572.1 Tout "différend technique" pour lequel la procédure de règlement amiable prévue au

Paragraphe 57.1 n'a pu aboutir dans le délai prévu à ce même Paragraphe, est soumis à
une procédure d'expertise administrée conformément au Règlement d'expertise de la
Chambre de Commerce Internationale (la "Procédure d’Expertise"). Les experts
nommés conformément à ces règles devront rendre leur rapport dans un délai d'un (1)
mois à compter de leur nomination, sauf prorogation acceptée par les Parties. Les Parties

‘acceptent que la soumission du différend à la Procédure d’Expertise interrompra toute
prescription applicable audit différend.

57.22 Les "différends techniques" sont les différends suivants :

(a) ceux pour lesquels le renvoi # la Procédure d'Expertise est expressément prévu

par le Contrat ; et

€) les différends qui touchent à des aspects techniques ou non que les Parties

décideraient d'un commun accord par écrit de soumettre pour règlement à cette
Procédure d'Expertise.

57.23 Les experts retenus devront, dans toute la mesure du possible, avoir une expérience

reconnue dans le domaine des opérations d'exploration et de production d'Hydrocarbures

et être capable de mener la Procédure d’Expertise aussi bien en français qu’en anglais.
5724 Pour les besoins du règlement du différend technique, chacune des Parties présentera aux
experts son opinion sur la solution qu'il conviendrait de donner au litige. Les experts
devront obligatoirement se prononcer en faveur de la solution proposée par l’une ou
l’autre des Parties et ne pourront pas proposer une solution tierce.

n
SJ

©
in

Les constatations et avis des experts auront un effet obligatoire et décisif pour les Parties,
sans préjudice des stipulations du présent Paragraphe 57.2.4 concernant leur éventuelle
réformation dans le cadre de la Procédure d’Arbitrage. En cas de désaccord avec les
constatations et avis de l'expert, une Partie peut soumettre dans un délai de quinze (15)
jours à compter de la date à laquelle les experts ont fait leurs constatations et rendu leurs
avis, toute contestation (non réglée de façon satisfaisante par le biais de la Procédure
d'Expertise) à la procédure visée au Paragraphe 57.4 afin qu'elle soit définitivement
tranchée par voie d'arbitrage. Ce recours à la procédure prévue au Paragraphe 57.4 ne

suspendra pas l'obligation des Parties de se conformer aux constatations et opinions de
l'expert.

Si le différend n'a pas été réglé au moyen d'une telle Procédure d'Expertise administrée, il
sera, après notification par le Centre de l'achèvement de la Procédure d'Expertise, tranché
définitivement par voie d'arbitrage conformément aux termes du Paragraphe 57.4.

Les frais relatifs à la Procédure d'Expertise sont supportés par le Contractant et inclus dans
les Coûts Pétroliers et entièrement récupérables au titre du Cost Oil.

/ ral

4

573.2

5733

Les stipulations de ce Paragraphe 57.2 relatives au règlement des différends de nature
technique ne font pas obstacle à ce que les Parties puissent, indépendamment de tout
différend, soumettre toute question technique à la Procédure d'Expertise.

Procédure de Conciliation

La procédure de conciliation préalable (la “Procédure de Conciliation") est diligentée au
choix des Parties, soit par un conciliateur unique, désigné d’un commun accord par les
Parties, soit par trois (3) conciliateurs conformément aux stipulations ci-dessous. Dans le
cadre de la conciliation à trois (3) conciliateurs, chaque Partie désigne un conciliateur
conformément aux stipulations ci-dessous, les deux (2) conciliateurs ainsi désignés par les
Parties désignent d’un commun accord, dans un délai de sept (7) Jours calculé à compter
de la notification visée au Paragraphe 57.3.3 ou, le cas échéant, de l'expiration du délai de
sept (7) Jours visé au Paragraphe 57.34, le troisième conciliateur, qui agit en qualité de
Président. Si l’une des Parties ne désigne pas de conciliateur ou si les deux (2)
conciliateurs désignés par les Parties ne désignent pas un troisième conciliateur dans les
délais prévus, la Partie la plus diligente peut recourir à la procédure arbitrale prévue au
Paragraphe 57.4 ci-dessous. Dans le présent Paragraphe 57.3, l'expression "les
conciliateurs" désigne indifféremment le conciliateur unique ou le collège de trois (3)
conciliateurs désignés par les Parties, selon le cas.

La Partie qui initie la Procédure de Conciliation devra le notifier à l’autre Partie et

communiquer à celle-ci au moment de cette notification, un mémoire présentant
notamment :

(a) l'objet du différend ;

() le choix de la Procédure de Conciliation, soit un conciliateur unique, soit trois
conciliateurs, en indiquant le nom du conciliateur qu’elle propose dans le cas
d'une procédure avec un conciliateur unique et le nom du conciliateur qu'elle
désigne dans le cas d'une procédure de conciliation à trois (3) conciliateurs ;

(c) une description du différend ;

(d) une déclaration de sa position sur le différend ; et

(e) les documents pertinents au soutien de sa position.

L'autre Partie dispose d’un délai de quinze (15) Jours à compter de la réception de la

notification visée au Paragraphe 57.3.2 pour notifier à la Partie qui initie la Procédure de
Conciliation un mémoire précisant :

(a) son choix sur la Procédure de Conciliation :
() en marquant, le cas échéant, son accord sur la procédure avec un
conciliateur unique et, dans ce cas, en indiquant son accord sur le nom

du conciliateur unique proposé par l'autre Partie ou, en cas de refus, en
proposant un autre nom ;

(c) en cas de choix d'une procédure à trois (3) conciliateurs et, à titre

provisionnel, en cas de choix d'une procédure avec un conciliateur
unique, en désignant son propre conciliateur ;

118

&) sa position sur le différend ; et

57.3.4

573.5

57.3.6

(c)

les documents pertinents qui appuient sa position.

En cas d'accord sur une Procédure de Conciliation avec un conciliateur unique mais de
désaccord sur la désignation dudit conciliateur unique, les Parties disposent d’un délai de
sept (7) Jours pour s'entendre sur le choix dudit conciliateur. A l'expiration de ce délai, la
conciliation avec trois (3) conciliateurs s’impose automatiquement aux Parties et les

conciliateurs qu'ils avaient désignés à titre provisionnel disposeront d’un délai maximum
de sept (7) Jours pour désigner le troisième conciliateur.

Les conciliateurs procèdent à l’examen du différend ex aequo et bono. Ils ne seront liés

par aucune règle de procédure. Ils seront habilités à procéder à toutes investigations sur
pièces ou sur place et à recueillir les témoignages utiles.

(a) Les conciliateurs ont pour fonction d’éclaircir les points contestés entre les
Parties et doivent s’efforcer de les amener à une solution mutuellement
acceptable.

(b) Les conciliateurs peuvent, à tout moment, recommander aux Parties les termes
d’un règlement.

@)

Les Parties s’obligent à collaborer de bonne foi avec le ou les conciliateurs afin
de leur permettre de remplir leur fonction.

La Procédure de Conciliation sera achevée dans un délai de quatre-vingt dix (90) Jours à
compter de la notification du différend. Les Parties conviennent que la notification du
différend afin de commencer la Procédure de Conciliation interrompra toute période de

prescription applicable audit différend. La Procédure de Conciliation pourrait aboutir à
l'un des résultats suivants :

(a)

si les Parties se mettent d'accord, les conciliateurs rédigent un procès-verbal

faisant l'inventaire des points d'opposition et prenant acte de l'accord des
Parties ;

() si à une phase quelconque de la procédure, les conciliateurs estiment qu’il n’y a

aucune possibilité d'accord entre les Parties, ils closent la procédure et dressent

un procès-verbal constatant que le différend a été soumis à la conciliation et que
les Parties n’ont pas abouti à un accord ;

(c) si l'une des Parties fait défaut ou s’abstient de participer à la procédure, les
conciliateurs clôturent la procédure et dressent un procès-verbal constatant
qu'une des Parties a fait défaut ou s’est abstenue de participer à la procédure ;

(d) si dans un délai de quatre vingt dix (90) jours à compter de la notification du
différend, aucune solution amiable n’est trouvée à l'issue de cette Procédure de
Conciliation préalable, et sauf accord des Parties pour proroger ce délai, le

différend non résolu est soumis exclusivement à la Procédure d’Arbitrage
conformément aux stipulations du Paragraphe 57.4 ;

si l’opinion des conciliateurs n’est pas unanime, le procès-verbal indique la
position de chacun des conciliateurs.

119
57,347

57.3.8

57.42

57.43

57.4.4

57.4.5

57.4.6

Sauf accord contraire par écrit des Parties, aucune d'elles ne peut à l’occasion des
procédures se déroulant devant des arbitres, un tribunal ou de toute autre manière,
invoquer les opinions exprimées, les déclarations ou les offres de règlement faites par
l’autre Partie au cours de la Procédure de Conciliation préalable, ainsi que le procès-
verbal ou les recommandations qui en découlent. Sauf accord contraire par écrit des
Parties, le ou les conciliateur(s) désignés par les Parties ne peuvent être désignés par les
Parties en qualité d'arbitre ou cités comme témoin dans le cadre d'une Procédure
d'Arbitrage relative au différend ayant fait l'objet de la Procédure de Conciliation
préalable ou de tout autre différend pendant toute la durée du Contrat.

Les Parties conviennent que les frais engagés lors de la Procédure de Conciliation
préalable sont repartis comme suit :

(a) chaque Partie supporte les honoraires et tous les frais du conciliateur qu’elle
aura nommé dans le cas d’une procédure à trois (3) conciliateurs, ainsi que la
totalité de ses propres frais ; et

()

les honoraires et tous les frais du conciliateur unique ou du troisième

conciliateur dans le cas d’une procédure à trois (3) conciliateurs, sont repartis à
égalité entre les deux (2) Parties.

Procédure d'Arbitrage

Dans l'hypothèse où les Parties ne seraient pas parvenues à régler tout différend relatif au
Contrat ou à l'investissement y afférent à l'amiable par application des stipulations des
Paragraphes 57.1 et 57.3 ci-dessus ou dans le cadre de la Procédure d'Expertise prévue au
Paragraphe 57.2, tout différend sera tranché par voie d'arbitrage conduit selon le
Règlement d'Arbitrage de la Chambre de Commerce Internationale (CCI).

L'une ou l'autre des Parties peut initier la Procédure d’Arbitrage conformément au
Paragraphe 57.4 sans avoirs recours à la Procédure d'Expertise prévue au Paragraphe 572
ou la Procédure de Conciliation prévue au Paragraphe 57.3, ou à tout moment de la
Procédure d'Expertise ou de la Procédure de Conciliation, si elle a déjà été initiée, s1
l'introduction ou la poursuite d'une telle procédure est susceptible d'aboutir à l'écoulement
de toute période de prescription applicable au différend.

Le différend sera réglé définitivement par un tribunal arbitral, composé de trois (3)
arbitre(s), constitué conformément au Règlement d’Arbitrage de la CCI

Le différend sera tranché conformément aux stipulations du Contrat et au droit applicable
prévu à l'Article 56 et à titre supplétif, aux principes du droit international applicable en la

matière et non contraires au droit applicable tel que complété par les règles du droit
international.

Il est convenu qu'en cas de recours à l'arbitrage :

(a)

l'arbitrage aura lieu à Paris (France) et sera conduit en langue française :

(b)

le tribunal arbitral décidera de la répartition des frais d'arbitrage entre les Parties

Les Parties s'engagent à se conformer dans les meilleurs délais à toute mesure

conservatoire recommandée par le tribunal arbitral et de nature à sauvegarder les droits
des Parties

574.7 Par la conclusion de la présente stipulation, l'Etat renonce expressément au bénéfice de

son immunité de juridiction. L'Etat renonce également expressément à se prévaloir pour
lui-même et pour ses biens de son immunité d'exécution afin de faire échec à l'exécution

de la sentence rendue par un tribunal arbitral conformément aux stipulations du
Paragraphe 57.4,

5748 Les Parties s'engagent à exécuter, sans délai, la sentence rendue par les arbitres et
renoncent à toute voie de recours à l'encontre de celle-ci auxquelles elles sont en droit de
renoncer. L'homologation de la sentence aux fins d'exequatur peut être demandée à tout
tribunal compétent.

57.5

Effets des procédures de conciliation et d'arbitrage sur l'exécution des obligations
contractuelles des Parties

57.5.1 L'introduction d'une Procédure de Conciliation ou d'arbitrage par l'une quelconque des
Parties ne dispense pas cette Partie de l'exécution des obligations mises à sa charge par le
Contrat.

57.5.2 Pendant le déroulement de la Procédure de Conciliation ou d'arbitrage, les Parties
s'engagent à poursuivre l'exécution de leurs obligations respectives au titre du Contrat.

57.5.3  Nonobstant ce qui précède, le tribunal arbitral pourra, à la demande de l’une quelconque
des Parties ou de son propre chef, décider que la computation d’un délai visé au Contrat
doit être ou non suspendu à titre de mesure provisoire ou conservatoire.

Article 58. NOTIFICATIONS

58.1 Mode de transmission

Toutes communications ou notifications prévues au présent Contrat doivent être faites par
lettre recommandée avec accusé de réception, par lettre au porteur contre décharge, ou par
télex, télécopie ou courriel confirmé par lettre recommandée avec accusé de réception ou
par lettre au porteur contre décharge.

58.2 Adresses
(a) Les notifications à l'État doivent être faites à l'adresse ci-dessous :
Ministère des Hydrocarbures
Adresse : BP 94, N'Djamena, Tchad
Tel : (235) 22 52 25 66

Fax : (235) 22 5225 65

Article 59.

{b) Les notifications au Contractant doivent être faites à l'adresse ci-dessous :
Adresse: Groupe TCA International S.A. (GTI)
Towry Towers, Plot 1,
Towry Close, Off Idejo Street,
Victoria Island, Lagos
Nigeria
Tel : (234) 903 235 4/5
Courriel : lanrect(@hotmail.com
lanrect{@gtisa.co.uk

Tout changement d'adresse de l'une des Parties doit être notifié par écrit dans les formes
ci-dessus à l'autre Partie.

Calcul des délais

Lorsqu'un délai stipulé au présent Contrat pour l’accomplissement d'une obligation vient

à expiration un Jour non ouvrable, la date limite pour l'accomplissement de cette
obligation est reportée au premier Jour Ouvrable suivant.

Pouvoirs

Les documents signés par une personne autre que les mandataires sociaux du Contractant,
doivent être accompagnés des pouvoirs habilitant le signataire à engager le Contractant.

DES DOCUMENTS CONTRACTUELS, DE LA LANGUE ET DE LA
MONNAIE DU CONTRAT

Langue

Le présent Contrat est rédigé uniquement en langue française.

Tous rapports ou autres documents établis ou à établir en application du présent Contrat
doivent être rédigés en langue française.

Si une traduction dans une langue autre que celle du présent Contrat est faite, elle l’est
dans le but exclusif d’en faciliter l'application. En cas de contradiction entre le texte en
langue française et tout texte rédigé dans une autre langue, le texte français prévaut.

Avenants

Le présent Contrat ne pourra être l'objet d'un avenant ou d'une révision, ni être changé ou

complété si ce n'est par un document écrit, signé par le Ministre chargé des
Hydrocarbures et par le Contractant et approuvé par la Loi d’Approbation

Interprétation

En cas de contradiction entre l’une quelconque des stipulations du corps du Contrat et de
celles des Annexes, les stipulations du corps du Contrat prévaudront à moins qu'il ne soit
expressément prévu autrement. Le corps du Contrat et ses Annexes constituent
l'intégralité du Contrat entre les Parties en ce qui concerne les sujets qu'il contient et
prévaudra sur tous autres contrats et actions, verbaux ou écrits, qui y sont relatifs
intervenus entre les Parties ou leurs sociétés affiliées.

59.4

Monnaie de compte et révision

Sauf stipulation contraire du présent Contrat, les sommes figurant au présent Contrat, sont
exprimées en Dollars constants du mois de la Date d'Entrée en Vigueur, étant précisé que
les montants exprimés en Dollars sont révisés à la fin de chaque Année Civile à compter

de la Date d'Entrée en Vigueur. La révision s'effectue en multipliant chacun des montants
concernés par le facteur :

()

In/Ini

"In" : l'indice d'inflation figurant à l'index mensuel du "US Consumer Prices"
révisé chaque trimestre, tel qu'il apparaît à la publication “International Financial
Statistics" du Fonds Monétaire International pour le mois de l'Année Civile

pendant laquelle l'ajustement est effectué, correspondant au mois de la Date
d'Entrée en Vigueur ;

“Ini" : le même indice d'inflation que celui mentionné au point (a) du présent
Paragraphe, pour le mois de l'Année Civile précédent celle pendant laquelle

l'ajustement en question est réalisé, correspondant au mois de la Date d'Entrée
en Vigueur.

Fait à N'Djamena

En deux (2) exemplaires originaux

Pour PEtat

Monsieur TABE EUGENE NGAOULAM

Ministre de l’Energie et du Pétrole

Pour GROUPE TCA INTERNATIONAL S.A. (GTI)

Dr. LANRE TOWRY-COKER +
Président/Chef Executive Officer

